Exhibit 10.20

 

LOAN AGREEMENT

 

 

 

Dated as of November 6, 2014

 

between

 

 

1108 AUAHI, LLC and 1118 ALA MOANA, LLC,

as Borrower

 

and

 

BREDS II MORTGAGE CORP.,

as Lender

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS; PRINCIPLES OF CONSTRUCTION


2 

 

 

 

Section 1.1

Definitions


2 

Section 1.2

Principles of Construction


44 

 

 

 

ARTICLE II GENERAL TERMS


45 

 

 

 

Section 2.1

Loan Commitment; Disbursement to Borrower


45 

Section 2.2

Interest Rate


48 

Section 2.3

Debt Service Payments


50 

Section 2.4

Prepayments


51 

Section 2.5

Interest Rate Cap Agreement


53 

Section 2.6

Release of Property


55 

Section 2.7

Cash Management


56 

Section 2.8

Conditions To Disbursements


59 

Section 2.9

Extension Options


67 

Section 2.10

Change in Law


69 

Section 2.11

Taxes


70 

Section 2.12

Method of Disbursements


73 

Section 2.13

Review of Plans and Specification


74 

Section 2.14

No Reliance


75 

 

 

 

ARTICLE III EXCULPATION


75 

 

 

 

Section 3.1

Exculpation


75 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES


79 

 

 

 

Section 4.1

Borrower Representations


79 

Section 4.2

Survival of Representations


93 

 

 

 

ARTICLE V BORROWER COVENANTS


93 

 

 

 

Section 5.1

Affirmative Covenants


93 

Section 5.2

Negative Covenants


125 

Section 5.3

Management Agreement Covenants


131 

Section 5.4

Environmental Covenants


132 

Section 5.5

Development Agreement Covenants


133 

Section 5.6

[Intentionally Blank]


133 

Section 5.7

Intellectual Property Covenants


133 

 

 

 

ARTICLE VI INSURANCE; CASUALTY; CONDEMNATION


135 

 

 

 

Section 6.1

Insurance


135 

Section 6.2

Casualty


141 

Section 6.3

Condemnation


141 

Section 6.4

Restoration


142 

 

i





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

(Continued)

 

 

 

Page

 

 

 

ARTICLE VII RESERVE FUNDS


147 

 

 

Section 7.1

Tax and Insurance Escrow


147 

Section 7.2

Excess Cash Reserve Funds


148 

Section 7.3

Interest Reserve


148 

Section 7.4

Reserve Funds, Generally


149 

 

 

 

ARTICLE VIII DEFAULTS


150 

 

 

Section 8.1

Event of Default


150 

 

 

 

ARTICLE IX SPECIAL PROVISIONS


158 

 

 

Section 9.1

Transfer of Loan


158 

Section 9.2

Cooperation


159 

Section 9.3

Servicer


160 

Section 9.4

Restructuring of Loan


161 

Section 9.5

Lender as Agent


162 

 

 

 

ARTICLE X MISCELLANEOUS


162 

 

 

Section 10.1

Survival


162 

Section 10.2

Lender’s Discretion


163 

Section 10.3

Governing Law


163 

Section 10.4

Modification, Waiver in Writing


165 

Section 10.5

Delay Not a Waiver


165 

Section 10.6

Notices


165 

Section 10.7

Trial by Jury


166 

Section 10.8

Headings


166 

Section 10.9

Severability


166 

Section 10.10

Preferences


167 

Section 10.11

Waiver of Notice


167 

Section 10.12

Remedies of Borrower


167 

Section 10.13

Expenses; Indemnity


167 

Section 10.14

Schedules Incorporated


168 

Section 10.15

Offsets, Counterclaims and Defenses


168 

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries


169 

Section 10.17

Publicity


169 

Section 10.18

Waiver of Marshalling of Assets


169 

Section 10.19

Waiver of Counterclaim


169 

Section 10.20

Conflict; Construction of Documents; Reliance


170 

Section 10.21

Brokers and Financial Advisors


170 

Section 10.22

Prior Agreements


170 

Section 10.23

Cumulative Rights


170 

Section 10.24

Counterparts


170 

 

ii





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

(Continued)

 

 

 

Page

 

 

 

Section 10.25

Time Is of the Essence


171 

Section 10.26

Consent of Holder


171 

Section 10.27

Successor Laws


171 

Section 10.28

Performance by Borrower and Lender; Reliance on Third Parties


171 

Section 10.29

Joint and Several Liability


171 

 

iii





--------------------------------------------------------------------------------

 



 

    

 

EXHIBITS

 

 

 

 

 

Exhibit A

–

[Intentionally Omitted]

Exhibit B

–

Form of Disbursement Request and Borrower’s Requisition

Exhibit C

–

Form of Lien Waiver

Exhibit D

–

Scope of Work

Exhibit E

–

Budget

Exhibit F-1

–

Form of Architect’s Certificate

Exhibit F-2

–

Form of Architect’s Completion Certificate

Exhibit G-1

–

Form of General Contractor’s Certificate

Exhibit G-2

–

Performance Letter

Exhibit H

–

Application and Certificate for Payment (AIA Document No.

 

 

G702/G703)

Exhibit I

–

Form of Assignment of Management Agreement

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

–

Minimum Release Price

Schedule II

–

Form of U.S. Tax Compliance Certificate

Schedule III

–

Borrower Organizational Chart

Schedule IV

–

Conditions to Licenses

Schedule V

–

Related Unit Purchasers

Schedule VI

–

Federal Tax ID Numbers

Schedule VII

–

[Intentionally Blank]

Schedule VIII

–

Existing Unit Contracts and Existing Unit Contract Deposits

Schedule IX

–

Trademarks

Schedule X

–

Affiliate Contracts

Schedule XI

–

Exclusion of Requirement for Payment and Performance Bonds

Schedule XII

–

Condemnation Proceedings

Schedule XIII

–

Rent Roll

Schedule XIV

–

Statement of Escrow Funds

Schedule XV

–

Labor Matters

Schedule XVI

–

Leasing Status Report

Schedule XVII

–

Units for Subdivision

 

 

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

This LOAN AGREEMENT, dated as of November 6, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BREDS II MORTGAGE CORP., a Delaware corporation, having an
address at c/o Blackstone Real Estate Debt Strategies, 345 Park Avenue, New
York, New York 10154 (together with its successors and assigns, “Lender”), and
1108 AUAHI, LLC and 1118 ALA MOANA, LLC, each, a Delaware limited liability
company, having its principal place of business at c/o The Howard Hughes
Corporation, 13355 Noel Road, 22nd Floor, Dallas, Texas 75240 (individually
and/or collectively as the context may require, jointly and severally,
“Borrower”).

 

WITNESSETH:

 

WHEREAS, Borrower desires to obtain a loan up to the maximum aggregate principal
amount of SIX HUNDRED MILLION and No/100 Dollars ($600,000,000.00) from Lender
pursuant to this Agreement (the “Loan”); and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE I

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
5.2.12(b) hereof.

 

“ADA” means the Americans with Disabilities Act, of July 26, 1990, Pub. L. No.
101-336, 104 Stat. 327, 42 U.S.C. § 12101, et. seq., as amended from time to
time.

 

“Administration Fee” shall mean a Loan administration fee in the sum of (i)
prior to Final Completion, Four Thousand One Hundred Sixty-Six and 67/100
Dollars ($4,166.67) per month, and (ii) from and after Final Completion, Two
Thousand Eighty Three and 33/100 Dollars ($2,083.33) per month, payable to
Lender in accordance with Section 2.3.6 hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person. In no event shall the term “Affiliate” include shareholders of
Guarantor, other than a Controlling shareholder, so long as Guarantor’s stock is
publicly traded on a nationally-recognized public stock exchange.





2

--------------------------------------------------------------------------------

 



“Affiliate Contract” shall mean those certain agreements set forth on Schedule X
attached hereto or as may be entered into by Borrower from time to time, subject
to the prior written approval of Lender in its reasonable discretion.

 

“Affiliate Fees” shall mean those fees that are disclosed on the Approved Annual
Budget, including, without limitation, fees payable pursuant to an Affiliate
Contract.

 

“Affiliated Manager” shall mean any Manager which is an Affiliate of Borrower
and/or Guarantor, including without limitation Howard Hughes Management Services
Company, LLC, a Delaware limited liability company.

 

“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Ala Moana Borrower” shall mean 1118 Ala Moana, LLC, a Delaware limited
liability company.

 

“Ala Moana Developer” shall mean Waiea Management Development Company, LLC, a
Delaware limited liability company.

 

“Ala Moana Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Ala Moana Borrower.

 

“ALTA” shall mean American Land Title Association or any successor thereto.

 

“Annual Budget” shall mean, with respect to each Property, the operating budget,
including all planned Capital Expenditures, for the applicable Property prepared
by the applicable Borrower in accordance with Section 5.1.11(f) hereof for the
applicable Fiscal Year or other period.

 

“Appraisal” shall mean an “as is” appraisal prepared in accordance with the
requirements of FIRREA, prepared by an independent third-party appraiser
selected by Lender holding an MAI designation, who is state licensed or state
certified if required under the laws of the state where the Property is located,
who meets the requirements of FIRREA.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(f)
hereof.

 

“Approved Project Costs” shall mean any Project Related Costs set forth in the
Construction Budget approved by Lender pursuant to the terms hereof or any other
Project Related Costs approved by Lender from time to time (including, Lender
approved Hard Costs, Lender approved Soft Costs, sales commissions payable in
connection with the sale of any Residential Unit, financing costs, and customary
closing costs).

 

“Architect’s Certificate” shall have the meaning as set forth in Section
2.8.2(f) hereof.

 

“Architect’s Contract” shall mean an agreement to be entered into between a
Developer and a Borrower’s Architect with respect to any portion of the Project,
which shall be subject in





3

--------------------------------------------------------------------------------

 



each case to the prior written approval of Lender in its reasonable discretion,
as the same may be amended from time to time in compliance with the terms
hereof.

 

“Assessments and Charges” means, individually or collectively, as the context
may require, all assessments pursuant to the terms of a Condominium Declaration.

 

“Assignment of Construction Agreements” shall mean, with respect to each
Property, that certain Assignment of Construction Agreements dated as of the
date hereof, by the applicable Borrower to Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

 

“Assignment of Contracts, Licenses and Permits” shall mean, with respect to each
Property, that certain Assignment of Plans, Specifications, Permits, Contracts,
Licenses, Entitlements and Intangibles dated as of the date hereof, by the
applicable Borrower to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

“Assignment of Condominium Rights and Declarant’s Rights” shall mean, with
respect to each Property, that certain Assignment of Condominium Rights and
Developer’s Rights, dated as of the date hereof, by and between the applicable
Borrower and Lender, with respect to the Condominium Documents, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Assignment of Leases” shall mean, with respect to each Property, that certain
first priority Assignment of Leases and Rents, dated as of the date hereof, from
the applicable Borrower, as assignor, to Lender, as assignee, assigning to
Lender all of such Borrower’s interest in and to the Leases and Rents of the
applicable Property as security for the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Assignment of Management Agreement” shall mean, with respect to each Property,
an assignment of management agreement, consent of manager and subordination of
management fees, to be entered into by the applicable Borrower, any Manager and
Lender, in a form reasonably approved by Lender, as the same may be amended,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

“Assignment of Sales Agency Agreement” shall mean, with respect to each
Property, that certain Assignment of Sales Agency Agreement and Subordination of
Sales Agent’s Fees, dated as of the date hereof, among Lender, the applicable
Borrower and Sales Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Assignment of Development Agreement” shall mean, with respect to each Property,
that certain Assignment of Development Agreement and Subordination of
Developer’s Fees, dated as of the date hereof, among Lender, the applicable
Borrower and Developer, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Auahi Borrower” shall mean 1108 Auahi, LLC, a Delaware limited liability
company.





4

--------------------------------------------------------------------------------

 



“Auahi Developer” shall mean Anaha Management Development Company, LLC, a
Delaware limited liability company.

 

“Auahi Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Auahi Borrower.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or part of the Property.

 

“Backward-Looking Special Purpose Entity Representations and Warranties” shall
have the meaning set forth in Section 4.1.30(d) hereof.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, assignee,
sequestrator (or similar official), liquidator, or examiner for such Person or
any portion of the Property; (e) the filing of a petition against a Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the Bankruptcy Code or any other applicable
law; (f) under the provisions of any other law for the relief or aid of debtors,
an action taken by any court of competent jurisdiction that allows such court to
assume custody or Control of a Person or of the whole or any substantial part of
its property or assets or (g) such Person making an assignment for the benefit
of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §
101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other federal or state bankruptcy or insolvency law.

 

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.

 

“Basic Contract Price” shall have the meaning set forth in the definition of
Gross Sales Proceeds.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Borrower’s Architect” shall mean, (a) with respect to the Ala Moana Property,
WCIT Architecture, a Hawaii corporation, (b) with respect to the Auahi Property,
Solomon, Cordwell,





5

--------------------------------------------------------------------------------

 



Buenz and Associates, Inc., an Illinois corporation, or in either case, any
other licensed architect engaged by a Borrower or Developer to prepare plans and
specifications for the Project (or any portion thereof) and approved by Lender
in its reasonable discretion.

 

“Borrower’s Requisition” shall have the meaning set forth in Section 2.8.3
hereof.

 

“Borrower Party” means each Borrower, Pledgor, Guarantor and any other guarantor
under any guarantee issued in connection with the Loan.

 

“Borrower Related Party” shall mean each Borrower, Pledgor, Guarantor, any
Affiliate of any Borrower, Pledgor or Guarantor or any Person in which any
Guarantor or any Affiliate of Guarantor has, directly or indirectly, any
Controlling legal, beneficial or economic interest.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.6 hereof.

 

“Broker” shall have the meaning set forth in Section 10.21 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which any of the following institutions is not open for business: (a) banks
and savings and loan institutions in New York, New York, (b) any Lender, (c) any
Servicer, (d) the financial institution that maintains any collection account
for or on behalf of any Servicer or any Reserve Funds, (e) the New York Stock
Exchange or (f) the Federal Reserve Bank of New York.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

“Carrying Costs” shall mean Insurance Premiums, Operating Expenses, interest and
other amounts due and payable on the Loan, the fees, costs and expenses of the
Construction Consultant, and marketing expenses.

 

“Carry Costs Guaranty” shall mean that certain Carry Costs Guaranty, dated as of
the date hereof, from Guarantor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Carveout Guaranty” shall mean that certain Guaranty of Recourse Obligations,
dated as of the date hereof, from Guarantor in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.

 

“Cash Management Agreement” shall mean, with respect to each Property, that
certain Cash Management Agreement, to be entered into by and among the
applicable Borrower, Deposit Bank and Lender, and if applicable, Manager, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.





6

--------------------------------------------------------------------------------

 



“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Threshold” shall have the meaning set forth in Section 6.2 hereof.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means (a) a Person or group of affiliated Persons acquires
more than thirty-five percent (35%) of the HHC Shares in one or a series of
transactions, provided, however, the acquisition by a Plan Sponsor of more than
thirty-five percent (35%) of the HHC Shares in one or a series of transactions
(“Plan Sponsor Acquisition”) shall not constitute a Change of Control; or (b)
the individuals comprising the Board of Directors of HHC (or a successor by
merger pursuant to a Plan Sponsor Acquisition), as the same exists for the
twelve (12) month period immediately prior to the HHC Share Transfer, fail to
represent a majority of the Board of Directors of HHC (or a successor by merger
pursuant to a Plan Sponsor Acquisition) as of the date of completion of the HHC
Share Transfer and for a period of six (6) months following the HHC Share
Transfer, provided further, however, that such a change in the majority of the
Board of Directors of HHC in connection with a Plan Sponsor Acquisition shall
not constitute a Change of Control. For purposes of the preceding clause (b),
the following shall be expressly excluded: any change in directors resulting
from (x) the death or incapacity of any director or (y) the resignation or
removal of any director for reasons unrelated to an HHC Share Transfer, provided
that any replacement director has been approved in the manner required by the
governing documents of HHC in effect immediately prior to the date of the HHC
Share Transfer.

 

“Change Order” means any material change in or deviation from the Plans and
Specifications, or any change from the Plans and Specifications which affects
any structural component or material building system, whether designated a
change order or construction change directive, and whether or not there is a
change in the contract sum or contract time under any Construction Contract; and
any change in or deviation from the Plans and Specifications and/or the
Construction Schedule which changes the contract time by more than thirty (30)
days.

 

“Clearing Account” shall have the meaning set forth in Section 2.7.1(a) hereof.

 

“Clearing Account Agreement” shall mean, with respect to each Property, that
certain Deposit Account Control Agreement, or similar agreement, to be entered
into among the applicable Borrower, Manager, Lender and the Clearing Bank, as
the same may be amended,





7

--------------------------------------------------------------------------------

 



restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Clearing Account.

 

“Clearing Bank” shall mean an Eligible Institution reasonably acceptable to
Lender, or any successor or permitted assigns thereof.

 

“Closing Certificate” shall mean that certain Omnibus Closing Certificate, dated
as of the date hereof, made by each Borrower and Guarantor for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning set forth in the Security Instrument.

 

“Commercial Unit” shall mean each “Commercial Unit” (as such term is defined in
the Condominium Documents) within the Condominium (including any appurtenant
undivided common interest in the common elements) to be constructed in
accordance with the Plans and Specifications and which shall be separate
designated commercial units in the Condominium as more particularly set forth in
the Condominium Documents.

 

“Commercial Unit Release Amount” shall have the meaning set forth in Section
5.1.41(h) hereof.

 

“Completion Guaranty” shall mean that certain Completion Guaranty, dated as of
the date hereof, from Guarantor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

“Condominium” shall have the meaning set forth in Section 5.1.40(a) hereof. The
Waiea Condominium shall include 171 Residential Units, one Commercial Unit and
is expected to total approximately 375,000 net saleable square feet in the
aggregate to be constructed in accordance with the applicable Plans and
Specifications in all material respects. The Anaha Condominium shall include 318
Residential Units, two Commercial Units and is expected to total approximately
450,000 net saleable square feet in the aggregate to be constructed in
accordance with the applicable Plans and Specifications in all material
respects.

 

“Condominium Act” shall mean the Condominium Property Act, Chapter 514B, Hawaii
Revised Statutes, and all modifications, supplements and replacements thereof
and all regulations with respect thereto, now or hereafter enacted or
promulgated.





8

--------------------------------------------------------------------------------

 



“Condominium Assessments” shall mean, with respect to each Property, any and all
common charges and assessments under the Condominium Documents (including
without limitation, regular and special assessments), together with any and all
interest and penalties thereon, now or hereafter levied or assessed or imposed
against Borrower or the Residential Units owned by Borrower (or any portion
thereof).

 

“Condominium Board” shall mean, with respect to each Property, the board of
directors for the Condominium established pursuant to the Condominium
Declaration.

 

“Condominium Budget” shall mean, with respect to each Property, the annual
budget adopted by the Condominium Board in accordance with the Condominium
Declaration and Condominium By-Laws.

 

“Condominium By-Laws” shall mean, (a) with respect to the 1108 Auahi Property,
the Bylaws of the Association of Unit Owners of 1108 Auahi dated September 16,
2013 and recorded at the Bureau of Conveyances of the State of Hawaii as
Document No. A-50310870, as the same may be amended from time to time in
accordance with the provisions hereof, and (b) with respect to the 1118 Ala
Moana Property, the Bylaws of the Association of Unit Owners of 1118 Ala Moana
dated September 16, 2013 and recorded at the Bureau of Conveyances of the State
of Hawaii as Document No. A-50320948, as the same may be amended from time to
time in accordance with the provisions hereof

 

“Condominium Declaration” shall mean, (a) with respect to the 1108 Auahi
Property, Declaration of Condominium Property Regime of 1108 Auahi dated
September 16, 2013 and recorded at the Bureau of Conveyances of the State of
Hawaii as Document No. A-50310869, as amended by that First Amendment to
Declaration of Condominium Property Regime of 1108 Auahi dated November 1, 2013,
recorded at said Bureau as Document No. A-50571040, as further amended by that
Second Amendment to Declaration of Condominium Property Regime of 1108 Auahi
dated December 11, 2013, recorded at said Bureau as Document No. A-50940796, and
(b) with respect to the 1118 Ala Moana Property, Declaration of Condominium
Property Regime of 1118 Ala Moana dated September 16, 2013 and recorded at the
Bureau of Conveyances of the State of Hawaii as Document No. A-50320947 as
amended by that First Amendment to Declaration of Condominium Property Regime of
1118 Ala Moana dated November 1, 2013, recorded at said Bureau as Document No.
A-50561126, as further amended by that Second Amendment to Declaration of
Condominium Property Regime of 1118 Ala Moana dated November 26, 2013, recorded
at said Bureau as Document No. A-50840998.

 

“Condominium Documents” shall mean, with respect to each Property, all documents
required by the Condominium Act in connection with the operation and sale of the
Residential Units in accordance with the provisions of the Condominium Act,
including the Public Report, Property Report, Condominium Declaration,
Condominium By-Laws, the Condominium Map, any and all filings and other
Governmental Approvals and any and all other documentation required for the
proper formation and operation of the condominium regime to be established at
the applicable Property under Hawaii law and the marketing and sale of
Residential Units to the public.





9

--------------------------------------------------------------------------------

 



“Condominium Map” shall mean, (a) with respect to the 1108 Auahi Property, the
map of the Condominium required pursuant to and meeting the requirements of HRS
Section 514B-33 and -34 and recorded at the State of Hawaii Bureau of
Conveyances as Condominium Map No. 5220, as amended, with the applicable
Condominium Declaration, as the same may be amended from time to time, and (b)
with respect to the 1118 Ala Moana Property, the map of the Condominium required
pursuant to and meeting the requirements of HRS Section 514B-33 and -34 and
recorded at the State of Hawaii Bureau of Conveyances as Condominium Map No.
5221, as amended, with the applicable Condominium Declaration, as the same may
be amended from time to time.

 

“Condominium Matter” has the meaning set forth in Section 5.1.40(b)(v) hereof.

 

“Construction Budget” shall have the meaning set forth in Section 2.1.6 hereof.

 

“Construction Consultant” shall mean Cumming Corporation, or such other Person
as Lender may designate and engage as a replacement to inspect the Improvements
and the Property as construction of the Project Improvements progresses and
consult with and to provide advice to and to render reports to Lender, which
Person may be, at Lender’s option upon notice to Borrower, either an officer or
employee of Lender or any other person or entity appointed by Lender in its sole
discretion.

 

“Construction Contract” shall mean, with respect to each Property, any agreement
(taking into account all modifications, additions and supplements thereto)
entered into by the applicable Borrower, the applicable Developer or by General
Contractor with a Contractor or Subcontractor pursuant to which the Contractor
or Subcontractor, as applicable, thereunder agrees to provide labor, services
and/or materials in connection with the construction and development of the
Project Improvements.

 

“Construction Permits” means, collectively, with respect to each Property, all
material authorizations, consents and approvals, licenses and permits given or
issued by Governmental Authorities which are required for the construction of
the Project Improvements in accordance with all Legal Requirements in all
material respects and the Plans and Specifications, and for the performance and
observance of all obligations and agreements of the applicable Borrower
contained herein or in the other Loan Documents relating to the development and
construction of the Project Improvements.

 

“Construction Schedule” shall mean, with respect to each Property, the schedule,
broken down by trade, of the dates of commencement and completion of the various
stages of the Project Improvements certified by the applicable Borrower to
Lender and approved by Lender.

 

“Contractor” shall mean any contractor or other Person, including, without
limitation, the General Contractor (including subsidiaries and affiliates),
supplying services, labor or materials in connection with the Project or the
Improvements.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of such Person,





10

--------------------------------------------------------------------------------

 



whether through ownership of voting securities, by contract or otherwise.
 “Controlled” and “Controlling” shall have correlative meanings.

 

“Cost Savings” shall mean, with respect to each Property, (x) the amount, if
any, remaining in any Line Item in the Construction Budget (other than Carrying
Costs) after (i) (A) completion of 100% of the work relating to such Line Item,
(B) all Contractors, Subcontractors, materialmen and other Persons have been
paid in full for work performed and materials provided with respect to the
applicable Line Item, and (C) delivery to Lender of affidavits, final releases,
and/or lien waivers (in recordable form, if requested by Lender) from such
Contractors and any Subcontractors and other Persons performing work or
supplying materials for such Line Item, in each case in form and substance
reasonably satisfactory to Lender or (ii) such earlier date on which the
applicable Borrower demonstrates such actual cost savings to the satisfaction of
Lender in its reasonable discretion, which such discretion may be based on,
together with other relevant factors, such Borrower delivering to Lender a final
fixed price contract covering all of the work relating to any such Line Item;
and (y) the amount, if any, remaining in any Line Item in the Construction
Budget with respect to the cost of materials, equipment, or Fixtures purchased
by the applicable Borrower covering the full amount or quantity of such
materials, equipment, or Fixtures required for such Line Item, after (i)
delivery to Lender of (A) the applicable Construction Contract, bills of sale or
other evidence of the cost of and Borrower’s title in and to such materials,
equipment, or Fixtures, (B) proof that such materials, equipment, or Fixtures
have been delivered to the applicable Property, in each case in form and
substance reasonably acceptable to Lender, and (C) proof that such materials,
equipment, or Fixtures have been paid for in full and all lien rights or claims
of the supplier have been released, in each case in form and substance
reasonably satisfactory to Lender or (ii) such earlier date on which such
Borrower demonstrates such actual costs savings to the satisfaction of Lender in
its reasonable discretion, which may be based on, together with other relevant
factors, such Borrower delivering to Lender a final fixed price contract
covering all of the work relating to any such Line Item.

 

“Covered Rating Agency Information” shall have the meaning set forth in Section
10.13(d) hereof.

 

“DBRS” shall mean Dominion Bond Rating Service.

 

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Yield Maintenance
Premium and Breakage Costs) due to Lender in respect of the Loan under the Note,
this Agreement, the Security Instrument or any other Loan Document.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Interest Rate.

 

“Deficit Deposit” shall have the meaning set forth in Section 5.1.41(e)(ii)
hereof.





11

--------------------------------------------------------------------------------

 



“Deposit Bank” shall mean PNC Bank or any other Eligible Institution selected by
Lender, or any successor Eligible Institution acting as the “Deposit Bank” under
the Cash Management Agreement.

 

“Developer” shall mean the Ala Moana Developer or the Auahi Developer, as
applicable.

 

“Developer Control Period” shall mean the period during which a Borrower or a
Developer controls the Condominium Board.

 

“Development Agreement” shall mean, collectively, (a) that certain Development
Management Agreement entered into by and between Auahi Borrower and Auahi
Developer, dated as of November 6, 2014, and (b) that certain Development
Management Agreement entered into by and between Ala Moana Borrwer and Ala Moana
Developer, dated as of November 6, 2014.

 

“Disbursement” or “Disbursements” shall mean, with respect to each Property, (i)
any disbursement of Escrow Funds in accordance with the terms of this Agreement,
the Tri-Party Agreement, the Unit Sale Contracts, the Escrow Agreement and
applicable law and (ii) subject to the terms and provisions of Section 2.8.1,
any advance of any portion of the Loan Amount, pursuant to the provisions of
this Agreement.

 

“Disbursement Request” shall mean, with respect to each Disbursement, Borrower’s
request for such Disbursement, together with Borrower’s Requisition in the form
of Exhibit B attached hereto, and all other documents and information required
by this Agreement to be furnished to Lender as a condition to such Disbursement.

 

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

 

“Disregarded Entity” shall mean an entity disregarded from its owner for federal
income tax purposes under United States Treasury regulations Section 301.7701-3.

 

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of “Eligible Institution” or (b) a
segregated trust account or accounts maintained with a federal- or
state-chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa3” and which, in the case of
a state-chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. § 9.10(b), having in either case
a combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority, as applicable. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.





12

--------------------------------------------------------------------------------

 



“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s, in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of accounts in which funds are held for more
than thirty (30) days, the long-term unsecured debt obligations of which are
rated at least “A+” by S&P and “Aa1” by Moody’s.

 

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA Patriot Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
any Borrower, Pledgor, Principal or Guarantor, as applicable (whether directly
or indirectly), is prohibited by law or the Loan made by Lender is in violation
of law.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Reports” shall have the meaning set forth in Section 4.1.40.

 

“Environmental Statutes” shall mean any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Statutes” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
Rivers and Harbors Appropriation Act. The term “Environmental Statutes” also
includes, but is not limited to, any present and future federal, state and local
laws, statutes, ordinances, rules, regulations, permits or authorizations and
the like, as well as common law, that (a) condition transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of the property or any portion thereof; (b) require
notification or disclosure of releases of Hazardous Substances or other
environmental condition of a property to any Governmental Authority or other
Person, whether or not in connection with any transfer of title to or interest
in such property; (c) impose conditions or requirements in connection with
permits or other authorization for lawful activity; (d) relate to nuisance,
trespass or other causes of action related to the Property or any portion
thereof; or (e) relate to wrongful death, personal injury, or property or





13

--------------------------------------------------------------------------------

 



other damage in connection with any physical condition or use of the Property or
any portion thereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with Borrower or Guarantor would be deemed to be a “single
employer” within the meaning of Section 414(b), (c), (m), (n) or (o) of the
Code.

 

“Escrow Account” shall mean an Eligible Account at a bank reasonably acceptable
to Lender.

 

“Escrow Agent” shall mean Title Guaranty Escrow Services, Inc.

 

“Escrow Agreement” shall mean, with respect to each Property, that certain
Escrow Agreement, dated as of September 13, 2013, between the applicable
Borrower and Escrow Agent, with respect to Unit Sale Contract Deposits.

 

“Escrow Funds” shall mean, with respect to each Property, funds deposited
pursuant to Unit Contracts held by Escrow Agent pursuant to the Escrow Agreement
and subject to the terms of the Tri-Party Agreement.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash” shall have the meaning set forth in Section 2.7.2(b)(vii) hereof.

 

“Excess Cash Reserve Account” shall have the meaning set forth in Section 7.2
hereof.

 

“Excess Cash Reserve Funds” shall have the meaning set forth in Section 7.2
hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as the same may
be amended, modified or replaced, from time to time.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(h)
hereof.

 

“Excluded Tax” shall mean any of the following Taxes required to be withheld or
deducted from a payment to Lender: (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes and branch profits Taxes, in each
case, imposed as a result of Lender being organized under the laws of, or having
its principal office or its applicable lending office located in, the
jurisdiction imposing such Taxes (or any political subdivision thereof), and (b)
in the case of a Foreign Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Foreign Lender with respect to an
applicable interest in the Loan pursuant to a law in effect on the date on which
(i) such Foreign Lender acquires such interest in the Loan or (ii) such Foreign
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.11, amounts with respect to such Taxes were payable either
to such Foreign Lender’s assignor immediately before such Foreign Lender became
a party hereto or to such Foreign Lender immediately before it changed its
lending office.





14

--------------------------------------------------------------------------------

 



“Existing Unit Contract” shall mean, with respect to each Property, a Unit Sale
Contract entered into prior to the Closing Date.

 

“Existing Unit Contract Deposits” shall mean, with respect to each Property, the
Unit Sale Contract Deposits under an Existing Unit Contract.

 

“Extension Fee” shall mean a non-refundable fee equal to (a) with respect to the
First Extension Option, one percent (1.0%) of the sum of (i) the Outstanding
Principal Balance plus (ii) any unfunded portion of the Loan Amount that
Borrower continues to have the right to draw hereunder and that has not been
cancelled in accordance with Section 2.9 hereof, as of the Stated Maturity Date
and payable on or prior to the Stated Maturity Date, and (b) with respect to the
Second Extension Option, one percent (1.0%) of the sum of (i) the Outstanding
Principal Balance plus (ii) any unfunded portion of the Loan Amount that
Borrower continues to have the right to draw hereunder and that has not been
cancelled in accordance with Section 2.9 hereof, as of the First Extended
Maturity Date and payable on or prior to the First Extended Maturity Date.

 

“Extension Option” shall mean the First Extension Option or the Second Extension
Option, as applicable.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(f)
hereof.

 

“First Extended Maturity Date” shall have the meaning set forth in Section 2.9.1
hereof.

 

“First Extension Notice” shall have the meaning set forth in Section 2.9.1
hereof.

 

“First Extension Option” shall have the meaning set forth in Section 2.9.1
hereof.

7777

“Filed Budget” shall mean, with respect to each Property, the project budget
filed with the Real Estate Commission of the State of Hawaii in accordance with
Section 514B-92 of the Hawaii Revised Statutes as a condition for utilizing Unit
Deposits for Hard Costs, which project budget shall be subject to the approval
of Lender, not to be unreasonably withheld.

 

“Final Completion” shall mean, with respect to each Property, that (i) the
construction of the Project Improvements, including all “punch list” items,
shall have been completed, free and clear of all liens (except liens created by
the Loan Documents), substantially in accordance with the Plans and
Specifications, all applicable Legal Requirements in all material respects, in
accordance in all respects with the Condominium Documents and the provisions of
this Agreement, (ii) the Improvements contain all fixtures and equipment
required pursuant to the Unit Sale Contracts or as may be required by the
Condominium Documents, any Governmental Authority or by any Legal Requirements
in all material respects, as certified by the applicable Borrower’s Architect,
(iii) all utilities necessary to serve the Project have been connected and are
in operation, (iv) any required approval by the fire marshal or its equivalent
having jurisdiction over the Project and any other approval required by any
Governmental Authority, to the extent any such approval is a condition to the
lawful use and occupancy of the Project Improvements and the opening of the same
to the public, shall have been obtained, with completion of such requirements
set forth in (i), (ii), (iii) and (iv) above to be evidenced to the reasonable
satisfaction of Lender and the Construction Consultant, (v) all Project Related
Costs incurred have been paid such that Lien waivers substantially in the form
set forth in Exhibit C, conditioned only upon receipt of payment





15

--------------------------------------------------------------------------------

 



to be made with the proceeds of the final Disbursement, from all Contractors and
Subcontractors who performed any work or supplied any materials with regard to
all work performed and/or all materials supplied been delivered to Lender, and
(vi) to the extent required by applicable Legal Requirements, the final
certificate of occupancy (or local equivalent) for the Project has been issued.

 

“First Payment Date” shall have the meaning set forth in Section 2.3.2 hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“Force Majeure” shall mean any delay directly affecting construction which is
caused by fire, earthquake or other acts of God, strike, lockout, acts of public
enemy, riot, insurrection, war, or governmental regulation of the sale or
transportation of materials, supplies or labor or other similar events outside
the control of Borrower; provided, however, that Borrower shall furnish Lender
with written notice reasonably satisfactory to Lender evidencing any such event
or delay within ten (10) days from the occurrence of any such event or delay;
provided, further, all delays due to Force Majeure shall not exceed ninety (90)
days in the aggregate.

 

“Foreign Lender” shall mean Lender at any time that it is not a U.S. Person.

 

“Forfeited Deposits” shall have the meaning set forth in Section 5.1.41(d)
hereof.

 

“Full Replacement Cost” shall have the meaning set forth in Section 6.1(a)(i)
hereof.

 

“Funding Borrower” shall have the meaning set forth in Section 10.29(g) hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“General Contractor” shall mean, (a) with respect to the Ala Moana Property,
Nordic PCL Construction, Inc., a Hawaii corporation, (b) with respect to the
Auahi Property, Albert C. Kobayashi, Inc., a Hawaii corporation, or in either
case, another third-party general contractor engaged by the applicable Borrower
with respect to construction of the Project Improvements pursuant to the General
Contractor’s Agreement and approved by Lender.

 

“General Contractor’s Agreement” shall mean, (a) with respect to the Ala Moana
Property, that certain Construction Management Agreement dated as of May 5,
2014, as amended from time to time, between the Ala Moana Developer and Nordic
PCL Construction, Inc., a Hawaii corporation, and (b) with respect to the Auahi
Property, that certain Construction Management Agreement dated as of October 10,
2014, as amended from time to time, between the Auahi Developer and Albert C.
Kobayashi, Inc., a Hawaii corporation, or in either case, another third-party
general contractor engaged by the applicable Borrower with respect to
construction of the Project Improvements, each of which shall be in form and
substance acceptable to Lender.





16

--------------------------------------------------------------------------------

 



“General Contractor’s Certificate” shall have the meaning set forth in Section
2.8.2(g) hereof.

 

“Governmental Approvals” shall mean, with respect to each Property, all material
approvals, consents, waivers, orders, acknowledgments, authorizations,
inspections, signoffs, permits and licenses required under applicable Legal
Requirements to be obtained from any Governmental Authority for the construction
of the Project Improvements and/or the use, occupancy and operation of the
Improvements during and following completion of construction of the Project, as
the context requires, including, without limitation, all applicable and material
land use, building, subdivision, zoning and similar ordinances and regulations
promulgated by any Governmental Authority.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city, foreign or otherwise) whether now or
hereafter in existence.

 

“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP or such other accounting basis reasonably acceptable to
Lender, including cash basis accounting consistently applied, derived from the
ownership and operation of the Property or any portion thereof from whatever
source during such period, including, but not limited to, Rents, utility
charges, escalations, forfeited security deposits, interest (if any) on credit
accounts and on Reserve Funds, concession fees and charges, business
interruption or other loss of income or rental insurance proceeds, service fees
or charges, license fees, sums paid from users of parking spaces and other
facilities or amenities located on the Property, rent concessions or credits,
and other pass-through or reimbursements paid by Tenants under the Leases of any
nature but excluding (a) Rents from Tenants that (i) are in monetary default
under the applicable Lease for a period of sixty (60) days or more, (ii) are not
in physical occupancy of the applicable leased premises, (iii) have less than
two (2) months remaining on the term of the applicable Lease, (iv) are then in a
free rent period (other than the non-abated portion of rents under such Leases
which are still payable during the applicable free rent period any and other
rent payable following such period), or (v) are the subject of, or otherwise
subject to, a Bankruptcy Action, (b) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
(c) refunds and uncollectible accounts, (d) proceeds from the sale of furniture,
fixtures and equipment, (e) Insurance Proceeds and Condemnation Proceeds (other
than business interruption or other loss of income insurance), and (f) any
disbursements to Borrower from any of the Reserve Funds. Notwithstanding
anything to the contrary contained in this definition, Gross Income from
Operations shall exclude any non-recurring Gross Income from Operations,
including, without limitation, Gross Sales Proceeds.

 

“Gross Sales Proceeds” shall mean, with respect to each Property, as to any
Residential Unit, the stated contract purchase price (“Basic Contract Price”)
plus the amounts of any additions or upgrades for which the purchaser has agreed
to pay in excess of the Basic Contract Price less the amounts of any
extraordinary credits or concessions for items that Borrower has agreed to
provide such purchaser that are not otherwise reflected in the Basic Contract
Price.

 

“Guarantor” shall mean The Howard Hughes Corporation, a Delaware corporation.





17

--------------------------------------------------------------------------------

 



“Guarantor Net Worth” shall have the meaning ascribed to the term “Net Worth” in
the Guaranty.

 

“Guaranty” shall mean, individually or collectively as the context may require,
the Carry Costs Guaranty, the Carveout Guaranty, the Environmental Indemnity,
the Pledgor Guaranty, and/or the Completion Guaranty.

 

“Hard Costs” shall mean, with respect to each Property, those Project Related
Costs towards the construction and development of the Improvements which are,
without limitation, for labor, materials, equipment and fixtures (exclusive of
salaries, commissions or expenses of salespersons or other advertising expenses)
and as shown on the applicable Construction Budget, as the same may be amended
from time to time in accordance with the terms hereof, all in compliance with
the requirements of HRS 514B-92.

 

“Hazardous Substances” shall include, but are not limited to, (a) any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Statutes or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the Property
for the purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Statutes, and (b) mold, mycotoxins, microbial
matter, and/or airborne pathogens (naturally occurring or otherwise) which pose
a threat (imminent or otherwise) to human health or the environment or adversely
affect the Property or any portion thereof.

 

“ILSFDA” shall mean the Federal Interstate Land Sales Full Disclosure Act (15
USC 1700 et seq.).

 

“Improvements” shall have the meaning set forth in the granting clause(s) of the
Security Instrument.

 

“Increased Costs” shall have the meaning set forth in Section 2.10.1 hereof.

 

“Indebtedness” shall mean for any Person, on a particular date, the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any
Person, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than Permitted Encumbrances).





18

--------------------------------------------------------------------------------

 



“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

 

“Indemnified Parties” shall mean Lender and any Affiliate or designee of Lender
that has filed any registration statement relating to a Securitization or has
acted as the sponsor or depositor in connection with a Securitization, any
Affiliate of Lender that acts as an underwriter, placement agent or initial
purchaser of Securities issued in a Securitization, any other co-underwriters,
co-placement agents or co-initial purchasers of Securities issued in a
Securitization, and each of their respective officers, directors, partners,
employees, representatives, agents and Affiliates and each Person who Controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, any Person that is or will have been involved in
the origination of the Loan, any Person that is or will have been involved in
the servicing of the Loan secured hereby, any Person in whose name the
encumbrance created by the Security Instrument is or will have been recorded,
any Person that may hold or acquire or will have held a full or partial interest
in the Loan secured hereby (including, but not limited to, investors or
prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries that hold or have held a full or partial interest in the Loan
secured hereby for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, employees, agents, servants,
representatives, contractors, subcontractors, Affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other Person that holds or acquires or will have held a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or as a part of or following a foreclosure of the Loan and
including, but not limited to any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower or Guarantor under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 

“Independent Director” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three (3) years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

 

(a)a member, partner, equityholder, manager, director, officer or employee of
Borrower or any of its equityholders or Affiliates (other than as an Independent
Director of Borrower or an Affiliate of Borrower that is not in the direct chain
of ownership of Borrower and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided that such Independent Director is
employed by a company that routinely provides professional Independent Directors
or managers in the ordinary course of its business);





19

--------------------------------------------------------------------------------

 



(b)a creditor, supplier or service provider (including provider of professional
services) to Borrower or any of its equityholders or Affiliates (other than a
nationally recognized company that routinely provides professional Independent
Directors and other corporate services to Borrower or any of its Affiliates in
the ordinary course of its business);

 

(c)a family member of any such member, partner, equityholder, manager, director,
officer, employee, creditor, supplier or service provider; or

 

(d)a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower shall be qualified to serve as an
Independent Director of the Borrower, provided that the fees that such
individual earns from serving as an Independent Director of affiliates of
Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year. For purposes of this
paragraph, a “special purpose entity” is an entity, whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in the definition of Special Purpose Entity of this
Agreement.

 

“Initial Funding Date” shall mean the date of initial funding of the Loan.

 

“Initial Lender” shall mean Lender and any Affiliate thereof.

 

“Insolvency Opinion” shall mean that certain substantive non-consolidation
opinion letter, dated the date hereof, in connection with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Determination Date” shall mean, (a) with respect to the initial
Interest Period, the date that is two (2) Business Days before the Initial
Funding Date and (b) with respect to any other Interest Period, the date that is
two (2) Business Days prior to the first (1st) day of the calendar month in
which such Interest Period commences. When used with respect to an Interest
Determination Date, “Business Day” shall mean any day on which banks are open
for dealing in foreign currency and exchange in London. The Interest
Determination Date shall be subject to adjustment as described in Section 2.3.2
below.

 

“Interest Period” shall mean (a) initially, the period commencing on and
including the Initial Funding Date and ending on and including the last of the
calendar month in which the Initial Funding Date occurs, and (b) thereafter, for
any specified Payment Date including the Maturity Date, the period commencing on
and including the first (1st) day of the calendar month prior to the calendar
month in which such Payment Date occurs and ending on and including the last day
of the calendar month prior to the month in which such Payment Date occurs and
with respect to the last Interest Period herein such Interest Period shall end
on the Maturity Date. The Interest Period shall be subject to adjustment as
described in Section 2.3.2 below.





20

--------------------------------------------------------------------------------

 



“Interest Rate” shall mean, with respect to each Interest Period, an interest
rate per annum at which the Outstanding Principal Balance bears interest from
time to time in accordance with the provisions of Section 2.2 hereof.

 

“Investor” shall have the meaning set forth in Section 9.1(a) hereof.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Kroll” shall mean Kroll Bond Rating Agency, Inc.

 

“Land Value” shall have the meaning set forth in Section 2.8.2(l) hereof.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement, and (b) every guarantee of the performance and observance of
the covenants, conditions and agreements to be performed and observed by the
other party thereto.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions, permits or requirements of Governmental Authorities
applicable to Borrower or the Property (or any portion thereof or any part
thereof), or the administration thereof, or the sale, construction, use,
alteration or operation of the Property, or any part thereof, whether now or
hereafter enacted and in force, including, without limitation, the Condominium
Act, the ILSFDA, Prescribed Laws, any Environmental Statutes, the Americans with
Disabilities Act of 1990, as amended, and all material permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, the Property or any
part thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to the Property or any part thereof, or (b)
in any way limit the use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Liabilities” shall have the meaning set forth in Section 9.2 hereof.

 

“LIBOR” shall mean, with respect to each Interest Period and each Interest
Determination Date, the rate per annum (rounded upwards, if necessary, to the
nearest 1/1,000 of 1%) calculated by Lender as set forth below:

 

(a)The rate for deposits in U.S. Dollars for a one-month period that appears on
Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London time,
on such Interest Determination Date.





21

--------------------------------------------------------------------------------

 



(b)If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, Lender shall request the principal London office of any four
(4) major reference banks in the London interbank market selected by Lender to
provide such reference bank’s offered quotation to prime banks in the London
interbank market for deposits in U.S. Dollars for a one-month period as of 11:00
a.m., London time, on such Interest Determination Date in a principal amount of
not less than One Million and No/100 Dollars ($1,000,000.00) that is
representative for a single transaction in the relevant market at the relevant
time. If at least two (2) such offered quotations are so provided, LIBOR shall
be the arithmetic mean of such quotations. If fewer than two such quotations are
so provided, Lender shall request any three (3) major banks in New York City
selected by Lender to provide such bank’s rates for loans in U.S. Dollars to
leading European banks for a one-month period as of 11:00 a.m., New York City
time, on such Interest Determination Date in a principal amount not less than
One Million and No/100 Dollars ($1,000,000.00) that is representative for a
single transaction in the relevant market at the relevant time. If at least two
(2) such rates are so provided, LIBOR shall be the arithmetic mean of such
rates. If fewer than two (2) rates are so provided, then LIBOR shall be the
LIBOR rate used for the immediately preceding Interest Period and Interest
Determination Date.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR in accordance with the terms of this
Agreement.

 

“LIBOR Rate” shall mean with respect to each Interest Period for which interest
is calculated using the LIBOR Rate pursuant to Section 2.2 hereof, an interest
rate per annum equal to the sum of (a) LIBOR, determined as of the Interest
Determination Date applicable to such Interest Period, and (b) the Spread.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, easement,
restrictive covenant, preference, assignment, security interest, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing, on or affecting Borrower, the Property, or any portion thereof
or any interest therein, or any direct or indirect interest in Borrower,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.

 

“Line Item” shall mean, with respect to each Property, each category of Hard
Costs and Soft Costs and each distinct trade or contract within such category,
which shall be set forth in the Construction Budget, to be disbursed from Escrow
Funds subject to availability and satisfaction of all applicable conditions to
Disbursements hereunder or pursuant to Section 2.8.1 hereof, subject to
availability and satisfaction of all applicable conditions to Disbursements
hereunder.

 

“Liquid Assets” shall have the meaning ascribed to such term in the Guaranty.

 

“Loan” shall have the meaning set forth in the recitals hereof.





22

--------------------------------------------------------------------------------

 



“Loan Amount” shall mean the maximum principal amount of $600,000,000.00.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Assignment of Construction
Agreements, the Assignment of Development Agreement, the Environmental
Indemnity, the Assignment of Management Agreement (when executed), the
Assignment of Sales Agency Agreement, the Assignment of Contracts, Licenses and
Permits, the Assignment of Condominium Rights and Developer’s Rights, the Carry
Costs Guaranty, the Carveout Guaranty, the Completion Guaranty, the Tri-Party
Agreement, the Cash Management Agreement (when executed), the Pledgor Guaranty,
the Pledge Agreement, and all other documents executed and/or delivered in
connection with the Loan.

 

“Loan Party” shall mean each Borrower, Pledgor and Guarantor.

 

“Losses” shall have the meaning set forth in Section 3.1(b) hereto.

 

“Major Contractor” shall mean, with respect to each Property, any Contractor
hired by the applicable Borrower or the applicable Developer, including, without
limitation, the General Contractor (including subsidiaries and affiliates),
supplying labor or materials, or both, in connection with the Project
Improvements which is, when aggregated with all other Construction Contracts
with such Contractor and any Affiliate of such Contractor hired by such
Borrower, for an aggregate contract price equal to or greater than One Million
and no/100 Dollars ($1,000,000.00) whether pursuant to one contract or agreement
or multiple contracts or agreements.

 

“Major Contracts” shall mean, with respect to each Property, (i) any Major
Construction Contract, (ii) any Major Operating Contract or (iii) any Affiliate
Contract.

 

“Major Construction Contract” shall mean, with respect to each Property, the
Architect’s Contract, the General Contractor’s Agreement, the Sales Agency
Agreement, and any other Construction Contract (taking into account all
modifications, additions and supplements thereto) with a Major Contractor, Major
Subcontractor or Other Design Professional.

 

“Major Operating Contract” shall mean, with respect to each Property, any
Operating Contract (taking into account all modifications, additions and
supplements thereto) entered into by Borrower as to which either (a) there is an
obligation of Borrower to pay more than One Million and no/100 Dollars
($1,000,000.00) in the aggregate, or (b) the term thereof extends beyond one
year (unless cancelable on thirty (30) days or less notice without requiring the
payment of termination fees or payments of any kind).

 

“Major Subcontractor” shall mean, with respect to each Property, any
Subcontractor supplying labor or materials, or both, in connection with the
Project Improvements which is, when aggregated with all other Contracts with any
Affiliate of such subcontractor hired by the applicable Developer for the
applicable Borrower, for an aggregate contract price equal to or greater than
$1,000,000.00, whether pursuant to one contract or agreement or multiple
contracts or agreements.

 

“Management Agreement” shall mean, collectively, (a) that certain Property
Management and Agency Agreement entered into by and between Auahi Borrower and
Manager,





23

--------------------------------------------------------------------------------

 



dated as of September 20, 2013, pursuant to which Manager is to provide
management and other services with respect to the Auahi Property, and (b) that
certain Property Management and Agency Agreement entered into by and between Ala
Moana Borrower and Manager, dated as of September 20, 2013, pursuant to which
Manager is to provide management and other services with respect to the Ala
Moana Property; or, if the context requires, the Replacement Management
Agreement.

 

“Manager” shall mean Hawaiiana Management Company, Ltd., a Hawaii corporation,
or, if the context requires, a Qualified Manager that is managing the Property
(or portions thereof) in accordance with the terms and provisions of this
Agreement pursuant to a Replacement Management Agreement.

 

“Material Action” shall mean, with respect to each Borrower, to consolidate or
merge such Borrower with or into any Person, or sell all or substantially all of
the assets of such Borrower (unless such sale results in the repayment, in full,
of the Loan), or to institute a Bankruptcy Action or take action in furtherance
of any such action, or, to the fullest extent permitted by law, to dissolve or
liquidate such Borrower.

 

“Material Adverse Change” shall mean the business, operations, prospects,
property, assets, liabilities or financial condition of any applicable Person
and each of their subsidiaries, taken as a whole, or in the ability of any such
Person to perform its obligations under the Loan Documents has changed in a
manner which would reasonably be expected to impair the value of Lender’s
security for the Loan or prevent timely repayment of the Loan or otherwise
prevent the applicable Person from timely performing any of its material
obligations under the Loan Documents, as the case may be, as determined by
Lender in its reasonable discretion.

 

“Material Alteration” shall mean, with respect to each Property, any alteration
to the Property following Substantial Completion which, when aggregated with all
related alterations (other than decorative work such as painting, wall papering
and carpeting and the replacement of fixtures, furnishings and equipment to the
extent being of a routine and recurring nature and performed in the ordinary
course of business) constituting a single project, involves an estimated cost
exceeding Five Hundred Thousand and No/100 Dollars ($500,000.00) with respect to
such alteration or related alterations (including the alteration in question)
then being undertaken at the Property. Material Alterations shall not include
alterations, improvements, demolitions or removals undertaken with respect to
any Residential Unit that is then subject to a bona fide sales contract or any
alterations undertaken by any Tenant in accordance with the terms of the
applicable Lease.

 

“Maturity Date” shall mean the Stated Maturity Date, provided that (a) if
Borrower timely and properly exercises the First Extension Option pursuant to
Section 2.9, the Maturity Date shall be the First Extended Maturity Date, and
(b) if Borrower timely and properly exercises the Second Extension Option
pursuant to Section 2.9, the Maturity Date shall be the Second Extended Maturity
Date, or such earlier date on which the final payment of principal of the Note
becomes due and payable as herein or therein provided, whether at the Stated
Maturity Date, by declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the





24

--------------------------------------------------------------------------------

 



indebtedness evidenced by the Note and as provided for herein or the other Loan
Documents, under the laws of such state or states whose laws are held by any
court of competent jurisdiction to govern the interest rate provisions of the
Loan.

 

“Maximum Net Worth” shall have the meaning set forth in Section 10.29(g) hereof.

 

“Minimum Release Price” shall mean an amount for such Residential Unit or
Commercial Unit, as applicable, as set forth on Schedule I attached hereto.

 

“Mold” shall mean fungi that reproduces through the release of spores or the
splitting of cells or other means, including, but not limited to, mold, mildew,
fungi, fungal spores, fragments and metabolites such as mycotoxins and microbial
organic compounds.

 

“Monetary Default” shall mean a Default that can be cured by the payment of a
liquidated sum of money.

 

“Monthly Debt Service Payment Amount” shall have the meaning set forth in
Section 2.3.2 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Morningstar” shall mean Morningstar Credit Ratings, LLC.

 

“Multiemployer Plan” shall mean a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which Borrower, Guarantor or any ERISA Affiliate of any
of them is making or accruing an obligation to make contributions or has within
any of the preceding five plan years made or accrued an obligation to make
contributions.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

“Net Operating Income” shall mean, for any period, the amount calculated by
Lender by subtracting (a) the Operating Expenses for such period, from (b) the
Gross Income from Operations for such period.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Account” shall have the meaning set forth in Section 6.4(b)(ii)
hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Net Sales Proceeds” shall mean, with respect to each Property, as to any
Residential Unit, the Gross Sales Proceeds under the applicable Unit Sale
Contract from such Residential Unit minus (i) any portion of funds deposited by
the buyer under such Unit Sale Contract that have been applied by the applicable
Borrower to pay Project Related Costs, as contemplated by section 12 of each
Unit Sale Contract, (ii) a sales commission equal to six percent (6%) of the
Basic Contract Price (even if to an Affiliate), and (iii) customary and
reasonable credits or prorations (“Sales Closing Costs”) (such as fees or
expenses of the applicable Borrower or any mortgage recording tax or transfer
tax, documentary stamp tax or surtaxes reimbursement, or any other customary





25

--------------------------------------------------------------------------------

 



closing prorations made at such closing such as real estate taxes in respect of
accrual periods from and after the closing) actually incurred by the applicable
Borrower in connection with the sale of such Residential Unit; provided,
however, that such Sales Closing Costs shall only be paid to third parties
unaffiliated with any Borrower Related Party unless such costs and expenses (x)
constitute Affiliate Fees permitted under this Agreement or (y) are otherwise
approved by Lender acting in its reasonable discretion.

 

“Net Worth” shall have the meaning set forth in Section 10.29(g) hereof.

 

“New Mezzanine Loan” shall have the meaning ascribed to such term in Section 9.4
hereof.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of Six Hundred Million and No/100 Dollars ($600,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“OFAC” shall mean the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of (a) the general partner or managing
member of Borrower or (b) Manager, in each case, provided Borrower agrees that
such shall be deemed to be signed and bind Borrower.

 

“Operating Contract” shall mean, with respect to each Property, any cleaning,
maintenance, service, repair, supply, credit, personnel, staffing or other
contract or agreement relating to the ownership, management, development, use,
operation, leasing, maintenance or repair of the Property or any portion thereof
to which any Borrower Related Party is a party. “Operating Contract” does not
include any Lease, any Permitted Encumbrance, any Construction Contract or any
Major Contract.

 

“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP or such other accounting basis reasonably
acceptable to Lender, including cash basis accounting consistently applied, of
whatever kind relating to the operation, maintenance and management of the
Property, which expenditures are incurred on a regular monthly or other periodic
basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance, license fees, Taxes, Other Charges, advertising
expenses, management fees, payroll and related taxes, computer processing
charges, tenant improvements and leasing commissions, model unit costs,
operational equipment or other lease payments as set forth in the Approved
Annual Budget or as otherwise approved by Lender in its reasonable discretion,
and other similar costs, including, without duplication, Condominium
Assessments, but excluding expenses in connection with the sale of Residential
Units in connection with such sales. Notwithstanding anything to the contrary in
the foregoing, Operating Expenses shall (x) not





26

--------------------------------------------------------------------------------

 



include depreciation, amortization and other non-cash items, debt service,
Capital Expenditures, any contributions to any of the Reserve Funds, income
taxes or other taxes in the nature of income taxes on sales, or use taxes
required to be paid to any Governmental Authority, equity distributions, and
other extraordinary and non-recurring items, and legal or other professional
services fees and expenses unrelated to the operation of the Property, and (y)
be increased to reflect known increases in Operating Expenses that are
anticipated, in Lender’s reasonable determination, to occur within the
succeeding twelve (12) month period including without limitation those related
to Property Taxes and Insurance Premiums.

 

“Operating Permits” shall mean, with respect to each Property, collectively, all
authorizations, consents and approvals given by and licenses and permits issued
by Governmental Authorities which are required for the ownership, use and
occupancy of the real property in accordance with all Legal Requirements in all
material respects, and for the performance and observance of all obligations and
agreements of Borrower contained herein or in the other Loan Documents that
relate to the ownership, use and occupancy of the real property, including
(without limitation) the ownership, use and occupancy of the Project
Improvements following Substantial Completion of the same.

 

“Other Charges” shall mean, with respect to each Property, all ground rents,
maintenance charges, impositions other than Taxes, any “common expenses” or
expenses allocated to and required to be paid by the applicable Borrower under
the Condominium Documents and any other charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property or any portion thereof, now or hereafter levied or
assessed or imposed against the Property or any part thereof.

 

“Other Design Professionals” shall mean, with respect to each Property, any
architect (other than Borrower’s Architect), engineer, expediter or other
professionals engaged to work on the Project Improvements under a contract
calling for compensation equal to or in excess of $100,000.00 per annum.

 

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; (c) the payment of all costs, expenses,
legal fees and liabilities incurred by Lender in connection with the enforcement
of any of Lender’s rights or remedies under the Loan Documents, or any other
instrument, agreement or document which evidences or secures any other
Obligations or collateral therefor, whether now in effect or hereafter executed;
and (d) the payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrower to Lender, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, and including,
without limitation, each liability and obligation of Borrower under any one or
more of the Loan Documents and any amendment, extension, modification,
replacement or recasting of any one or more of the instruments, agreements and
documents referred to herein or therein or executed in connection with the
transactions contemplated hereby or thereby.

 

“Other Taxes” shall have the meaning set forth in Section 2.10.3 hereof.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.





27

--------------------------------------------------------------------------------

 



“Participant Register” shall have the meaning set forth in Section 9.1(c)
hereof.

 

“Payment Date” shall mean, commencing with the First Payment Date, the first
(1st) day of each calendar month during the term of the Loan until and including
the Maturity Date or, for purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if such day is not a Business Day, the
immediately preceding Business Day. The Payment Date shall be subject to
adjustment as described in Section 2.3.2 below.

 

“Pension Plan” shall mean any “pension plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to Title IV of ERISA and/or
Section 412 of the Code to which Borrower, Guarantor or any ERISA Affiliate of
any of them is making or accruing an obligation to make contributions or has
within any of the preceding five plan years made or accrued an obligation to
make contributions or otherwise has any liability with respect thereto.

 

“Permitted Budget Variances” shall mean, with respect to each Property, for any
month, Operating Expenses of the Property for such month which are addressed in
a line item included in the applicable Annual Budget but the amount thereof
exceeds the line item amount for such month; provided that (a) the amount of
Permitted Budget Variances for any line item in the Annual Budget for such month
shall not exceed ten percent (10%) of the budgeted line item amount for such
month, unless such increase is attributable to “Non-Controllable Operating
Expenses”. As used herein “Non-Controllable Operating Expenses” shall mean
utilities, Taxes and Insurance Premiums; and (b) the amount of all Permitted
Budget Variances for such month in the aggregate shall not exceed five percent
(5%) of the total budgeted expenses for such month, unless such increase is
attributable to “Non-Controllable Operating Expenses”.

 

“Permitted Condominium Sale” shall mean, with respect to each Property, any
transaction constituting a sale of a Residential Unit or a Commercial Unit to a
third party pursuant to a Qualified Sales Agreement, and in accordance with the
provisions of this Agreement.

 

“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in “Schedule B” of the Title Insurance Policy, (c) the Liens,
if any, for Taxes imposed by any Governmental Authority which are not yet
delinquent, (d) such other title and survey exceptions as Lender has approved or
may approve in writing in Lender’s sole discretion; provided, however, that
Lender will not unreasonably withhold its consent with respect to any title and
survey exceptions that do not materially and adversely affect the value or the
use of the Property or Borrower’s ability to repay the Loan, and (e) any
workers’, mechanics’ or other similar Liens on the Property provided that any
such Lien is being contested in accordance with the terms of this Agreement and
the other Loan Documents.

 

“Permitted Indebtedness” means collectively, (a) the Note and the other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by this Agreement, the Security Instruments and/or the
other Loan Documents; (b) until Final Completion of the Project Improvements,
amounts to be incurred pursuant to the Major Construction Contracts or otherwise
in accordance with the Approved Annual Budget (and any re-allocations thereof
expressly permitted pursuant to this Agreement); (c) upon Substantial
Completion, unsecured trade payables (not including any Major Construction
Contract and amounts set forth in clause (d)





28

--------------------------------------------------------------------------------

 



below) and operational debt relating to the Project not evidenced by a note and
in an aggregate amount not exceeding One Million and No/100 Dollars
($1,000,000.00), in the aggregate; provided, that any Indebtedness incurred
pursuant to this clause (c) shall be (x) outstanding not more than sixty (60)
days from the date due and (y) incurred in the ordinary course of business; and
(d) unsecured trade payables and operational debt in respect of marketing and
selling the Residential Units, and tenant improvement costs in accordance with a
Lease entered into in accordance with the terms hereof, including deferred fees,
provided that any Indebtedness incurred pursuant to this clause (d) shall be (x)
outstanding not more than sixty (60) days from the date due and (y) incurred in
the ordinary course of business.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by the Servicer or the trustee under any Securitization, if any has
occurred, or any of their respective Affiliates, payable on demand or having a
maturity date not later than the Business Day immediately prior to the first
Payment Date following the date of acquiring such investment and meeting one of
the appropriate standards set forth below:

 

(a)obligations of, or obligations directly and unconditionally guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America and have maturities not in excess of one year;

 

(b)federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 90
days of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated (i) “A-1+” (or the equivalent) by S&P and, if it
has a term in excess of three months, the long-term debt obligations of which
are rated “AAA” (or the equivalent) by S&P, and that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than One Billion and No/100 Dollars ($1,000,000,000.00), (ii) in one of the
following Moody’s rating categories: (1) for maturities less than one month, a
long-term rating of “A2” or a short-term rating of “P-1”, (2) for maturities
between one and three months, a long-term rating of “A1” and a short-term rating
of “P-1”, (3) for maturities between three months to six months, a long-term
rating of “Aa3” and a short-term rating of “P-1” and (4) for maturities over six
months, a long-term rating of “Aaa” and a short-term rating of “P-1”, or such
other ratings as confirmed by Lender in its sole discretion (and in a Rating
Agency Confirmation if a Securitization has occurred);

 

(c)deposits that are fully insured by the Federal Deposit Insurance Corporation;

 

(d)commercial paper rated (i) “A–1+” (or the equivalent) by S&P and having a
maturity of not more than 90 days and (ii) in one of the following Moody’s
rating categories: (1) for maturities less than one month, a long-term rating of
“A2” or a short-term rating of “P-1”, (2) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (3) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (4) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1”;





29

--------------------------------------------------------------------------------

 



(e)any money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in subparagraph (a) above,
(ii) has net assets of not less than Five Billion and No/100 Dollars
($5,000,000,000.00), and (iii) has the highest rating obtainable from S&P and
Moody’s; and

 

(f)such other investments as to which each Approved Rating Agency shall have
delivered a Rating Agency Confirmation (if a Securitization has occurred) and to
which Lender shall have approved in its sole discretion.

 

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other Approved Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; (iii)
shall only include instruments that qualify as “cash flow investments” (within
the meaning of Section 860G(a)(6) of the Code); and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of one hundred and
twenty percent (120%) of the yield to maturity at par of such underlying
investment. Interest may either be fixed or variable, and any variable interest
must be tied to a single interest rate index plus a single fixed spread (if
any), and move proportionately with that index. No investment shall be made
which requires a payment above par for an obligation if the obligation may be
prepaid at the option of the issuer thereof prior to its maturity. All
investments shall mature or be redeemable upon the option of the holder thereof
on or prior to the earlier of (x) three months from the date of their purchase
and (y) the Business Day preceding the day before the date such amounts are
required to be applied hereunder.

 

“Permitted Transfer” shall mean (a) the issuance, redemption, sale, exchange,
mortgage, pledge, hypothecation, assignment, encumbrance, conveyance, transfer
or other disposition (each, an “HHC Share Transfer”) of the equity interests
(“HHC Shares”) in The Howard Hughes Corporation (“HHC”) or a successor by merger
pursuant to a Plan Sponsor Acquisition so long as the HHC Share Transfer does
not result in or cause a Change of Control of HHC (or a successor by merger
pursuant to a Plan Sponsor Acquisition; (b) the issuance, redemption, sale,
conveyance, exchange, mortgage, pledge, hypothecation, assignment, encumbrance,
transfer or other disposition of equity interests in Persons having a direct or
indirect equity interest in HHC (or successor by merger pursuant to a Plan
Sponsor Acquisition); or (c) the pledge, hypothecation or encumbrance of any
assets of HHC, The Howard Research And Development Corporation, a Maryland
corporation, or The Hughes Corporation, a Delaware corporation (save and except
any pledge, hypothecation or encumbrance of direct interests in the Property,
any Borrower or Pledgor).

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause(s)
of the Security Instrument.





30

--------------------------------------------------------------------------------

 



“Plan Sponsor” means Pershing Square Capital Management, L.P. and any affiliate
thereof, for so long as such person owns an equity interest in HHC.

 

“Plan Sponsor Acquisition” shall have the meaning set forth in the definition of
“Change of Control”.

 

“Plans and Specifications” shall mean, with respect to each Property, the plans
and specifications for the Project prepared by Borrower’s Architect and the
Other Design Professionals, which shall be subject to review by Lender and the
Construction Consultant and the approval by Lender in its discretion and in
accordance with the terms hereof. The Plans and Specifications shall be
consistent with the Scope of Work approved by Lender as of the date hereof or as
otherwise modified from time to time with Lender’s approval.

 

“Pledge Agreement” shall mean that certain Pledge and Security Agreement, dated
as of the date hereof, from Pledgor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Pledged Collateral” shall mean the “Collateral” as such term is defined in the
Pledge Agreement.

 

“Pledgor” shall mean Ward Village CK Holdings, LLC, a Delaware limited liability
company, and its permitted successors and assigns.

 

“Pledgor Guaranty” shall mean that certain limited recourse Pledgor Guaranty,
dated as of the date hereof, from Pledgor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Pledgor UCC-1” shall have the meaning set forth in Section 4.1.6 hereof.

 

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Prescribed Laws” means, collectively, (a) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, (c) the International Emergency Economic Power
Act, 50 U.S.C. § 1701 et.  seq., (d) the Racketeer Influenced and Corrupt
Organizations Act, (e) all requirements contained in the rules and regulations
of OFAC, and (f) all other Legal Requirements relating to money laundering or
terrorism.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by Wells
Fargo Bank, N.A. in San Francisco, California, as its prime rate, as such rate
shall change from time to time. If Wells Fargo Bank, N.A. ceases to announce a
prime rate, Prime Rate shall mean the rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate.” If more than one “Prime
Rate” is published in The Wall Street Journal for a day, the average of such
“Prime Rates” shall be used, and such average shall be rounded up to the nearest
one hundredth of one percent (0.01%). If The Wall Street Journal ceases to
publish the “Prime Rate,” Lender shall





31

--------------------------------------------------------------------------------

 



select an equivalent publication that publishes such “Prime Rate,” and if such
“Prime Rates” are no longer generally published or are limited, regulated or
administered by a governmental or quasigovernmental body, then Lender shall
select a comparable interest rate index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate in accordance with the terms of
this Agreement.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) the Interest Rate on the date LIBOR was last applicable to
the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

 

“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower or Pledgor, if Borrower or Pledgor, as applicable, is a limited
partnership, or member of Borrower or Pledgor, as applicable, if Borrower or
Pledgor, as applicable, is a limited liability company other than a Delaware
single-member limited liability company that satisfies the requirements of a
Special Purpose Entity.

 

“Prohibited Transaction” shall mean any action or transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.

 

“Project” shall mean, with respect to each Property, the applicable Borrower’s
construction and development of the Project Improvements as described in the
Scope of Work, to be constructed in accordance with this Agreement, the Plans
and Specifications, the Condominium Documents, Legal Requirements in all
material respects and the terms of this Agreement and the other Loan Documents.

 

“Project Development Team” shall have the meaning specified in Section 5.1.39
hereof.

 

“Project Improvements” shall mean, with respect to each Property, the
Improvements of the Property to be constructed as part of the Project in
accordance with the Plans and Specifications.

 

“Project Related Costs” shall mean, with respect to each Property, all Hard
Costs and Soft Costs including expenses of designing, inspecting, remediating,
renovating, constructing, developing, selling and marketing the Project
Improvements (including, without limitation, all Hard Costs to construct the
Project and Improvements to Final Completion) and operating the Project
Improvements throughout the term of this Agreement, including without
limitation, Carrying Costs.

 

“Project Report” shall mean, with respect to each Property, a report to be
prepared by the Construction Consultant, based on its review of the Construction
Budget, the Plans and Specifications, the Construction Schedule, all in final
form, the General Contractor’s Agreement, the Major Construction Contracts,
inspections of the Project, and such other documents and information required by
the Construction Consultant. The applicable Borrower shall provide to





32

--------------------------------------------------------------------------------

 



Construction Consultant all information and documentation reasonably necessary
for Construction Consultant to prepare a Project Report.

 

“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clause(s) of the
Security Instrument and referred to therein as the “Property”.

 

“Property Report” shall mean, with respect to each Property, the current
effective Property Report for the Project, in the form contained in the
Statement of Record and filed by applicable Borrower with the United States
Consumer Financial Protection Bureau under the ILSFDA.

 

“Property Taxes” shall mean, with respect to each Property, all taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against (a) the Property or any part thereof, together with all interest
and penalties thereon and (b) the rents, issues, income or profits thereof or
upon the lien or estate hereby created, whether any or all of said taxes,
assessments or charges be levied directly or indirectly or as excise taxes or ad
valorem real estate or personal property taxes or income taxes imposed on
Borrower (but excluding any income tax imposed upon Lender).

 

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, Borrower, Manager (if Manager is an
Affiliate) or Guarantor with respect to the Property, Borrower, Guarantor and/or
Manager.

 

“Public Report” shall mean, with respect to each Property, the Hawaii
Developer’s Public Report prepared by or on behalf of the applicable Borrower
with respect to the Property, in form and substance as required by applicable
Legal Requirements, whereby such Borrower proposes to offer for sale Residential
Units of the Project to the public, with an effective date and issued by the
State of Hawaii Real Estate Commission, in form and substance satisfactory to
Lender, as the same may be amended, replaced, supplemented or otherwise modified
from time to time with Lender’s prior written approval to the extent required by
Section 5.1.40(b) hereof.

 

“Punchlist Items” shall mean, with respect to each Property, collectively, minor
or insubstantial details of construction, decoration, mechanical adjustment or
installation the non-completion of which does not prevent the use and occupancy
of the Project Improvements for their intended purposes.

 

“Qualified Sales Agreement” shall mean, with respect to each Property, a
definitive and binding purchase and sale agreement between a Borrower and a
purchaser that:

 

(x)with respect to Residential Units:

 

(a)is an Existing Unit Contract; or

 

(b)is a Subsequent Unit Contract that satisfies the requirements of Section
5.1.41(e)(ii)(A) or (B);





33

--------------------------------------------------------------------------------

 



(y)with respect to Commercial Units:

 

(a)provides for a purchase price which yields gross sales proceeds equal to at
least the applicable Minimum Release Price for such Unit; and

 

(b)contains otherwise (i.e., other than pricing as described in (y)(a)) market
terms and conditions reasonably acceptable to Lender.

 

“Qualified Manager” shall mean, with respect to each Property (or portion
thereof), (i) a reputable and experienced property management organization
selected by Borrower and reasonably approved by Lender, which possesses
experience in managing properties similar in location, size, class, use,
operation and value as the Property, or (ii) Affiliated Manager.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Kroll, DBRS,
Morningstar and Realpoint or any other nationally recognized statistical rating
agency which has assigned a rating to the Securities, if any.

 

“Rating Agency Confirmation” shall mean a written affirmation from a Rating
Agency that the credit rating of the Securities issued by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

 

“REA” shall mean, collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, any Construction,
Operation and Reciprocal Easement Agreement entered into from time to time in
accordance with the terms of this Agreement, subject to the reasonable approval
of Lender.

 

“Realpoint” shall mean Realpoint, LLC, a Pennsylvania limited liability company.

 

“Register” shall have the meaning set forth in Section 9.1(b) hereof.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.

 

“Related Unit Purchaser” shall mean any prospective purchaser of a Residential
Unit that is not an Unrelated Unit Purchaser. Lender acknowledges and agrees
that notwithstanding anything in this Agreement to the contrary, attached as
Schedule V is a list of approved Related Unit Purchasers.

 

“Release” shall mean, with respect to any Hazardous Substance, any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing (including
the abandonment or discharging of barrels,





34

--------------------------------------------------------------------------------

 



containers or other closed receptacles containing Hazardous Substances) into the
environment or other movement of Hazardous Substances.

 

“Remaining Available Funds” shall have the meaning set forth in Section 2.1.8
hereof.

 

“Remaining Borrower” shall have the meaning set forth in Section 10.29(g)
hereof.

 

“Remediation” shall mean any response, remedial, removal, or corrective action;
any activity to clean up, detoxify, decontaminate, contain or otherwise
remediate any Hazardous Substance; any actions to prevent, cure or mitigate any
Release of any Hazardous Substance; any action to comply with any Environmental
Statutes or with any permits issued pursuant thereto; any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing, or
laboratory or other analysis, or evaluation relating to any Hazardous Substances
or to anything referred to herein.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents (including additional rents of any kind and
percentage rents), rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Action) or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
payments and consideration of whatever form or nature received by or paid to or
for the account of or benefit of Borrower or any of its agents or employees from
any and all sources arising from or attributable to the Property or any portion
thereof, and the Improvements, including charges for oil, gas, water, steam,
heat, ventilation, air-conditioning, electricity, license fees, maintenance
fees, charges for Property Taxes, Operating Expenses or other amounts payable to
Borrower (or for the account of Borrower), revenues from telephone services,
vending, and all receivables, customer obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property (or any
portion thereof) or rendering of services by Borrower, Manager, or any of their
respective agents or employees and proceeds, if any, from business interruption
or other loss of income insurance.

 

“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof.

 

“Replacement Management Agreement” shall mean, with respect to each Property,
collectively, (a) either (i) a management agreement with a Qualified Manager
substantially in the same form and substance as the Management Agreement, or
(ii) a management agreement with a Qualified Manager which is reasonably
acceptable to Lender in form and substance, provided that, with respect to this
clause (ii), if a Securitization has occurred, Lender, at its option, may
require that Borrower obtain a Rating Agency Confirmation from each Approved
Rating Agency with respect to each such management agreement; and (b) an
assignment of management agreement and subordination of management fees
substantially in the form then used by Lender (or of such





35

--------------------------------------------------------------------------------

 



other form and substance reasonably acceptable to Lender), executed and
delivered to Lender by Borrower and such Qualified Manager at Borrower’s
expense.

 

“Requested Disbursement Date” shall mean the applicable date for disbursement as
set forth in a Borrower’s Requisition.

 

“Required Records” shall have the meaning set forth in Section 5.1.11(j) hereof.

 

“Required Minimum Release Price” shall have the meaning set forth in Section
5.1.41(e)(ii) hereof.

 

“Required Release Price” shall have the meaning set forth in Section
5.1.41(f)(vii) hereof.

 

“Reserve Accounts” shall mean, collectively, the Tax and Insurance Escrow
Account, the Excess Cash Reserve Account, the Net Proceeds Account and any other
escrow or reserve account established pursuant to the Loan Documents.

 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds and
the Excess Cash Reserve Funds and any other escrow or reserve fund established
pursuant to the Loan Documents.

 

“Residential Unit” shall mean, with respect to each Property, each “Residential
Unit” (as such term is defined in the Condominium Documents) within the
Condominium (including any appurtenant interest in the common elements) to be
constructed in accordance with the Plans and Specifications and which are to be
offered for sale to the public pursuant to the Public Report and Property Report
and which shall be separate designated residential units in the Condominium as
more particularly set forth in the Condominium Documents.

 

“Restoration” shall mean, with respect to each Property, the repair and
restoration of the Property or any portion thereof after a Casualty or
Condemnation as nearly as possible to the condition the Property (or such
portion thereof) was in immediately prior to such Casualty or Condemnation, with
such alterations as may be approved by Lender in its sole discretion.

 

“Restricted Party” shall mean, collectively (a) Borrower, Principal, Pledgor,
Guarantor, Developer and any Affiliated Manager, and (b) any shareholder,
partner, member, non-member manager, direct or indirect legal or beneficial
owner, agent or employee of Borrower, Pledgor, Guarantor, Developer, any
Affiliated Manager or any non-member manager. In no event shall the term
“Restricted Party” include shareholders of Guarantor, other than a Controlling
shareholder, so long as Guarantor’s stock is publicly traded on a
nationally-recognized public stock exchange.

 

“Retainage” shall mean, with respect to each Property, for each Construction
Contract, the greater of (a) ten percent (10%) of all costs funded to the
Contractor or Subcontractor under such Construction Contract (exclusive of bond
costs, insurance costs, CCIP or OCIP costs, and general conditions for which no
retainage is required) until fifty percent (50%) of the total costs of such
Construction Contract have been paid to the Contractor or Subcontractor;
provided, that Borrower shall not be obligated to withhold any additional
retainage with respect to the remaining fifty percent (50%) of such costs but
shall retain the initial retainage until Final Completion of all work





36

--------------------------------------------------------------------------------

 



required under any such Construction Contract, including any Punchlist Items (it
being acknowledged and agreed that at no time until Final Completion of the work
under such Construction Contract shall the retainage with respect thereto, in
each case, be less than five percent (5%)), and (b) the actual retainage
required under such Construction Contract. Notwithstanding the foregoing,
Borrower shall have the right for any Construction Contract that is not a Major
Construction Contract to release final retainage amounts otherwise required to
be withheld allocable to Construction Contracts for which work has been
completed not to exceed $2,000,000.00 in the aggregate per Project.

 

“Retention Amount” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“RICO” shall mean the Racketeer Influenced and Corrupt Organizations Act.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of an option or other transfer
or disposal of a legal or beneficial interest, whether direct or indirect.

 

“Sales Agency Agreement” shall mean, with respect to each Property, any sales
agency agreement with respect to the sale of the Residential Units or a
Commercial Unit entered into between the applicable Borrower and a Sales Agent,
in form and substance reasonably acceptable to Lender.

 

“Sales Agent” shall mean, with respect to each Property, any sales agent engaged
for the sale of the Residential Units or a Commercial Unit selected by the
applicable Borrower and reasonably approved by Lender.

 

“Sales Closing Costs” shall have the meaning set forth in the definition of Net
Sales Proceeds.

 

“Scope of Work” shall mean, with respect to each Property, the description of
the general scope of the Project, including the conceptual plan for the Project,
the number of Residential Units, contemplated design and a pre-development plan
and schedule, which has been approved by Lender as of the Closing Date and is
attached hereto as Exhibit D. The Scope of Work may hereafter only be amended or
modified with the prior written approval of Lender, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

“Second Extended Maturity Date” shall have the meaning set forth in Section
2.9.1 hereof.

 

“Second Extension Notice” shall have the meaning set forth in Section 2.9.1
hereof.

 

“Second Extension Option” shall have the meaning set forth in Section 2.9.1
hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as the same shall be
amended from time to time.





37

--------------------------------------------------------------------------------

 



“Securitization” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Security Instrument” shall mean, with respect to each Property, that certain
Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture
Filing, dated the date hereof, executed and delivered by the applicable Borrower
as security for the Obligations which encumbers the Property or any portion
thereof, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.1.1(c)
hereof.

 

“Shortfall” shall have the meaning set forth in Section 2.1.8 hereof.

 

“Shortfall Advance” shall have the meaning set forth in Section 2.1.8 hereof.

 

“Shortfall Deposit Period” shall have the meaning set forth in Section 2.1.8
hereof.

 

“Shortfall Notice” shall have the meaning set forth in Section 2.1.8 hereof.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Soft Costs” shall mean, with respect to each Property, those Project Related
Costs which are not Hard Costs as shown on the applicable Construction Budget,
as the same may be changed from time to time in accordance with the terms of
this Agreement, including but not limited to, architect’s, engineer’s and
general contractor’s fees, interest on the Loan, recording taxes and title
charges in respect of the Security Instrument, Taxes and Other Charges,
Insurance Premiums and such other non-construction costs as are part of the Cost
of the Improvements.

 

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times prior to, on and after the date
hereof:

 

(a)was, is and will be organized solely for the purpose of (i) in the case of
each Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the applicable Property (and no
other property), entering into this Agreement with Lender and performing its
obligations under the Loan Documents, refinancing the applicable Property in
connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing, and (ii) intentionally omitted, or (iii), in the case of Pledgor,
acting as general partner of the limited partnership that owns Borrower or
member of the limited liability company that owns Borrower, as applicable;

 

(b)has not been, is not, and will not be engaged, in any business unrelated to
(i) in the case of each Borrower, the acquisition, development, ownership,
management or operation of the applicable Property, and (ii) intentionally
omitted, or (iii), in the case of Pledgor, acting as general





38

--------------------------------------------------------------------------------

 



partner of the limited partnership that owns Borrower or member of the limited
liability company that owns Borrower, as applicable;

 

(c)has not had, does not have, and will not have, any assets other than (i) in
the case of each Borrower, those related to the applicable Property or (ii) in
the case of Pledgor, its partnership interest in the limited partnership or the
membership interest in the limited liability company that owns the applicable
Property, as applicable, or acts as the general partner or managing member
thereof, as applicable;

 

(d)has not engaged in, sought or consented to, and will not engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
sale of all or substantially all of its assets, transfer of partnership or
membership interests (if such entity is a general partner in a limited
partnership or a member in a limited liability company) or amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable)
with respect to the matters set forth in this definition;

 

(e)if such entity is a limited partnership, has had, now has, and will have as
its only general partners, Special Purpose Entities each of which (i) is a
corporation or single-member Delaware limited liability company or multimember
Delaware limited liability company treated as a single member limited liability
company that complies with the requirements set forth in subparagraph (h)
hereof, (ii) has two (2) Independent Directors, and (iii) holds a direct
interest as general partner in the limited partnership of not less than
one-half-of-one percent (0.5%) (or one-tenth-of-one percent (0.1%), if the
limited partnership is a Delaware entity);

 

(f)if such entity is a corporation, has had, now has and will have at least two
(2) Independent Directors, and has not caused or allowed, and will not cause or
allow, the board of directors of such entity to take any Bankruptcy Action or
any other Material Action either with respect to itself or, if the corporation
is Pledgor, with respect to the Borrower or Pledgor, as applicable, or any
action requiring the unanimous affirmative vote of one hundred percent (100%) of
the members of its board of directors unless the two (2) Independent Directors
shall have participated in such vote and shall have voted in favor of such
action;

 

(g)if such entity is a limited liability company with more than one member, has
had, now has and will have at least one (1) member that is a Special Purpose
Entity (i) that is a corporation, (ii) that has at least two (2) Independent
Directors, and (iii) that directly owns at least one-half-of-one percent (0.5%)
of the equity of the limited liability company (or one-tenth-of-one percent
(0.1%) if the limited liability company is a Delaware entity);

 

(h)if such entity is a limited liability company with only one member, now is,
and will be a limited liability company organized in the State of Delaware that
(i) has at least two (2) Independent Directors, (ii) has not caused or allowed,
and will not cause or allow the members or managers of such entity to take any
Bankruptcy Action or any other Material Action, either with respect to itself
or, if the company is Pledgor, with respect to the Borrower or Pledgor, as
applicable, in each case unless the two (2) Independent Directors then serving
as managers of the company shall have consented in writing to such action, and
(iii) has and shall have either (1) a member which owns no economic interest in
the company, has signed the company’s limited liability company agreement and
has no obligation to make capital contributions to the company,





39

--------------------------------------------------------------------------------

 



or two (2) natural persons or one entity that is not a member of the company,
that has signed its limited liability company agreement and that, under the
terms of such limited liability company agreement becomes a member of the
company immediately prior to the withdrawal or dissolution of the last remaining
member of the company;

 

(i)has been, is and intends to remain solvent and has paid and intends to pay
its debts and liabilities from its then available assets (including a fairly
allocated portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
intends to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (provided,  however, that the foregoing shall
not require any shareholder, partner, or member of such entity, as applicable,
to make additional capital contributions or loans to such entity);

 

(j)has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity and has not and shall not
identify itself as a division of any other Person;

 

(k)has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own Tax returns, except to
the extent that it has been or is required to file consolidated Tax returns by
law or is treated as a Disregarded Entity;

 

(l)has maintained and will maintain its own records, books, resolutions and
agreements;

 

(m)other than as provided in the Cash Management Agreement or this Agreement,
(i) has not commingled, and will not commingle, its funds or assets with those
of any other Person and (ii) has not participated and will not participate in
any cash management system with any other Person;

 

(n)has held and will hold its assets in its own name;

 

(o)has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on commercially
reasonable terms, so long as the manager, or equivalent thereof, under such
business management services agreement holds itself out as an agent of Borrower;

 

(p)has maintained and will maintain its books, bank accounts, balance sheets,
financial statements, accounting records and other entity documents separate
from any other Person and has not permitted, and will not permit, its assets to
be listed as assets on the financial statement of any other entity except as
required by GAAP;

 

(q)except as contemplated by this Agreement, has paid and will pay its own
liabilities and expenses, including the salaries of its own employees, out of
its own funds and assets, and has maintained and will maintain a sufficient
number of employees in light of its contemplated business operations (provided,
however, the foregoing shall not require any shareholder, partner or member of
such entity, as applicable, to make additional capital contributions to such
entity);





40

--------------------------------------------------------------------------------

 



(r)has observed and will observe all partnership, corporate or limited liability
company formalities, as applicable;

 

(s)Borrower has not incurred and will not incur any Indebtedness other than the
(i) Loan and (ii) Permitted Indebtedness. Pledgor has not incurred and will not
incur any Indebtedness other than the Pledgor Guaranty and Pledge Agreement;

 

(t)has not assumed or guaranteed or become obligated for, and will not assume or
guarantee or become obligated for, the debts of any other Person and has not
held out and will not hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement
(other than, with respect to the Pledgor, pursuant to the Pledgor Guaranty and
the Pledge Agreement);

 

(u)has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

 

(v)has allocated and will allocate, fairly and reasonably, any overhead expenses
that are shared with any Affiliate, including, but not limited to, paying for
shared office space and services performed by any employee of an Affiliate;

 

(w)has maintained and used, now maintains and uses, and will maintain and use,
separate stationery, invoices and checks bearing its name, which stationery,
invoices and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne, and shall bear its own name
and have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

 

(x)except pursuant to the Loan Documents including without limitation the Pledge
Agreement, has not pledged and will not pledge its assets for the benefit of any
other Person;

 

(y)has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in subparagraph (z) of this definition, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

 

(z)has maintained and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person;

 

(aa)has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person (other than cash and investment-grade
securities issued by an entity that is not an Affiliate of or subject to common
ownership with such entity);

 

(bb)has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;





41

--------------------------------------------------------------------------------

 



(cc)has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (i) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, and (ii) in connection with this Agreement;

 

(dd)other than capital contributions and distributions permitted under the terms
of its organizational documents or as contemplated by this Agreement, has not
entered into or been a party to, and shall not enter into or be a party to, any
transaction with any of its partners, members, shareholders or Affiliates except
in the ordinary course of its business and on terms which are commercially
reasonable terms comparable to those of an arm’s-length transaction with an
unrelated third party;

 

(ee)has not had and shall not have any obligation to, and has not indemnified
and shall not indemnify its partners, officers, directors or members, as the
case may be, in each case unless such an obligation or indemnification is fully
subordinated to the Debt and shall not constitute a claim against it in the
event that its cash flow is insufficient to pay the Debt;

 

(ff)if such entity is a corporation, shall consider the interests of its
creditors in connection with all corporate actions;

 

(gg)does not and will not have any of its obligations guaranteed by any
Affiliate except as provided in the Loan Documents including without limitation
the Guaranty, and the Pledgor Guaranty;

 

(hh)has conducted and shall conduct its business so that each of the assumptions
made about it and each of the facts stated about it in the Insolvency Opinion
are true;

 

(ii)has complied and will comply with all of the terms and provisions contained
in its organizational documents and cause statements of facts contained in its
organizational documents to be and to remain true and correct; and

 

(jj)has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts except as permitted under the Loan
Documents.

 

“Special Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the Closing Date as a result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Lender, such
taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by Lender’s net income by the United States of America or
any Governmental Authority of the jurisdiction under the laws under which Lender
is organized or maintains a lending office.

 

“Sponsor” shall mean The Howard Hughes Corporation, a Delaware corporation.

 

“Spread” shall mean six and seventy-five one-hundredths percent (6.75%) per
annum.





42

--------------------------------------------------------------------------------

 



“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

 

“Stated Maturity Date” shall mean November 6, 2017.

 

“Statement of Record” shall mean, with respect to each Property, that certain
Statement of Record for the Project, in the form filed by Borrower with the
United States Consumer Financial Protection Bureau.

 

“Stored Materials” shall have the meaning set forth in Section 5.1.33(i) hereof.

 

“Subaccounts” shall have the meaning set forth in Section 2.7.2(a) hereof.

 

“Subcontractor” shall mean, with respect to each Property, any subcontractor
supplying labor or materials, or both, in connection with the Project
Improvements.

 

“Subsequent Unit Contract” shall mean, with respect to each Property, a Unit
Sale Contract entered into from and after the Closing Date.

 

“Substantial Completion” shall mean, with respect to each Property, that (i) the
construction of the Project Improvements, except for Punchlist Items, shall have
been completed, free and clear of all Liens (except Liens created by the Loan
Documents or being contested pursuant to the terms of the Loan Documents),
substantially in accordance with the Plans and Specifications, all applicable
Legal Requirements in all material respects, and in accordance in all respects
with the Condominium Documents and the provisions of this Agreement, (ii) all
fixtures and equipment required for the use and operation of the Improvements
for their intended use or which may be required by any Governmental Authority or
by any Legal Requirements, the Condominium Documents or rule of any Governmental
Authority for the use, operation and/or sale of such Improvements for their
intended use have been installed and/or are located on the Property and ready
for installation, as certified by the applicable Borrower’s Architect, (iii) all
utilities necessary to serve the Project have been connected and are in
operation, and (iv) any required approval by the fire marshal or its equivalent
having jurisdiction over the Project and any other approval required by any
Governmental Authorities, to the extent any such approval is a condition to the
lawful use and occupancy of the Project Improvements and the opening of the same
to the public, shall have been obtained, with completion of such requirements
set forth in (i), (ii), (iii) and (iv) above to be evidenced to the reasonable
satisfaction of Lender and the Construction Consultant, (v) all Project Related
Costs incurred have been paid such that Lien waivers substantially in the form
set forth in Exhibit C, conditioned only upon receipt of payment to be made with
the proceeds of the final Disbursement, from all Contractors and Subcontractors
who performed any work or supplied any materials with regard to all work
performed and/or all materials supplied been delivered to Lender (other than as
provided in (i) above), (vi) to the extent required by applicable Legal
Requirements in all material respects, the temporary certificate of occupancy
for the Project has been issued, and (vii) Borrower has sent notice to the
purchasers under the Unit Sale Contracts that the acquisition of Residential
Units thereunder may occur.

 

“Survey” shall mean, with respect to each Property, one or more survey(s) of the
Property prepared by a surveyor licensed in the State and satisfactory to Lender
and the company or





43

--------------------------------------------------------------------------------

 



companies issuing the Title Insurance Policy, and containing a certification of
such surveyor satisfactory to Lender.

 

“Tax and Insurance Escrow Account” shall have the meaning set forth in Section
7.1.1 hereof.

 

“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section
7.1.1 hereof.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tenant” shall mean the lessee of all or any portion of the Property under a
Lease.

 

“Term” shall mean the term of the Loan.

 

“Title Company” shall mean, collectively, (a) Title Guaranty of Hawaii, Inc, a
Hawaii corporation, as agent for First American Title Insurance Company, (b)
Fidelity National Title Insurance Company and (c) National Land Tenure, LLC, as
agent for Chicago Title Insurance Company.

 

“Title Continuation” shall mean, with respect to each Property, an endorsement
to a Title Insurance Policy indicating that, since the last preceding
Disbursement under this Agreement, there has been no change in the state of
title to the Property and no Liens or survey exception not previously approved
by Lender, or otherwise permitted hereunder, as provided herein, which notice or
endorsements shall have the effect of continuing such Title Insurance Policy to
the date of such Disbursement and increasing the coverage of the Title Insurance
Policy by an amount equal to the Disbursement then being made if such Title
Insurance Policy does not by its terms provide for such an increase.

 

“Title Insurance Policy” shall mean, with respect to each Property, an ALTA
mortgagee title insurance policy in a form acceptable to Lender (or, if the
Property is in a State which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such State and acceptable to Lender) with
respect to the Property and insuring the lien of the Security Instrument
encumbering the Property.

 

“Trademarks” shall mean (i) all trademarks, service marks, domain names, trade
names, corporate names, trade dress, logos and other indicia of origin, all
registrations thereof, and all applications therefor, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state thereof, any other country or political subdivision
thereof, or any multi-national intellectual property office, and all common-law
rights related thereto, and all rights corresponding thereto throughout the
world; (ii) all extensions and renewals of the foregoing; (iii) all goodwill
connected with the use of and symbolized by the foregoing; (iv) the right to sue
for past, present and future infringements or dilution of any of the foregoing
or for any injury to goodwill; and (v) all proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.





44

--------------------------------------------------------------------------------

 



“Trademark License” shall mean any agreement now or hereafter made pursuant to
which Borrower receives or grants any right in, to, or under, any Trademark.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“Tri-Party Agreement” shall mean, with respect to each Property, that certain
Tri-Party Agreement, dated as of the date hereof, by and among the applicable
Borrower, Escrow Agent and Lender.

 

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State in which the Property or any portion thereof is located; provided,
however, that if by reason of mandatory provisions of law, the perfection or the
effect of perfection or non-perfection or priority of the security interest in
any item or portion of the collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State in which the Property is
located (“Other UCC State”), “UCC” means the Uniform Commercial Code as in
effect in such Other UCC State for purposes of the provisions hereof relating to
such perfection or effect of perfection or non-perfection or priority.

 

“Unit Sale Contract” shall have the meaning set forth in Section 5.1.41(a)
hereof.

 

“Unit Sale Contract Deposit” or “Unit Sale Contract Deposits” shall have the
meaning set forth in Section 5.1.41(c) hereof.

 

“Unit Sales Report” shall have the meaning set forth in Section 5.1.11(c)
hereof.

 

“Unrelated Unit Purchaser” shall mean a prospective purchaser of a Residential
Unit that is not a Borrower Related Party and has not entered into any agreement
or understanding, written, oral or otherwise, to reconvey such Residential Unit
to a Borrower Related Party at any time after the Transfer of such Residential
Unit to such prospective purchaser.

 

“Up-Front Fee” shall mean a fee equal to one percent (1.0%) of the Loan Amount
paid by Borrower to Lender on the Closing Date as provided in the Fee Letter by
and between Borrower and Lender dated of even date herewith.

 

“Useable Unit Sale Contract Deposits” shall mean, with respect to each Property,
at any given time, the amounts available for use by the applicable Borrower for
construction and development purposes under section 12 of all Unit Sale
Contracts entered into in accordance with this Agreement in accordance with
applicable Legal Requirements including, without limitation, pursuant to the
Escrow Agreement and HRS Section 514B-92.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are (a)
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged, or (b) to the extent acceptable to Lender,
other “government securities” within the meaning of Section 2(a)(16) of the
Investment Company Act of 1940, as amended.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.





45

--------------------------------------------------------------------------------

 



“Yield Maintenance Premium” shall mean, with respect to any payment or
prepayment of principal (or acceleration of the Loan) on or prior to the
Maturity Date, an amount equal to the greater of (i) the product of the
following: (a) the amount of such prepayment (or the amount of principal so
accelerated), multiplied by (b) three percent (3%) and (ii) the product of the
following: (a) the amount of such prepayment (or the amount of principal so
accelerated), multiplied by (b) the Assumed Interest Rate, multiplied by (c) the
number of calendar days that occur in the period commencing on the date such
prepayment (or acceleration) occurs and ending on and including the Maturity
Date. As used in this definition, “Assumed Interest Rate” shall mean an annual
interest rate equal to the Interest Rate in effect at the time of such
prepayment, but the LIBOR portion of such Interest Rate being calculated using
the forward LIBOR curve then in effect as reported by The Wall Street Journal.

 

“Zoning Approvals” shall mean, with respect to each Property, all land use,
entitlement, building permits, and related permits and approvals issued by the
City and County of Honolulu and the State of Hawaii for such Property,
including, but not limited to the following and any amendments thereto: (1) Nunc
Pro Tunc Order Re: Hearing Officer’s Proposed Findings of Fact, Conclusions of
Law, and Decision and Order for a Master Plan Permit, approved by the Hawaii
Community Development Authority in File No. PL MASP 13.1.3 on January 14, 2009,
a memorandum of which was filed in the Office of the Assistant Registrar of the
Land Court of the State of Hawaii as Document No. 3869623 and recorded in the
Bureau of Conveyances of the State of Hawaii as Document No. 2009-093051 on June
17, 2009; (2) Master Plan Development Agreement for the Ward Neighborhood Master
Plan, executed December 30, 2010 by the Hawaii Community Development Authority,
Victoria Ward, Limited, Bank of Hawaii as Trustee under Land Trust No. 89433 and
Land Trust No. 3188119, and First Hawaiian Bank as Trustee under Land Trust No.
FHB-TRES 200601 and Land Trust No. FHB- TRES 200602, a memorandum of which was
filed in the Office of the Assistant Registrar of the Land Court of the State of
Hawaii as Document No. 4036891 and recorded in the Bureau of Conveyances of the
State of Hawaii as Document No. 2011-004171 on January 7, 2011; (3) Declaratory
Order re: Applicability of Condition No. 4 of Nunc Pro Tunc Order Re: Hearing
Officer’s Proposed Findings of Fact, Conclusions of Law, and Decision and Order
for a Master Plan Permit, issued January 14, 2009 in File No. PL MASP 13.1.3 by
the Hawaii Community Development Authority; (4) with respect to the Ala Moana
Property, only, Development Permit for Ward Village Land Block 2, Project 1
(Permit No. KAK 13-036), approved by the Hawaii Community Development Authority
on August 21, 2013; (5) with respect to the Auahi Property only: (a) Development
Permit for Ward Village Land Block 3, Project 1 (Permit No. KAK 13-037),
approved by the Hawaii Community Development Authority on August 21, 2013; and
(b) Ward Village Shops Joint Development Agreement effective as of March 17,
2006, a short form of which was filed in the Office of the Assistant Registrar
of the Land Court of the State of Hawaii as Document No. 3821858 on January 23,
2009; and (6) First Amended and Restated Public Facilities Agreement for Land
Block 2, Project 1, Land Block 3, Project 1, Land Block 5, Project 1, executed
July 26, 2013.

 

Section 1.2Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to





46

--------------------------------------------------------------------------------

 



defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.

 

ARTICLE II

 

GENERAL TERMS

 

Section 2.1Loan Commitment; Disbursement to Borrower.

 

2.1.1Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, including the payment by Borrower to Lender of the Up-Front
Fee, Lender hereby agrees to make, and Borrower hereby agrees to borrow, the
Loan on the Closing Date.

 

2.1.2Multiple Disbursements to Borrower. Subject to and upon the terms and
conditions set forth herein, including, without limitation, the conditions set
forth in Section 2.8 hereof, Borrower shall be entitled to request, and Lender
shall make, advances of the principal amount of the Loan in an aggregate amount
not to exceed the Loan Amount.

 

2.1.3The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases and the other Loan Documents.

 

2.1.4Use of Proceeds. Borrower shall use the proceeds of the Loan solely to pay
for Approved Project Costs and in the manner set forth herein.

 

2.1.5Intentionally Omitted.

 

2.1.6Construction Budget. Each Borrower has prepared a budget, which has been
approved by Lender and is attached hereto as Exhibit E, which sets forth such
Borrower’s good faith estimate of all Project Related Costs to be incurred by
such Borrower until Final Completion of the applicable Project Improvements (as
amended from time to time in accordance with the provisions hereof, individually
or collectively, as the context may require, the “Construction Budget”). The
Construction Budget shall not be amended or modified without Lender’s prior
written consent, which shall not be unreasonably withheld, delayed, or
conditioned.

 

2.1.7Project Related Disbursements.

 

(a)Subject to satisfaction of the conditions set forth in Section 2.8 and
subject to compliance by Borrower with the other terms and conditions of this
Agreement, Lender shall advance portions of the Loan as Disbursements to
Borrower for Approved Project Costs.

 

(b)Subject to satisfaction of the conditions set forth in Section 2.8 and
subject to compliance by Borrower with the other terms and conditions of this
Agreement, Lender shall authorize Escrow Agent to authorize Disbursements of
Useable Unit Sale Contract Deposits to Borrower for Project Related Costs of the
Condominium to which such Useable Unit Sale Contract Deposits relate (exclusive
of salaries, commissions, or expenses of salespersons or other advertising
expenses) as provided in HRS Section 514B-92, as then in effect, to the extent
set forth





47

--------------------------------------------------------------------------------

 



in the applicable Construction Budget and the applicable Filed Budget, as the
same may be revised in accordance with the provisions of this Agreement and in
accordance with applicable Legal Requirements.

 

(c)Lender shall not be required to permit Disbursements for costs incurred by
Borrower with respect to materials stored on or off the Property unless Borrower
has furnished reasonably satisfactory evidence that such materials are stored,
secured and insured in accordance with the provisions of Section 5.1.33(i).
Subject to each Borrower’s right to reallocate Cost Savings and Contingency in
accordance with this Agreement within its Construction Budget, Lender shall not
be required to disburse for any category or Line Item more than the amount
specified therefor in such Borrower’s Construction Budget.

 

(d)For any individual Disbursement under the applicable Construction Budget, in
no event shall (x) (i) such Disbursement in accordance with such Construction
Budget, plus (ii) all previous Disbursements pursuant to such Construction
Budget exceed (y) (i) all Project Related Costs incurred (but not paid) or to be
incurred by such Borrower through the date of the Disbursement Request plus (ii)
the full amount of Project Related Costs actually paid with the proceeds of any
previous Disbursement by such Borrower minus (iii) the applicable Retainage for
each Construction Contract relating to such Project Related Costs.

 

(e)The Retainage shall be authorized to be disbursed on request by Borrower on a
per Construction Contract basis after completion of each Construction Contract,
subject to confirmation thereof by the Construction Consultant and receipt by
Lender of final lien waiver(s) from the Contractor with respect to such
Construction Contract (conditioned only upon payment of any amounts to be paid
with such Retainage) and satisfaction of all other conditions precedent to such
Disbursement set forth in Section 2.8.

 

(f)No portion of any Disbursement shall be used to pay any fees or other
payments to be made to any Borrower Related Party except for Affiliate Fees
expressly approved by Lender under this Agreement or pursuant to the terms and
conditions in this Agreement.

 

(g)No Disbursement or any portion thereof shall be made with respect to any
known defective work or to any Contractor that has performed work that is
defective and that has not been cured, as accepted by the Borrower under the
Construction Agreement and confirmed by the report of the Construction
Consultant, but Lender may approve amounts payable, and Lender or Escrow Agent,
as applicable, shall make such Disbursements before the sum shall become due if
Lender reasonably believes it advisable to do so, and all such Disbursements or
parts thereof shall be deemed to have been approved pursuant to this Agreement.

 

(h)Subject to satisfaction of the conditions set forth in Section 2.8 and
subject to compliance by Borrower with the other terms and conditions of this
Agreement, an amount of Escrow Funds shall be authorized by Lender to be
authorized by Escrow Agent to be made available as Disbursements for payment of
Monthly Debt Service Payment Amounts. No Unit Sale Contract Deposits shall be
authorized to be made available for payment of Monthly Debt Service Payment
Amounts unless otherwise expressly provided in this Agreement and permitted
under all applicable Legal Requirements.





48

--------------------------------------------------------------------------------

 



2.1.8Insufficiency of Escrow Funds and Loan Proceeds. Notwithstanding anything
to the contrary set forth herein, at any time and from time to time during the
term of the Loan, Lender shall have the right (but not the obligation), based on
a Project Report or other written report from its Construction Consultant or any
other basis in Lender’s sole but good faith discretion, to notify Borrower in
writing (the “Shortfall Notice”) that (a) the total amount of Project Related
Costs necessary to achieve Final Completion of the applicable Project
Improvements that remain unpaid at the time in question exceeds the sum of (I)
the undisbursed Escrow Funds that constitute Useable Unit Sale Contract Deposits
and which, pursuant to applicable Legal Requirements, may be used to pay for
actual costs of construction and development of the applicable Condominium
(exclusive of salaries, commissions, or expenses of salespersons or other
advertising expenses) as provided in HRS Section 514B-92, as then in effect,
plus (II) the un-advanced portion of the Loan allocated to such Project (the sum
of the amounts in the foregoing clauses (I) through (II) being referred to
herein as “Remaining Available Funds”), or (b) the cost of completing any Line
Item in the Construction Budget exceeds the sum of (I) the remaining undisbursed
portion of the Remaining Available Funds that are allocated to such Line Item in
the Construction Budget plus (II) any available amounts in the “Contingency”
Line Item of the Construction Budget plus any Cost Savings that may, in
accordance with the provisions of this Agreement, be reallocated by Borrower to
the Line Item in question (the amount of any such deficiency under clause (a) or
(b) being herein referred to as the “Shortfall”). If Lender at any time shall
deliver a Shortfall Notice to Borrower, then Borrower shall within thirty (30)
days of delivery of the Shortfall Notice (the “Shortfall Deposit Period”), at
its option, either individually or in combination (i) deposit with Lender an
amount equal to the Shortfall, which Lender shall apply from time to time, or
allow Borrower to apply, to such Project Related Costs in accordance with the
Loan Documents, or (ii) pay for such costs using third-party equity as incurred,
in the amount of such Shortfall; provided, that, Borrower shall provide evidence
reasonably acceptable to Lender of such payment from third-party equity. Lender
shall have no obligation to make any Disbursement or to authorize Escrow Agent
to authorize any further Disbursements until the sums required to be deposited
with Lender pursuant to this Section 2.1.8 have been exhausted or paid to
Borrower and, in any such case, no Shortfall then exists. Any such sums not used
as provided in this Section 2.1.8 shall be released to Borrower when and to the
extent that Lender determines in its reasonable discretion that a Shortfall no
longer exists; provided, however, if an Event of Default occurs and is
continuing, Lender, in its sole discretion, may apply such amounts either to the
remaining Project Related Costs or to the immediate payment of any Obligations
of Borrower. In the event that Borrower does not pay the Shortfall in accordance
with this Section 2.1.8, without waiving any resulting Event of Default
hereunder, Lender shall have the right, upon five (5) Business Days prior
written notice to Borrower, acting in its sole discretion, but not the
obligation, to fund such Shortfall and, notwithstanding anything to the contrary
contained herein, interest on such amount so funded shall be secured by the Lien
of the Loan Documents and accrue at the Default Rate. Borrower shall, within
five (5) Business Days following notice from Lender that Lender has elected to
make such an additional advance (“Shortfall Advance”), execute such amendments
to the Loan Documents as Lender may require to evidence such Shortfall Advance
and to increase the Loan amount accordingly. Borrower agrees to reasonably
cooperate in all respects with Lender with regard to such funding to insure that
such advances and interest are secured by the Lien of the Security Instrument
and other Loan Documents and that the priority of such Lien is not affected, and
shall pay any and all actual out-of-pocket costs and expenses incurred in
connection with the advance and such amendments (including mortgage recording





49

--------------------------------------------------------------------------------

 



tax), reasonable legal fees, and title insurance premiums, and shall provide
such additional title insurance policies or endorsements as may be required by
Lender.

 

Section 2.2Interest Rate.

 

2.2.1Interest Rate. Subject to Section 2.2.5 hereof, interest on the Outstanding
Principal Balance shall accrue from the Closing Date to but excluding the
Maturity Date at the Interest Rate.

 

2.2.2Interest Calculation. With respect to any applicable period, interest on
the Outstanding Principal Balance shall be calculated by multiplying (a) the
actual number of days elapsed in the period for which the calculation is being
made by (b) a daily rate based on the Interest Rate and a three hundred sixty
(360) day year by (c) the Outstanding Principal Balance in effect for the
applicable period as calculated by Lender.

 

2.2.3Determination of Interest Rate.

 

(a)The Interest Rate with respect to the Loan shall be: (i) the LIBOR Rate with
respect to the applicable Interest Period for a LIBOR Loan, (ii) the Prime Rate
plus the Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a
Prime Rate Loan pursuant to the provisions hereof or (iii) when applicable
pursuant to this agreement, the Default Rate. Notwithstanding any provision of
this Agreement to the contrary, in no event shall Borrower have the right to
convert a LIBOR Loan to a Prime Rate Loan.

 

(b)Subject to the terms and conditions hereof, the Loan shall be a LIBOR Loan
and Borrower shall pay interest on the Outstanding Principal Balance at the
LIBOR Rate for the applicable Interest Period. Any change in the rate of
interest hereunder due to a change in the Interest Rate shall become effective
as of the opening of business on the first day on which such change in the
Interest Rate shall become effective. Each determination by Lender of the
Interest Rate shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Period. If such
notice is given, the related outstanding LIBOR Loan shall be converted, on the
last day of the then current Interest Period, to a Prime Rate Loan.

 

(d)If, pursuant to the terms hereof, any portion of the Loan has been converted
to a Prime Rate Loan and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice by telephone of such determination, confirmed in
writing, to Borrower at least one (1) day prior to the last day of the related
Interest Period. If such notice is given, the related outstanding Prime Rate
Loan shall be converted to a LIBOR Loan on the last day of the then current
Interest Period.





50

--------------------------------------------------------------------------------

 



(e)If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the last day of the then current
Interest Period or within such earlier period as required by law. Borrower
hereby agrees to promptly pay to Lender, upon demand, any additional amounts
necessary to compensate Lender for any costs incurred by Lender in making any
conversion in accordance with this Agreement, including, without limitation, any
interest or fees payable by Lender to lenders of funds obtained by it in order
to make or maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as
certified to Borrower, shall be conclusive absent manifest error.

 

(f)Borrower agrees to pay any Breakage Costs in connection with the conversion
(for any reason whatsoever, whether voluntary or involuntary) of the Interest
Rate from the LIBOR Rate to the Prime Rate with respect to any portion of the
Outstanding Principal Balance then bearing interest at the LIBOR Rate on a date
other than the last day of an Interest Period.

 

2.2.4Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect thereof
and any other amounts due pursuant to the Loan Documents, shall accrue interest
at the Default Rate, calculated from the date such payment was due without
regard to any grace or cure periods contained herein.

 

2.2.5Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement, the
Note or the other Loan Documents, Borrower is at any time required or obligated
to pay interest on the principal balance due hereunder at a rate in excess of
the Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may
be, shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.6Breakage Indemnity. Borrower shall indemnify Lender against any loss or
expense which Lender may actually sustain or incur in liquidating or redeploying
deposits from third parties acquired to effect or maintain the Loan or any part
thereof as a consequence of (a) any payment or prepayment of the Loan or any
portion thereof made on a date other than a Payment Date and (b) any default in
payment or prepayment of the Outstanding Principal Balance or any part thereof
or interest accrued thereon, as and when due and payable (at the date thereof or
otherwise, and whether by acceleration or otherwise) (collectively, “Breakage
Costs”). Lender





51

--------------------------------------------------------------------------------

 



shall deliver to Borrower a statement for any such sums which it is entitled to
receive pursuant to this Section 2.2.6, which statement shall be binding and
conclusive absent manifest error. Borrower’s obligations under this Section
2.2.6 are in addition to Borrower’s obligations to pay any Yield Maintenance
Premium applicable to a payment or prepayment of the Loan.

 

Section 2.3Debt Service Payments.

 

2.3.1Payments Generally. For purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if the date on which any such payment
is due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day. All amounts due pursuant to this Agreement
and the other Loan Documents shall be payable without setoff, counterclaim,
defense or any other deduction whatsoever.

 

2.3.2Monthly Debt Service Payment. On the Initial Funding Date, Borrower shall
make a payment of interest only for the period commencing on and including the
Initial Funding Date through and including the final day of the month in which
the Initial Funding Date occurs. Thereafter, on the first day of the second
following month (the “First Payment Date”) and each subsequent Payment Date up
to and including the Maturity Date, Borrower shall make a payment to Lender of
interest on the Outstanding Principal Balance for the Interest Period
immediately preceding the month during which such Payment Date occurs (the
“Monthly Debt Service Payment Amount”). Lender shall have the right from time to
time, in its sole discretion, upon not less than ten (10) days prior written
notice to Borrower, to change (a) the Payment Date to a different calendar day
and/or (b) the calendar days upon which the Interest Period shall commence (in a
particular calendar month) and end (in the immediately succeeding calendar
month), with a corresponding change in the Interest Determination Date and, if
requested by Lender, Borrower shall promptly execute an amendment to this
Agreement to evidence all such changes, but the failure of Borrower to exercise
such amendment shall not affect the effectiveness of any change for which Lender
has so notified Borrower.

 

2.3.3Payment on Maturity Date. Borrower shall pay to Lender not later than 3:00
p.m., New York City time, on the Maturity Date of the Outstanding Principal
Balance, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Security Instrument and the other Loan Documents.

 

2.3.4Late Payment Charge. If any principal, interest or any other sums due under
the Loan Documents (other than the payment of principal due on the Maturity
Date) are not paid by Borrower on or prior to the date on which such sums are
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
(a) five percent (5%) of such unpaid sum, and (b) the Maximum Legal Rate, in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment; provided, however, no such amount shall be due and payable
with respect to the first late payment during any calendar year unless such
delinquency persists for more than five (5) days after the date such payment was
due and payable. Any such amount shall be secured by the Security Instrument and
the other Loan Documents to the extent permitted by applicable law.

 

2.3.5Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender





52

--------------------------------------------------------------------------------

 



not later than 3:00 p.m., New York City time, on the date when due and shall be
made in Dollars in immediately available funds at Lender’s office or as
otherwise directed by Lender, and any funds received by Lender after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day. Any payments required to be made hereunder or under the
Cash Management Agreement by Lender or Servicer out of the Cash Management
Account shall be deemed to have been timely made for purposes of this Section
2.3.5.

 

2.3.6Administration Fee. Until the Loan has been paid in full, Borrower shall
pay to Lender any Administration Fee that is due and payable on each Payment
Date, which Administration Fee may be funded from Disbursements.

 

Section 2.4Prepayments.

 

2.4.1Voluntary Prepayments.

 

(a)Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part prior to the Maturity Date.

 

(b)Permitted Prepayment.

 

(i)On any Payment Date so long as no Event of Default has occurred and is
continuing, Borrower may, at its option and upon not more than ninety (90) and
not less than thirty (30) days prior written notice to Lender, and subject to
compliance with the provisions of this Section 2.4.1, prepay the Outstanding
Principal Balance, in whole or in part, provided that such prepayment is
accompanied by (A) all accrued and unpaid interest on the Outstanding Principal
Balance prepaid through the end of the Interest Period in which such prepayment
was made and (B) all other amounts due under the Note, this Agreement, or any of
the other Loan Documents (including, without limitation, any Breakage Costs and
any Yield Maintenance Premium). A prepayment notice may be revoked by written
notice of revocation to Lender on or up to the date of prepayment specified in
any such prepayment notice; provided that Borrower shall pay Lender upon demand
for all of Lender’s out-of-pocket costs and expenses (including reasonable fees
and disbursements of Lender’s counsel) incurred in connection with such
anticipated prepayment and any sums that would have been payable for any
Breakage Costs actually incurred and due if the prepayment was made on the date
specified in any such prepayment notice.

 

(c)Prepayment/Repayment Conditions.

 

(i)On the date on which a prepayment is made, Borrower shall pay to Lender:

 

(A)all accrued and unpaid interest calculated at the Interest Rate on the amount
of principal being prepaid through and including the end of the Interest Period
in which such prepayment was made;

 

(B)Intentionally Omitted;





53

--------------------------------------------------------------------------------

 



(C)Breakage Costs, if any, without duplication of any sums paid pursuant to the
preceding subparagraphs (A) and (B);

 

(D)the Yield Maintenance Premium applicable thereto (if such prepayment occurs
on or prior to the date that is thirty (30) days before the Maturity Date);

 

(E)all other sums then due under the Note, this Agreement, the Security
Instrument, and the other Loan Documents.

 

2.4.2Mandatory Prepayments.

 

(a)Following any Casualty or Condemnation, on the next occurring Payment Date
following the date on which Lender actually receives any Net Proceeds, if Lender
is not obligated to make such Net Proceeds available to Borrower for
Restoration, Borrower shall prepay, or authorize Lender to apply such Net
Proceeds as a prepayment of, the Outstanding Principal Balance of the Note in an
amount equal to one hundred percent (100%) of such Net Proceeds; provided,
however, that if an Event of Default has occurred and is continuing, Lender may
apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion. Additionally, so long as no Event of Default
has occurred and is continuing, no Yield Maintenance Premium shall be due in
connection with any prepayment made pursuant to this Section 2.4.2(a). Any
partial prepayment under this Section 2.4.2(a) shall be applied to the last
payments of principal due under the Loan; and

 

(b)All prepayments made pursuant to the terms of Section 5.1.41 from the
Required Release Price of individual condominium units shall be considered
mandatory prepayments under this Section 2.4.2(b). So long as no Event of
Default has occurred and is continuing, no Yield Maintenance Premium or Breakage
Costs shall be due in connection with any prepayment made pursuant to this
Section 2.4.2(b) from the Required Release Price of the sale of an individual
condominium unit in the ordinary course of business. Any partial prepayment
under this Section 2.4.2(b) shall be applied to the last payments of principal
due under the Loan.

 

2.4.3Prepayments Made While an Event of Default Exists. If, following the
occurrence and during the continuance of an Event of Default, payment of all or
any part of the Debt is tendered by Borrower for any reason or otherwise
recovered by Lender (including, without limitation, through acceleration or the
application of any Reserve Funds or Net Proceeds) Borrower shall pay, as part of
the Debt, all of (a) all accrued interest calculated at the Interest Rate on the
amount of principal being prepaid through and including the date of such
prepayment, (b) the Breakage Costs, if any, without duplication of any sums paid
pursuant to the preceding clause (a), and (c) the Yield Maintenance Premium.

 

Section 2.5Intentionally Blank

 

Section 2.6Release of Property. Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Note shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of the
Security Instrument.





54

--------------------------------------------------------------------------------

 



2.6.1Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of the Debt in accordance with the
terms of this Agreement and the other Loan Documents, execute appropriate
release documents for the release of the Lien of the Security Instrument or, if
requested by Borrower, assign to Borrower’s designee (without any representation
or warranty by and without any recourse against Lender whatsoever) the Lien of
the Loan Documents if not theretofore released, provided (i) such assignment is
in accordance with applicable law, (ii) Borrower pays Lender’s then customary
administrative fee for processing assignments of mortgages and the reasonable
expenses of Lender, including reasonable attorney’s fees and expenses incurred
in connection therewith, (iii) Lender shall not be liable if the original Loan
Documents cannot be located, and (iv) Borrower shall provide such other items,
information and documents which a prudent lender would require to effectuate
such assignment.

 

2.6.2Partial Release on Permitted Condominium Sales  . Release of Residential
Units or Commercial Units in connection with Permitted Condominium Sales shall
be governed by Section 5.1.41 hereof.

 

Section 2.7Cash Management.

 

2.7.1Clearing Account.

 

(a)Upon Substantial Completion of the Project Improvements, each Borrower shall
establish and maintain a segregated Eligible Account (each, a “Clearing
Account”) with the Clearing Bank in trust for the benefit of Lender, which
Clearing Account shall be under the sole dominion and control of Lender. The
Clearing Account shall be entitled, as applicable, “1108 Auahi, LLC, as pledgor,
for the benefit of BREDS II Mortgage Corp., as Secured Party – Clearing Account”
or “1118 Ala Moana, LLC, as pledgor, for the benefit of BREDS II Mortgage Corp.,
as Secured Party – Clearing Account”, or such other name as required by Lender
from time to time. Such Borrower (i) hereby grants to Lender a first priority
security interest in the Clearing Account and all deposits at any time contained
therein and the proceeds thereof, and (ii) will take all actions necessary to
maintain in favor of Lender a perfected first priority security interest in the
Clearing Account, including, without limitation, the execution of any account
control agreement required by Lender. Borrower will not in any way alter, modify
or close the Clearing Account and will notify Lender of the account number
thereof. Except as may be expressly permitted in the Clearing Account Agreement,
Lender and Servicer shall have the sole right to make withdrawals from the
Clearing Account and all costs and expenses for establishing and maintaining the
Clearing Account shall be paid by Borrower. All monies now or hereafter
deposited into the Clearing Account shall be deemed additional security for the
Obligations.

 

(b)Each Borrower shall, or shall cause Manager to, deliver written instructions
to all Tenants under Leases to deliver all Rents payable thereunder directly to
the applicable Clearing Account. Each Borrower shall, and shall cause Manager
to, deposit into the applicable Clearing Account within one (1) Business Day
after receipt all amounts received by such Borrower or such Manager constituting
Rents. Each Clearing Account Agreement and each Clearing Account shall remain in
effect until the Loan has been repaid in full.

 

(c)Subject to the final sentence of Section 2.7.2(a), each Borrower shall cause
the Clearing Bank to transfer to the applicable Cash Management Account in
immediately





55

--------------------------------------------------------------------------------

 



available funds by federal wire transfer all amounts on deposit in the
applicable Clearing Account once every Business Day (less any required minimum
balance pursuant to the terms of the applicable Clearing Account Agreement).

 

(d)Upon the occurrence of an Event of Default and during the continuance of an
Event of Default, Lender may, in addition to any and all other rights and
remedies available to Lender, direct the applicable Clearing Bank to immediately
pay over all funds on deposit in the applicable Clearing Account to Lender and
to apply any such funds to the payment of the Debt in any order in its sole
discretion.

 

(e)Funds deposited into each Clearing Account shall not be commingled with other
monies held by any Borrower, any Manager or any Clearing Bank.

 

(f)Borrower shall not further pledge, assign or grant any security interest in
any Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(g)Borrower shall indemnify Lender and the Clearing Bank and hold Lender and the
Clearing Bank harmless from and against any and all actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs and expenses
(including litigation costs and reasonable attorneys’ fees and expenses) arising
from or in any way connected with each Clearing Account, each Clearing Account
Agreement or the performance of the obligations for which each Clearing Account
was established (unless arising from the gross negligence, illegal acts, fraud
or willful misconduct of Lender or the Clearing Bank, as applicable).

 

2.7.2Cash Management Account.

 

(a)On or prior to Substantial Completion, Lender shall establish and maintain a
segregated Eligible Account (each, a “Cash Management Account”) to be held by
the Deposit Bank in trust for the benefit of Lender, which Cash Management
Account shall be under the sole dominion and control of Lender. The Cash
Management Account shall be entitled “1108 Auahi, LLC, as pledgor, for the
benefit of BREDS II Mortgage Corp., as Secured Party – Cash Management Account”
or “1118 Ala Moana, LLC, as pledgor, for the benefit of BREDS II Mortgage Corp.,
as Secured Party – Cash Management Account”, or such other name as required by
Lender from time to time. Lender will also establish subaccounts of the Cash
Management Account which shall at all times be Eligible Accounts (and may be
ledger or book entry accounts and not actual accounts) (such subaccounts are
referred to herein as “Subaccounts”). Borrower (i) hereby grants to Lender a
first priority security interest in the Cash Management Account and the
Subaccounts and all deposits at any time contained therein and the proceeds
thereof, and (ii) will take all actions necessary to maintain in favor of Lender
a perfected first priority security interest in the Cash Management Account and
the Subaccounts, including, without limitation, filing or authorizing Lender to
file UCC-1 financing statements and continuations thereof. Borrower will not in
any way alter, modify or close the Cash Management Account and will notify
Lender of the account number thereof. Lender and Servicer shall have the sole
right to make withdrawals from the Cash Management Account and the Subaccounts
and all costs and expenses for establishing and maintaining the Cash Management
Account and the Subaccounts shall be paid by Borrower.





56

--------------------------------------------------------------------------------

 



All monies now or hereafter deposited into the Cash Management Account and the
Subaccounts shall be deemed additional security for the Obligations.
Notwithstanding anything to the contrary, so long as no Event of Default exists,
funds in the Clearing Account shall be transferred to Borrower’s operating
account specified in the Clearing Account Agreement, as may be requested by
Borrower from time to time.

 

(b)Subject to Section 2.7.2(e) below, all funds on deposit in the Cash
Management Account shall be applied by Lender (or by the Deposit Bank at
Lender’s direction) to the payment of the following items in the order
indicated:

 

(i)First, payment to Lender (for deposit in the Tax and Insurance Escrow
Account) in respect of the Tax and Insurance Escrow Funds in accordance with the
terms and conditions of Section 7.1.1 hereof, to be disbursed as set forth in
this Agreement;

 

(ii)Second, payment to the Deposit Bank of the fees and expenses of the Deposit
Bank then due and payable pursuant to the Cash Management Agreement;

 

(iii)Third, payment to Borrower in an amount equal to the aggregate of (A)
Operating Expenses due and payable by Borrower during the succeeding month as
set forth in the Approved Annual Budget, (B) Operating Expenses which were paid
by Borrower during the previous month and which constitute Permitted Budget
Variances, (C) Extraordinary Expenses, if any, approved by Lender; less (D) any
amounts which were previously disbursed to Borrower pursuant to this Section
2.7.2(b)(iii) and which were not used by Borrower to pay Operating Expenses or
Extraordinary Expenses; provided, however, that Lender shall have no obligation
to disburse any funds to Borrower under this Section 2.7.2(b)(iii) unless
Borrower has delivered to Lender not less than five (5) Business Days prior to
the disbursement date an Officer’s Certificate in form and substance reasonably
acceptable to Lender certifying to Lender: (x) a list in reasonable detail of
the Operating Expenses which are due and payable by Borrower during the
succeeding month as set forth in the Annual Budget, and (y) a list in reasonable
detail of the Operating Expenses which were paid by Borrower during the previous
month and which constitute Permitted Budget Variances, and (z) a reconciliation
showing all Operating Expenses and Extraordinary Expenses actually paid by
Borrower for the prior month and all amounts distributed to Borrower under this
Section 2.7.2(b)(iii);

 

(iv)Fourth, payment to Lender of the Monthly Debt Service Payment Amount;

 

(v)Intentionally Omitted;

 

(vi)Fifth, payment to Lender of any other amounts then due and payable under the
Loan Documents; and





57

--------------------------------------------------------------------------------

 



(vii)Sixth, payment of all amounts then remaining after payment of items (i)
through (vi) (all amounts then remaining after payment of items (i) through (vi)
being hereinafter referred to as “Excess Cash”) to the Excess Cash Reserve Fund
in accordance with the terms and conditions of Section 7.2 hereof.

 

(c)Provided no Event of Default shall have occurred and be continuing, the
Required Release Price shall be applied on the date received by Lender (or by
the Deposit Bank at Lender’s direction) to prepay the Outstanding Principal
Balance.

 

(d)The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(e)Notwithstanding Section 2.7.2(b) or (c) above, following the occurrence of an
Event of Default and during the continuance thereof, all funds on deposit in the
Cash Management Account may be applied by Lender in such order and priority as
Lender shall determine in its sole discretion until the Debt has been paid in
full.

 

(f)Borrower hereby agrees to reasonably cooperate with Lender with respect to
any requested modifications to the Cash Management Agreement for the purpose of
establishing additional sub-accounts in connection with any payments otherwise
required under this Agreement and the other Loan Documents.

 

(g)Borrower shall indemnify Lender and the Deposit Bank and hold Lender and the
Deposit Bank harmless from and against any and all actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs and expenses
(including litigation costs and reasonable attorneys’ fees and expenses) arising
from or in any way connected with each Cash Management Account, each Cash
Management Agreement or the performance of the obligations for which each Cash
Management Account was established (unless arising from the gross negligence,
illegal acts, fraud or willful misconduct of Lender or the Deposit Bank, as
applicable).

 

Section 2.8Conditions To Disbursements.

 

2.8.1Conditions to Loan Advances. The obligation of Lender to advance all or any
portion of the Loan Amount shall be subject to the following conditions
precedent, in addition to the conditions set forth in Section 2.8.2 below:

 

(a)Borrower shall not be entitled to utilize any available Escrow Funds with
respect to the applicable Approved Project Costs pursuant to the Condominium
Act, Legal Requirements and the Filed Budget.

 

(b)Borrower shall submit to Lender and Construction Consultant a Borrower’s
Requisition in accordance with the requirements of this Section 2.8, not less
than ten (10) Business Days prior to the proposed Disbursement date and no more
frequently than once in each calendar month. Each Borrower’s Requisition shall
specify (i) the Approved Project Costs to be paid from the Loan advance, (ii)
the amount of remaining Escrow Funds, and (iii) the percentage of the Escrow
Funds that have been used for Project Related Costs to date.





58

--------------------------------------------------------------------------------

 



(c)Lender shall have no obligation to make any Disbursement of the unadvanced
portion of the Loan more often than once in each calendar month, and all such
Disbursements shall be in in an amount not less than One Hundred Thousand and
no/100 Dollars ($100,000.00) (except for the final Disbursement, which may be in
any amount).

 

2.8.2Conditions to Disbursements for Construction. The obligation of Lender to
make or authorize (as applicable) the initial Disbursement shall be subject to
the following conditions precedent (as well as the conditions set forth in
Section 2.8.3, which shall apply to all Disbursements), all of which conditions
precedent must be satisfied (or waived in writing by Lender) prior to Lender
making or authorizing (as applicable) the initial Disbursement (provided that
Lender’s making or authorization of a Disbursement shall constitute written
waiver of any such conditions not satisfied as of the date of funding of such
Disbursement):

 

(a)Performance; No Default. On the date the initial Disbursement is requested
and on the date of the initial Disbursement there shall exist no Default or
Event of Default.

 

(b)Representations and Warranties. The representations and warranties made by
the Borrower Parties in the Loan Documents or in any certificate or instrument
delivered in connection with the Loan Documents shall have been true and correct
on the date in all material respects on which made and shall also be true and
correct in all material respects as if remade on the date of the initial
Disbursement.

 

(c)Approvals. Borrower shall have delivered to Lender evidence that all
Governmental Approvals necessary for the construction of the Project
Improvements as contemplated by the Plans and Specifications, and to commence
the marketing and sale of Residential Condominium Units, have been obtained and
are in full force and effect.

 

(d)Licenses and Permits. Lender shall have received satisfactory evidence that
any and all building permits required for the commencement of full construction
of the Project Improvements and the work contemplated by the Disbursement, as
contemplated in the Plans and Specifications, have been obtained in accordance
with all Legal Requirements and are in full force and effect.

 

(e)Condominium Documents. Lender shall have received and approved all applicable
Condominium Documents and filings.

 

(f)Architect’s Contract. Lender shall have approved the identity of Borrower’s
Architect and the form and substance of the Architect’s Contract, and such
Architect’s Contract shall have been executed and shall be in full force and
effect. Borrower’s Architect shall have duly executed and delivered to Lender a
fully executed original certificate in the form of Exhibit F-1 to this Agreement
with such changes thereto as are reasonably approved by Lender (the “Architect’s
Certificate”).

 

(g)General Contractor’s Agreement. Lender shall have approved the identity of
the General Contractor and the form and substance of the General Contractor’s
Agreement. The General Contractor’s Agreement shall have been executed and
delivered and shall be in full force and effect (and Lender shall have received
a certified copy or a fully executed duplicate original

 





59

--------------------------------------------------------------------------------

 



thereof) and the General Contractor shall have duly executed and delivered to
Lender a consent and certificate in the form attached hereto as Exhibit G-1 with
such changes thereto as are reasonably approved by Lender (the “General
Contractor’s Certificate”). If General Contractor consists of more than one
Person, then each such Person shall deliver such a consent to the assignment of
the General Contractor’s Agreement, in form and substance reasonably
satisfactory to Lender, and Lender shall have received a certified copy or a
fully executed duplicate original thereof.

 

(h)Plans and Specifications. Lender shall have received two (2) complete sets of
the final Plans and Specifications with respect to the Project and, in addition
detailed final Plans and Specifications with respect to any work that is the
subject-matter of such Disbursement, approved by Lender and any and all
modifications, addendums and amendments made thereto.

 

(i)Contracts and Subcontracts. Borrower shall have delivered to Lender and
Construction Consultant a list, certified by Borrower, of all Contractors and
Subcontractors who have been or will be supplying labor or materials under any
Construction Contract, and all such Contracts shall be in full force and effect.
If requested by Lender, all Major Contractors and Major Subcontractors shall
have delivered a consent to the assignment to each of their Contracts in the
form of the Consent, Certification, Waiver and Agreement attached as “Exhibit A”
to the Assignment of Contracts (the “Form Consent and Certification”) or
otherwise in form and substance reasonably satisfactory to Lender, and (2)
Lender shall have received a performance letter substantially in the form
attached hereto as Exhibit G-2 with such changes thereto as are reasonably
approved by Lender from each Major Contractor or Major Subcontractor. Lender
shall have received a certified copy or a fully executed duplicate original of
each such Major Construction Contract.

 

(j)Notices. All notices required by any Governmental Authority or by any
applicable Legal Requirement to be filed prior to commencement of construction
of the Project Improvements shall have been filed.

 

(k)Further Documents. Lender shall have received such other documents and
information as Lender or its counsel may have reasonably requested (including,
without limitation, insurance policies, development agreements, service
agreements, title insurance policies, zoning reports and opinions, Borrower
Party searches, legal opinions, financial statements, form of unit purchase
agreement, utility letters, organizational documents, real estate tax bills,
site/floor plans, stacking plans, copies of unit purchase contracts and
reservations), in form and substance reasonably satisfactory to Lender.

 

(l)Sponsor Equity. Lender shall have received satisfactory evidence that the sum
of (i) the Land Value, (ii) the Escrow Funds and (iii) cash equity contributions
made by Sponsor to the development of the Project equal or exceed
$386,252,370.00; provided, however, at such time as the condition set forth in
the preceding clause has been satisfied, and prior to the initial Disbursement,
(x) to the extent permitted in accordance with applicable Legal Requirements and
the Filed Budget, (y) provided no Default or Event of Default is then
continuing, and (z) there is not, and there would not result from such
disbursement, any Shortfall arising out of insufficient remaining budgeted
interest expense based on the then applicable 30 day LIBOR forward curve and an
updated development timing schedule, Borrower may make a single draw of up to
Four





60

--------------------------------------------------------------------------------

 



Million and No/100 Dollars ($4,000,000.00) in Escrow Funds in reimbursement of
cash equity contributions that have been utilized for Approved Project Costs,
reduced on a dollar-for-dollar basis for the amount of any portion of the Soft
Cost contingency that has been utilized, and, notwithstanding any other
provisions of this Agreement, distribute such amount to Borrower’s owners. As
used herein, “Land Value” shall mean $152,786,000.00.

 

(m)Construction Schedule. Lender shall have received and approved a final
Construction Schedule.

 

(n)Budget. Lender shall have received and approved a final Construction Budget,
and Lender and any applicable Governmental Authority shall have approved the
Filed Budget.

 

(o)Guaranteed Maximum Price. Lender shall have received satisfactory evidence
that Borrower has obtained a guaranteed maximum price contract from General
Contractor in form and substance reasonably acceptable to Lender, and that not
less than sixty-five percent (65%) of the Construction Contracts under such
guaranteed maximum price contract have been bought out.

 

(p)Zoning. Lender shall be satisfied that the Property shall comply with all
applicable use and zoning ordinances, regulations and restrictive covenants, if
any, including, without limitation, the Zoning Approvals.

 

(q)Performance Bonds. Lender shall have received satisfactory evidence that
Borrower has provided payment and performance bonds, in amounts required by, and
in form and substance acceptable to, Lender for the General Contractor’s
Agreement and all Construction Contracts with Contractors and Subcontractors,
except as expressly set forth on Schedule XI hereto.

 

(r)Intentionally omitted.

 

(s)Notice of Commencement. All notices required by any Governmental Authority or
by any applicable Legal Requirement to be filed prior to commencement of
construction of the Project Improvements shall have been filed.

 

(t)No Shortfall. Borrower shall have provided evidence satisfactory to Lender
that immediately prior to the initial Disbursement and immediately after giving
effect to the initial Disbursement, no Shortfall shall exist.

 

(u)Intentionally omitted.

 

(v)Escrow Agreement. Borrower shall have provided and Lender shall have approved
the Escrow Agreement and a current account report with respect to the Escrow
Funds.

 

(w)Subordinations. Borrower shall have provided and Lender shall have approved
subordinations from all Sales Agents.





61

--------------------------------------------------------------------------------

 



2.8.3Conditions to all Disbursements. The obligation of Lender to make or
authorize Escrow Agent to authorize any Disbursement (including the initial
Disbursement) shall be subject to the satisfaction of the following conditions
precedent, all of which conditions precedent must be satisfied (or waived in
writing by Lender) prior to Lender making or authorizing Escrow Agent to
authorize any such Disbursement (provided that Lender’s funding of a
Disbursement shall constitute written waiver of any such conditions not
satisfied as of the date of funding of such Disbursement).

 

(a)Prior Conditions Satisfied. All conditions precedent to any initial
Disbursement as set forth in Section 2.8.2 shall continue to be satisfied (or
waived by Lender in its sole discretion) as of the date of such subsequent
Disbursement, irrespective of whether or not such conditions are repeated in
this Section 2.8.3.

 

(b)Performance; No Default. On the date such Disbursement is requested and on
the date of such Disbursement there shall exist no Default or Event of Default.

 

(c)Representations and Warranties. The representations and warranties made by
the Borrower Parties in the Loan Documents or in any certificate or instrument
delivered in connection with the Loan Documents shall have been true and correct
on the date in all material respects on which made and shall also be true and
correct in all material respects as if remade on the date of the Disbursement.

 

(d)Deliveries. The following items or documents shall have been delivered to
Lender for each Project, as applicable, except as indicated to the contrary
below:

 

(i)Anticipated Costs Report. An anticipated cost report, in form and substance
reasonably acceptable to Lender, executed by Borrower which sets forth all
anticipated costs to complete construction of the Project to Final Completion,
after giving effect to costs incurred to date and any anticipated Change Orders.

 

(ii)Title Update and Title Endorsement. Lender shall have received a notice of
Title Continuation and, upon making such Disbursement, to the extent available
in the State of Hawaii, a title endorsement with respect to the Security
Instrument that has not been fully funded (without giving effect to the
requested Disbursement), dated the date of the requested Disbursement, which
Title Continuation or endorsement shall state that since the last Disbursement
of the Loan there have been no changes in the state of title to the Property
which are not permitted under the terms of the Loan Documents and that there are
no additional exceptions that are not Permitted Encumbrances that were not
previously approved by Lender in its reasonable discretion (to the extent such
approval is required hereunder). The endorsement to the Title Insurance Policy
shall be in form customarily used for “down-date endorsements” in the State of
Hawaii. In addition, Lender shall have received an updated title search from the
Title Company which shall indicate that there are no exceptions to title other
than Permitted Encumbrances (excluding Permitted Encumbrances that are of the
type described in clause (e) of the definition of Permitted Encumbrances).





62

--------------------------------------------------------------------------------

 



(iii)Evidence of Sufficiency of Funds. Evidence reasonably satisfactory to
Lender that the remaining Escrow Funds and undisbursed Loan proceeds available
for such purposes will be sufficient to cover all remaining Project Related
Costs reasonably anticipated by Lender to be incurred in connection with the
Project.

 

(iv)Disbursement Request. Borrower shall submit to Lender one (1) Disbursement
Request for both Projects including Borrower’s Requisition in the form attached
hereto as Exhibit B (“Borrower’s Requisition”), not less than twelve (12)
Business Days prior to the proposed Disbursement date and no more frequently
than once in each calendar month, which shall constitute Borrower’s
representation and warranty to Lender that: (a) any completed construction is
substantially in accordance with the Plans and Specifications, (b) all costs for
which Lender has previously authorized Disbursement of funds have in fact been
paid, (c) all the representations and warranties contained in Article IV of this
Agreement continue to be true and correct in all material respects, except for
such changes in facts and circumstances as shall have occurred in the ordinary
course of business and which do not otherwise give rise to or constitute an
Event of Default, (d) to Borrower’s knowledge, no Event of Default shall have
occurred and be continuing hereunder, and (e) to Borrower’s knowledge, Borrower
continues to be in compliance in all material respects with all of the other
terms, covenants and conditions contained in this Agreement. In connection with
any Disbursements of the unadvanced portion of the Loan, Borrower’s Requisition
shall additionally include the information outlined in Section 2.8.1(b) hereof.
With regard to all Disbursements, each Borrower’s Requisition shall also include
a certification from Borrower that all prior Disbursements of Useable Unit Sale
Contract Deposits from Escrow Funds have been utilized in accordance with
applicable Legal Requirements, the Tri-Party Agreement, the Unit Sale Contracts,
the Public Report, the Property Report, the Filed Budget and this Agreement.
With regard to Disbursements for Hard Costs, Borrower’s Requisition shall be
accompanied by:

 

(A)a completed and itemized Application and Certificate for Payment (AIA
Document No. G702/G703) attached hereto as Exhibit H or similar form reasonably
approved by Lender, containing the certification of the General Contractor or
Contractor or Subcontractor to whom such payment is made, as applicable, and
Borrower’s Architect as to the accuracy of same, together with invoices relating
to all items of Project Related Costs covered thereby and accompanied by a cost
breakdown showing the cost of work on, and the cost of materials incorporated
into, the Project to the date of the requisition. The cost breakdown shall also
show the percentage of completion of each Line Item on the Construction Budget,
and the accuracy of the cost breakdown shall be certified by Borrower and by
Borrower’s Architect. All such applications for payment shall also show all
Contractors and Subcontractors, including Major Contractors and Major
Subcontractors, by name and trade, the total amount of each Construction
Contract or Subcontract, the amount theretofore paid to each Subcontractor





63

--------------------------------------------------------------------------------

 



as of the date of such application, and the amount to be paid from the proceeds
of the Disbursement to each Contractor and Subcontractor;

 

(B)a certificate or report of the Borrower’s Architect to Lender based upon a
site observation of the Property made by the Borrower’s Architect not more than
thirty (30) days prior to the date of such draw, in which the Borrower’s
Architect shall in substance: (i) verify that the portion of the Project
Improvements completed as of the date of such site observation has been
completed substantially in accordance with the Plans and Specifications; and
(ii) state its estimate of (1) the percentages of the construction of the
Project Improvements completed as of the date of such site observation on the
basis of work in place as part of the Project Improvements and the Construction
Budget, (2) the Hard Costs actually incurred for work in place as part of the
Project Improvements as of the date of such site observation, (3) the sum
necessary to complete construction of the Project Improvements substantially in
accordance with the applicable Plans and Specifications, and (4) the amount of
time from the date of such inspection that will be required to achieve Final
Completion of the Improvements; and

 

(C)copies of all executed Change Orders (AIA G701 Form) Construction Contracts
and Subcontracts, and, to the extent requested by Lender, of all inspection or
test reports and other documents relating to the construction of the Project
Improvements not previously delivered to Lender, and a Change Order log
reflecting pending, potential and executed Change Orders;

 

(v)Subcontractor Log. Borrower shall have delivered to Lender and Construction
Consultant a Subcontractor buyout log reconciling the Construction Contracts
with the guaranteed maximum price contract entered into with the General
Contractor.

 

(vi)Lien Waivers. Borrower shall have delivered to Lender and Construction
Consultant duly executed lien waivers, which shall be conditional lien waivers
(for payments to be made from the pending Disbursement) and unconditional lien
waivers (for all payments from prior Disbursements), as applicable, and
otherwise substantially in the form set forth in Exhibit C, from all Contractors
and Subcontractors for all work performed and all labor or material supplied
prior to the date of the Disbursement in excess of $100,000.00 as to any
individual Contractor or Subcontractor (provided, however, the amount of such
payments to Contractors and Subcontractor not providing lien waivers shall not
at any time exceed $5,000,000.00 in the aggregate), subject to Borrower’s right
to contest liens in accordance with the terms of this Agreement.

 

(e)Construction Consultant Approval. Lender has not received an unsatisfactory
Project Report or other written report from the Construction Consultant based on
the Construction Consultant’s on-site inspections of the Improvements and the
data submitted to





64

--------------------------------------------------------------------------------

 



and reviewed by it as part of Borrower’s Requisition of the value of the labor
and materials in place, such as a determination that the construction of the
Project Improvements is not proceeding reasonably satisfactorily and according
to schedule and that the work on account of which the Disbursement is sought has
not been completed in a good and workmanlike manner to such Construction
Consultant’s reasonable satisfaction within the Construction Budget (as the same
may be updated from time to time) and in accordance with the Plans and
Specifications and Legal Requirements in all material respects.

 

(f)Sufficiency of Contracts. If in the reasonable judgment of Lender and the
Construction Consultant all Construction Contracts, together with the General
Contractor’s Agreement, do not cover all of the work necessary for Final
Completion, Borrower shall, prior to submitting any additional Disbursement
Requests, cause to be furnished estimates and other information reasonably
satisfactory to Lender, for the work not so covered, to enable Lender to
ascertain the total estimated cost of all work done and to be done.

 

(g)Stored Materials. Notwithstanding anything to the contrary contained in the
Loan Documents, Borrower shall be permitted, from time to time, to submit
requests for and, subject to Lender’s reasonable approval, obtain Disbursements
for amounts payable under Contracts for Stored Materials, upon (i) submission of
a Disbursement Request containing those items which are relevant to a
Disbursement for the purchase of Stored Materials for such amounts, (ii)
satisfaction of the conditions in Section 2.8.3(a) and Section 2.8.3(b) and
(iii) satisfaction of the conditions set forth in Section 5.1.33(i).

 

(h)Use of Disbursements from Escrow Funds. Disbursements of Useable Unit Sale
Contract Deposits from Escrow Funds shall only be used to pay for Project
Related Costs in strict compliance with all applicable Legal Requirements and
the Filed Budget incurred in connection with the construction and development of
the Residential Units in the Condominium and all easements thereon and rights
appurtenant thereto intended for use in connection with the Residential Units in
the Condominium.

 

(i)Use of Disbursements from Loan Proceeds. Disbursements of any unadvanced
portion of the Loan shall only be used for Approved Project Costs.

 

(j)No Liens. The Property shall be free from all Liens other than Permitted
Encumbrances.

 

(k)No Shortfall. Immediately prior to any Disbursement and immediately after
giving effect to any Disbursement, no Shortfall shall exist.

 

(l)Further Documents. Lender shall have received such other documents and
information as Lender or its counsel may have reasonably requested, in form and
substance reasonably satisfactory to Lender, provided that the same shall be
customary for similarly situated projects (unless the same is required by a
Governmental Authority).

 

2.8.4Conditions of Final Disbursement. In addition to the conditions set forth
in Sections 2.8.2 and 2.8.3 above, as applicable, Lender’s obligation to make or
authorize Escrow

 





65

--------------------------------------------------------------------------------

 



Agent to authorize the final Disbursement of Retainage shall be subject to
receipt by Lender of the following:

 

(a)Final Completion. Evidence reasonably satisfactory to Lender of Final
Completion.

 

(b)Certificates. A Certificate of the Borrower’s Architect substantially in the
form attached hereto as Exhibit F-2 or as otherwise reasonably approved by
Lender, which shall be executed by Borrower’s Architect and the General
Contractor, and closeout letters from all other Major Contractors or Major
Subcontractors as required by Lender.

 

(c)Lien Waivers. Duly executed final lien waivers in the form attached hereto as
Exhibit C or as otherwise reasonably approved by Lender (which shall be
conditional with respect to amounts to be paid from such Disbursement and
unconditional with respect to all other amounts) from all Contractors and
Subcontractors who have performed work, for the work so performed, and/or who
have supplied labor and/or materials for the labor and/or materials so supplied;
provided, however, with respect to any individual Contractor or Subcontractor
that has performed work and/or supplied labor and/or materials not in excess of
$50,000.00 (and not to exceed $1,000,000.00 in the aggregate), if Borrower
provides evidence of payment reasonably satisfactory to Lender and has used and
continues to use commercially reasonable efforts to obtain such final lien
waivers, Lender shall not decline to authorize Disbursement solely by reason of
a failure to deliver such executed final lien waivers from such individual
Contractors or Subcontractors.

 

(d)Conformed Plans and Specifications. Final conformed Plans and Specifications
certified to by Borrower’s Architect.

 

(e)Unit Sale Contracts. Evidence reasonably satisfactory to Lender that
Borrower, in its capacity as seller under the Unit Sale Contracts, has satisfied
all obligations required of seller thereunder.

 

(f)Other Documents. Such documents, letters, affidavits, reports and assurances,
as Lender, Lender’s counsel and the Construction Consultant may reasonably
require in connection with such Disbursement and all necessary Governmental
Approvals from all applicable Governmental Authorities, provided that the same
shall be customary for similarly situated projects (unless the same is required
by a Governmental Authority).

 

Section 2.9Extension Options.

 

2.9.1Extension Options. Subject to the provisions of this Section 2.9, Borrower
shall have the option (the “First Extension Option”), by irrevocable written
notice (the “First Extension Notice”) delivered to Lender no earlier than one
hundred twenty (120) days prior to, nor later than thirty (30) days prior to,
the Stated Maturity Date, to extend the Maturity Date to December 1, 2018 (the
“First Extended Maturity Date”). If the Maturity Date shall have been timely and
properly extended to the First Extended Maturity Date, then Borrower shall have
the option (the “Second Extension Option”), by irrevocable written notice (the
“Second Extension Notice”) delivered to Lender no earlier than one hundred
twenty (120) days prior to, nor later than





66

--------------------------------------------------------------------------------

 



thirty (30) days prior to, the First Extended Maturity Date, to extend the
Maturity Date to December 1, 2019 (the “Second Extended Maturity Date”).
Borrower’s right to so extend the Maturity Date to the First Extended Maturity
Date and the Second Extended Maturity Date shall be subject to the satisfaction
of the following conditions precedent prior to each extension hereunder:

 

(a)no Event of Default shall have occurred and be continuing on the date
Borrower delivers the First Extension Notice or the Second Extension Notice, as
applicable, and no Default or Event of Default shall have occurred and be
continuing on the Stated Maturity Date and the First Extended Maturity Date, as
applicable;

 

(b)all costs and expenses of Lender, including reasonable fees and expenses of
Lender’s counsel, in connection with the Loan and/or the applicable extension of
the Term shall have been paid in full on or before the Stated Maturity Date or
the First Extended Maturity Date, as applicable;

 

(c)Borrower shall pay to Lender the Extension Fee on or before the Stated
Maturity Date or the First Extended Maturity Date, as applicable; provided,
however, Borrower shall have the right, exercisable by delivery of written
notice to Lender, but not the obligation, to cancel Lender’s commitment with
respect to any or all of the undisbursed portion of the Loan in connection with
the exercise of the First Extension Option or the Second Extension Option, as
applicable; provided, that, Borrower shall submit proof to Lender, which proof
shall be acceptable to Lender in its reasonable discretion and whose
determination of such amounts shall be conclusive absent manifest error, that
the amount of (i) any remaining Useable Unit Sale Contract Deposits, plus (ii)
any undisbursed portion of the Loan that has not been cancelled pursuant to and
in accordance with this paragraph (c), shall be sufficient to pay all Carrying
Costs (excluding interest on the Loan) through the Second Extended Maturity
Date.

 

(d)[Intentionally omitted];

 

(e)[Intentionally omitted];

 

(f)Borrower shall cause to be filed in the appropriate filing office (and
provide evidence of same to Lender) (i) a UCC-3 continuation statement with
respect to the Pledgor UCC-1 (as defined below) or (ii) if such Pledgor UCC-1
has lapsed, a new Pledgor UCC-1;

 

(g)No Shortfall shall exist (or if a Shortfall does exist, Borrower deposit an
amount with Lender equal to such Shortfall, pursuant to and in accordance with
the terms and conditions of Section 2.1.8);

 

(h)Final Completion shall have occurred;

 

(i)The sales of Residential Units containing not less than (i) with respect to
the First Extension Option, fifty percent (50%) and (ii) with respect to the
Second Extension Option, sixty-five percent (65%), in each case, of the net
sellable square footage of the residential component of the Project shall have
closed under Unit Sale Contracts with pricing at or above the applicable Minimum
Release Prices, and with the Net Sales Proceeds having been applied in
accordance with this Agreement toward the Required Release Prices pursuant to
Section 5.1.41(f)(vii);





67

--------------------------------------------------------------------------------

 



(j)If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Maturity Date hereunder.

 

2.9.2Extension Documentation. As soon as practicable following an extension of
the Maturity Date pursuant to this Section 2.9, Borrower shall, if requested by
Lender, execute and deliver an amendment of and/or restatement of the Note and
shall, if requested by Lender, enter into such amendments to the related Loan
Documents as may be necessary or appropriate to evidence the extension of the
Maturity Date as provided in this Section 2.9; provided, however, that no
failure by Borrower to enter into any such amendments and/or restatements shall
affect the rights or obligations of Borrower or Lender with respect to the
extension of the Maturity Date.

 

Section 2.10Change in Law; Taxes.

 

2.10.1Increased Costs.

 

If as a result of any Change in Law or compliance of Lender therewith, the basis
of taxation of payments to Lender or any Person Controlling Lender of the
principal of or interest on the Loan is changed or Lender or the Person
Controlling Lender shall be subject to (i) any tax, duty, charge or withholding
of any kind with respect to this Agreement (excluding federal, state or local
taxation of the overall net income of Lender or the Person Controlling Lender);
or (ii) any reserve, special deposit or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities, of Lender or any Person Controlling Lender is imposed, modified or
deemed applicable; or (iii) any other condition affecting loans to borrowers
subject to LIBOR-based interest rates is imposed on Lender or any Person
Controlling Lender and Lender determines that, by reason thereof, the cost to
Lender or any Person Controlling Lender of making, maintaining or extending the
Loan to Borrower is increased, or any amount receivable by Lender or any Person
Controlling Lender hereunder in respect of any portion of the Loan to Borrower
is reduced (such increases in cost and reductions in amounts receivable being
herein called “Increased Costs”), then Lender shall provide notice thereof to
Borrower and Borrower agrees that it will pay to Lender upon Lender’s written
request such additional amount or amounts as will compensate Lender or any
Person Controlling Lender for such Increased Costs to the extent Lender
determines that such Increased Costs are allocable to the Loan and, if imposed
by the Lender initially named herein, are imposed by such Lender on similar
loans to similar borrowers in such Lender’s sole discretion (it being agreed
that Lender shall not be obligated to provide Borrower with the terms of any
other loans). If Lender requests compensation under this Section 2.10.1, Lender
shall, if requested by notice by Borrower to Lender, furnish to Borrower a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof.

 

2.10.2Special Taxes. Borrower shall make all payments hereunder free and clear
of and without deduction for Special Taxes. If Borrower shall be required by law
to deduct any Special Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to Lender, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.10.2)
Lender receives an amount equal to the sum it would have received had no such





68

--------------------------------------------------------------------------------

 



deductions been made, (ii) Borrower shall make such deductions, and (iii)
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

2.10.3Other Taxes. In addition, Borrower agrees to pay any present or future
stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, or the Loan (hereinafter referred to as
“Other Taxes”).

 

Section 2.11Taxes.

 

(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of both Borrower and
Lender after consultation with each other) requires the deduction or withholding
of any Tax from any such payment by Borrower, then Borrower shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), and after deduction for any other Taxes
imposed on additional sums payable under this Section, the applicable Lender
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for the payment of, any Other Taxes.

 

(c)Indemnification by Borrower. The Borrower shall indemnify Lender, within ten
(10) days after demand therefor, for the full amount of any Taxes indemnified
under this Section 2.11(c) (including Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by Lender or
required to be withheld or deducted from a payment to Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by Lender shall be conclusive absent manifest error.

 

(d)Evidence of Payments. As soon as practicable after any payment of Taxes by or
on account of Borrower to a Governmental Authority pursuant to this Section,
Borrower shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.

 

(e)Status of Lenders. If Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, Lender
shall deliver to Borrower, promptly following the time or times reasonably
requested by Borrower, such





69

--------------------------------------------------------------------------------

 



properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding, including:

 

(i)if Lender is a U.S. Person, executed originals of IRS Form W-9 certifying
that Lender is exempt from U.S. federal backup withholding tax;

 

(ii)if Lender is a Foreign Lender, executed originals of IRS Form W-8BEN, W-8ECI
or W-8IMY, as applicable, together with all supporting documentation required
under applicable law, including in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, a certificate substantially in the form of Schedule II to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code; and

 

(iii)any documentation required to be provided by a Lender as prescribed under
Sections 1471 through 1474 of the Code and the applicable Treasury regulations
thereunder and official interpretations thereof.

 

Section 2.12Method of Disbursements.

 

2.12.1Procedure For Requesting Disbursements from Escrow Funds. At such time as
Borrower shall desire to obtain a Disbursement from Escrow Funds (the date of
such Disbursement being required to be a Business Day), Borrower shall complete,
execute and deliver a Disbursement Request and Borrower’s Requisition to Lender
at least ten (10) Business Days prior to the date of the requested Disbursement.
Each Disbursement Request shall set forth on an itemized basis and the total
amount of funds being requested by Borrower for Hard Costs and Soft Costs to the
extent set forth in the Construction Budget, as the same may be revised in
accordance with the provisions of this Agreement, pursuant to such request (the
“Total Request Amount”), and shall include a certification by an authorized
officer of Borrower that no Shortfall exists. Provided that the conditions to
making or authorizing a Disbursement set forth in Section 2.8 are satisfied,
then, on the Requested Disbursement Date, Lender shall authorize Escrow Agent to
authorize a Disbursement, in an amount equal in the aggregate to the Total
Requested Amount set forth in the applicable Disbursement Request; provided,
however Lender shall not be responsible if Escrow Agent shall not authorize or
cause such Disbursement in whole or in part.

 

(a)Not later than 2:00 P.M. New York City time on the Requested Disbursement
Date, Lender shall authorize Escrow Agent to authorize such Disbursement to
Borrower in accordance with the terms of this Section 2.12.

 

(b)Notwithstanding anything to the contrary contained herein, Lender shall not
be required to authorize Escrow Agent to authorize any Disbursement if the
amount of such requested Disbursement is less than One Hundred Thousand and
No/100 Dollars ($100,000.00), except for a Disbursement approved by Lender and
made pursuant to Section 2.12 hereof or for the final Disbursement.





70

--------------------------------------------------------------------------------

 



2.12.2Funds Disbursed. All proceeds of all Disbursements shall be used by
Borrower only for the purposes for which such Disbursements were made.

 

2.12.3Direct Disbursements to Third Parties. Lender, during the continuance of
an Event of Default, may make any Disbursement or authorize Escrow Agent to
authorize any or all Disbursements to be made directly to (i) any Contractor or
Subcontractor, (ii) Borrower’s Architect, (iii) the Construction Consultant to
pay its fees, (iv) Lender’s counsel to pay its reasonable fees and (v) to pay
(x) any other expenses incurred by Lender which are reimbursable by Borrower
under the Loan Documents (including, without limiting the generality of the
foregoing, reasonable and actual attorneys’ fees and expenses and other fees and
expenses incurred by Lender and payable by Borrower pursuant to the provisions
of the Loan Documents) or (y) any other sums due to Lender under the Note, this
Agreement or any of the other Loan Documents. The execution of this Agreement by
Borrower shall, and hereby does, constitute an irrevocable authorization to so
authorize the Disbursement of Escrow Funds during the continuance of an Event of
Default directly to any such Person in accordance with this Section 2.12.3 as
amounts become due and payable to them hereunder, but subject in all events to
the restrictions and requirements on disbursements set forth in the Escrow
Agreement, the Unit Sales Contracts and Legal Requirements. No further
authorization from Borrower shall be necessary to warrant such direct
Disbursements to such relevant Person.

 

2.12.4One Disbursement Per Month. Other than a Disbursement authorized by Lender
to be made by Escrow Agent pursuant to Section 2.12, Lender shall have no
obligation to authorize Escrow Agent to authorize any Disbursement of Escrow
Funds more often than once in each calendar month. Lender shall have no
obligation to make any Disbursement of the unadvanced portion of the Loan more
often than once in each calendar month.

 

2.12.5Disbursements Do Not Constitute a Waiver. Neither the making nor the
authorization of Escrow Agent to authorize a Disbursement shall constitute a
waiver of any of the conditions of Lender’s obligation to make or to authorize
Escrow Agent to authorize further Disbursements nor, in the event Borrower is
unable to satisfy any such condition, shall any Disbursement have the effect of
precluding Lender from thereafter declaring such inability to be an Event of
Default hereunder.

 

2.12.6Disbursements to Pay Debt Service. Notwithstanding anything to the
contrary in this Agreement, provided no Event of Default has occurred and is
continuing, if (1) on any Payment Date, there are insufficient funds in the Cash
Management Account allocable to the payment of the Monthly Debt Service Payment
Amount to pay in full the Monthly Debt Service Payment Amount (the shortfall in
funds available in the Cash Management Account to make such payments, a “Debt
Service Payment Shortfall”), and (2) there are funds then remaining in the
Interest and/or Contingency Line Items of the Construction Budget in an amount
at least equal to such Debt Service Payment Shortfall, then Lender shall make a
Disbursement of the unadvanced portion of the Loan on such Payment Date in an
amount equal to such Debt Service Payment Shortfall in order to pay the Monthly
Debt Service Payment Amount.

 

2.12.7Disbursements Under Completion Guaranty. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, Borrower
hereby irrevocably and unconditionally authorizes Lender to make Disbursements
of the Loan and





71

--------------------------------------------------------------------------------

 



Escrow Agent to make Disbursements of the Escrow Funds to Guarantor pursuant to
and in accordance with the Completion Guaranty and this Agreement.

 

Section 2.13Review of Plans and Specification. Borrower hereby acknowledges and
agrees that neither Lender nor the Construction Consultant’s approval of any
Plans and Specifications (or any revisions thereto), nor its inspection of the
performance of the construction, nor its right to inspect such work, shall
impose upon Lender and/or Construction Consultant any obligation or liability
whatsoever with respect thereto, including, without limitation, any obligation
or liability that might arise as a result of such work not being performed in
accordance with applicable laws and/or requirements of public authorities or
with the Plans and Specifications (and revisions thereto) approved by Lender and
Construction Consultant or otherwise. The review or approval by Lender and
Construction Consultant of any Plans and Specifications or any revisions thereto
is solely for Lender’s benefit, and is without any representation or warranty
whatsoever with respect to the adequacy, correctness or efficiency thereof or
otherwise. Neither the granting by Lender and/or Construction Consultant of its
approval of any Plans and Specifications or any revisions thereto, shall in any
manner constitute or be deemed to constitute a judgment or acknowledgment by
Lender as to their legality or compliance with laws and/or requirements of
public authorities.

 

Section 2.14No Reliance. All conditions and requirements of this Agreement are
for the sole benefit of Lender and no other person or party (including, without
limitation, the Construction Consultant, the General Contractor and
subcontractors (including, without limitation, Major Contractors and Major
Subcontractors) and materialmen engaged in the construction of the Project
Improvements) shall have the right to rely on the satisfaction of such
conditions and requirements by Borrower. Lender shall have the right, in its
sole and absolute discretion, to waive any such condition or requirement and
Borrower shall be authorized to rely on such waiver if and to the extent such
waiver is in writing and signed by Lender.

 

ARTICLE III

 

EXCULPATION

 

Section 3.1Exculpation.

 

(a)Subject to the qualifications below, Lender shall not enforce the liabilities
and obligations of Borrower to perform and observe the obligations contained in
the Note, this Agreement, the Security Instrument or the other Loan Documents by
any action or proceeding wherein a money judgment shall be sought against
Borrower, except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Security Instrument and the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Security Instrument and the other Loan Documents, agrees that it shall not
sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding under, or by reason of,





72

--------------------------------------------------------------------------------

 



or in connection with, the Note, this Agreement, the Security Instrument or the
other Loan Documents. The provisions of this Section 3.1 shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (c) affect the validity or enforceability of the
Environmental Indemnity or any guaranty made in connection with the Loan or any
of the rights and remedies of Lender thereunder; (d) impair the right of Lender
to obtain the appointment of a receiver; (e) impair the enforcement of the
Assignment of Leases; or (f) constitute a prohibition against Lender seeking a
deficiency judgment against Borrower in order to fully realize the security
granted by the Security Instrument or commencing any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property.

 

(b)Nothing contained herein shall in any manner or way release, affect or impair
the right of Lender to recover, and Borrower shall be fully and personally
liable and subject to legal action, for any losses, damages (including, without
limitation, punitive or exemplary damages), costs, expenses, liabilities
(including, without limitation, strict liability), claims, obligations,
settlement payments, penalties, fines, assessments, citations, litigation,
demands, defenses, judgments, suits, proceedings or other expenses of any kind
whatsoever incurred or suffered by Lender (including reasonable attorneys’ fees
and expenses and court costs) arising out of or in connection with the following
(“Losses”):

 

(i)fraud or intentional misrepresentation by or on behalf of Borrower, Guarantor
or any Affiliate of any of them in connection with the Loan or the Property;

 

(ii)gross negligence or willful misconduct of Borrower, Guarantor or any
Affiliate of any of them in connection with the Loan or the Property;

 

(iii)breach, by or on behalf of Borrower, Guarantor, Principal or Developer, of
any representation, warranty, covenant or indemnification provision in the
Environmental Indemnity, the Loan Agreement or the Security Instrument
concerning Environmental Statutes or Hazardous Substances;

 

(iv)intentional material physical waste, by or on behalf of Borrower, Guarantor,
Principal or Developer, of the Property or any portion thereof;

 

(v)intentional removal or disposal, by or on behalf of Borrower, Guarantor,
Principal or Developer, of any portion of the Property in violation of the Loan
Documents after an Event of Default unless the same is replaced with property of
equal or greater value and utility;

 

(vi)breach of any Legal Requirement (including RICO) mandating the forfeiture by
Borrower of the Property, or any portion thereof, because of the conduct or
purported conduct of criminal activity by Borrower, Guarantor or any Restricted
Party or any Affiliate of any of them in connection therewith;





73

--------------------------------------------------------------------------------

 



(vii)any intentional misrepresentation, intentional breach of warranty or
intentionally false certification by Borrower or Guarantor (a) contained in this
Agreement or any other Loan Document or in any Disbursement Request or (b)
otherwise provided to Lender by or on behalf of Borrower, Guarantor, Principal
or Developer, to induce Lender to make the Loan, to make or authorize any
Disbursement, or to release monies from any account held by Lender (including
any reserve or escrow) or to take other action with respect to the Collateral;

 

(viii)misapplication, misappropriation or conversion by or on behalf of
Borrower, Guarantor or any Affiliate of any of them in violation of the
requirements of the Loan Documents of (A) any insurance proceeds, (B) any
Awards, (C) any Rents, (D) any Rents paid more than one (1) month in advance,
(E) Net Sales Proceeds, (F) Unit Sale Contract Deposits, (G) Escrow Funds, or
(H) any other monetary collateral for the Loan;

 

(ix)failure to pay charges for Taxes, Other Charges, labor or materials or
judgments that can create Liens on any portion of the Property, unless such
charges are the subject of a bona fide dispute in which Borrower is contesting
the amount or validity thereof in accordance with the terms of this Agreement
and the other Loan Documents, in a manner which prevents any interest or
penalties from accruing, or any Lien from attaching, but solely to the extent of
any funds actually made available by Lender hereunder for payment thereof or
from other available cash flow from the Property, it being agreed that, nothing
herein shall require Borrower or any indirect owners of Borrower to fund
additional capital therefor;

 

(x)failure to deliver to Lender any security deposits, Unit Sale Contract
Deposits, advance deposits or any other deposits collected with respect to the
Property upon a foreclosure of the Property or action in lieu thereof, to the
extent such delivery is permitted by law, except to the extent any such security
deposits, Unit Sale Contract Deposits or other deposits were applied in
accordance with the terms and conditions of any of the Leases or Unit Sale
Contracts prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;

 

(xi)failure by Borrower to obtain and maintain, from time to time, the fully
paid for insurance policies in accordance with the terms hereof; but solely to
the extent of any funds actually made available by Lender hereunder for payment
of annual premiums therefor or from other available cash flow from the Property,
it being agreed that, nothing herein shall require Borrower or any indirect
owners of Borrower to fund additional capital therefor; or

 

(xii)an act or omission of any of Borrower, Principal, Pledgor or Guarantor, or
any Affiliate of any of them which hinders, delays or interferes with Lender’s
enforcement of its rights under any Loan Document or the realization of the
collateral, including the assertion by Borrower, Principal, Pledgor or
Guarantor, or any Affiliate of any of them of defenses or counterclaims (other
than defenses or





74

--------------------------------------------------------------------------------

 



counterclaims by Borrower, Principal, Pledgor or Guarantor, or any Affiliate of
any of them, in each case, made in good faith).

 

(c)Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Security Instrument or to require that all collateral
shall continue to secure all of the Obligations in accordance with the Loan
Documents, and (B) Borrower shall be personally liable for the payment of the
entire amount of the Debt in the event of:

 

(i)Borrower, Principal, Pledgor, Guarantor or Developer filing a voluntary
petition under the Bankruptcy Code or any other federal or state bankruptcy or
insolvency law;

 

(ii)the filing of an involuntary petition against Borrower, Principal, Pledgor,
Guarantor or Developer under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law, by any Person that is an Affiliate of Borrower,
Principal, Pledgor, Guarantor or Developer;

 

(iii)Borrower, Principal, Pledgor, Guarantor or Developer consenting to or
otherwise joining in any involuntary petition filed against it, by any other
Person under the Bankruptcy Code or any other federal or state bankruptcy or
insolvency law;

 

(iv)Borrower, Principal, Pledgor, Guarantor or Developer consenting to or
otherwise joining in an application for the appointment of a custodian,
receiver, trustee or examiner for Borrower or any portion of the Property (other
than an application by Lender in connection with the enforcement of Lender’s
remedies under the Loan Documents);

 

(v)Borrower, Principal, Pledgor, Guarantor or Developer or any Affiliate (but
expressly excluding Lender or any Affiliate of Lender) of any of them soliciting
or causing to be solicited petitioning creditors or any other Person for any
involuntary petition against Borrower, Principal, Pledgor, Guarantor or
Developer by any Person (other than by Lender in connection with the exercise of
Lender’s remedies under the Loan Documents);

 

(vi)Borrower, Principal, Pledgor, Guarantor or Developer making an assignment
for the benefit of creditors, or admitting, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due
(other than merely Borrower’s inability to repay or as a result of Borrower’s
mere failure to repay, in either case, the Debt on the Maturity Date);

 

(vii)Borrower, Principal, or Pledgor failing to obtain Lender’s prior written
consent to any subordinate financing that is secured by the Property or any
interests therein (excluding usual and customary equipment financing);





75

--------------------------------------------------------------------------------

 



(viii)Borrower encumbers the Property, the Collateral or any portion thereof or
Pledgor encumbers the Pledged Collateral with a voluntary Lien, in each
instance, other than in accordance with the terms of the Loan Documents;

 

(ix)Borrower, Principal or Pledgor failing to obtain Lender’s prior written
consent to any Transfer, as required by this Agreement or the other Loan
Documents other than the exercise by Lender of its remedies;

 

(x)Borrower or Pledgor failing to comply with any representation, warranty or
covenant set forth in Section 4.1.30 hereof or failing to maintain its status as
a Special Purpose Entity, as required by, and in accordance with, the terms and
provisions of this Agreement or the Security Instrument, and which in either
event results in a substantive consolidation of the Borrower’s assets with those
of another entity in a Bankruptcy Action, including, without limitation, the
breach of the covenant in Section 5.2.12 to provide five (5) Business Days’
prior written notice prior to the removal of an Independent Director, or the
breach of any Backward-Looking Special Purpose Entity Representations and
Warranties set forth in Section 4.1.30; or

 

(xi)Pledgor’s failure to observe any of the covenants or obligations contained
in Sections 2(b) or 6 of the Pledge Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1Borrower Representations. Borrower represents and warrants as of the
date hereof that:

 

4.1.1Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its properties and to
transact the business in which it is now engaged. Borrower is duly qualified to
do business and is in good standing in each jurisdiction where it is required to
be so qualified in connection with its properties, businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership, management and operation of the Property. The
ownership interests of Borrower are as set forth on the organizational chart
attached hereto as Schedule III. Borrower (a) has complied in all respects with
its certificate of incorporation, bylaws, limited partnership agreement,
articles of organization and limited liability company operating agreement, as
applicable; (b) has maintained complete books and records and bank accounts
separate from those of its Affiliates; (c) has obeyed all formalities required
to maintain its status as, and at all times has held itself out to the public
as, a legal entity separate and distinct from any other entity (including, but
not limited to, any Affiliate thereof); and (d) has all requisite power and
authority to conduct its business and to own its property, as now conducted or
owned, and as contemplated by this Agreement, including, without limitation, the
power and authority to do business in the state in which the Property is
located. The signatory hereto has all requisite power, authority and legal right
to





76

--------------------------------------------------------------------------------

 



execute this Agreement, the Note and the other Loan Documents on Borrower’s
behalf to which Borrower is a party. Guarantor has the necessary power,
authority and legal right to execute, deliver and perform its obligations under
the Guaranty.

 

4.1.2Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

4.1.3No Conflicts. The execution, delivery and performance of this Agreement and
the other Loan Documents by Borrower and/or Guarantor, as applicable, will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any Legal Requirements of any
Governmental Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such Governmental
Authority required for the execution, delivery and performance by Borrower
and/or Guarantor, as applicable, of this Agreement or any other Loan Documents
has been obtained and is in full force and effect.

 

4.1.4Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or
threatened in writing against or affecting Borrower, Guarantor, Principal,
Pledgor or the Property or any portion thereof, which actions, suits or
proceedings (a “Litigation Matter”), if determined against Borrower, Guarantor,
Principal, Pledgor, Developer or the Property or such portion thereof, would
reasonably be expected to materially adversely affect the condition (financial
or otherwise) or business of Borrower, Guarantor, Principal, Pledgor, Developer
or the condition or ownership of the Property or any portion thereof; provided,
however, for purposes of Sections 2.8.2(b), 2.8.3(c), 2.9 or 8.1(a)(v), the
existence or occurrence of a Litigation Matter shall be disclosed to Lender but
shall not cause the representation in this Section 4.1.4 to fail to be true and
correct in all material respects so long as such new Litigation Matter would not
reasonably be expected to materially adversely affect the condition (financial
or otherwise) or business of Borrower, Guarantor, Principal, Pledgor, Developer
or the condition or ownership of the Property or any portion thereof.

 

4.1.5Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction that might materially and adversely affect Borrower
or the Property or any portion thereof, or Borrower’s business, properties or
assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property are
bound. Borrower has no





77

--------------------------------------------------------------------------------

 



material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) any
obligations incurred in the ordinary course of the operation of the Property as
permitted pursuant to clause (s) of the definition of “Special Purpose Entity”
set forth in Section 1.1 hereof, and (b) the obligations under the Loan
Documents.

 

4.1.6Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever, except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances, in the
aggregate, do not materially and adversely affect the value, operation or use of
the Property or any portion thereof (as currently used) or Borrower’s ability to
repay the Loan. The Security Instrument and the Assignment of Leases, when
properly recorded in the appropriate records, together with any UCC-1 financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first priority lien on the Property, subject only to Permitted
Encumbrances and the Liens created by the Loan Documents, and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. There are no claims for payment for work, labor or materials
affecting the Property or any portion thereof that are or may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents.
The UCC-1 financing statements required to be filed in connection with the
Pledge Agreement, when properly filed in the appropriate records, will create a
valid, perfected first priority lien on the Pledged Collateral (the “Pledgor
UCC-1”).

 

4.1.7Solvency. Borrower has (a) not entered into the transactions contemplated
by this Agreement or executed the Note, this Agreement or any other Loan
Document with the actual intent to hinder, delay or defraud any creditor and (b)
received reasonably equivalent value in exchange for its Obligations under such
Loan Documents. After giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debts and liabilities as they mature (taking into account the timing
and amount of cash to be received by Borrower and the amount to be payable on or
in respect of the obligations of Borrower). No Bankruptcy Action exists against
Borrower, Pledgor or any Principal, and neither Borrower, Pledgor nor Principal
has ever been a party to a Bankruptcy Action. Neither Borrower, Pledgor nor
Principal is contemplating either a Bankruptcy Action or the liquidation of all
or a major portion of Borrower’s assets or properties, and Borrower has no
knowledge of any Person contemplating the filing of any petition against it,
Pledgor or Principal.





78

--------------------------------------------------------------------------------

 



4.1.8Full and Accurate Disclosure. No statement of fact made by or on behalf of
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading in any
material respect in light of the circumstances under which they were made. There
is no material fact presently known to Borrower that has not been disclosed to
Lender that adversely affects, nor as far as Borrower can foresee, might
adversely affect, the Property (or any portion thereof) or the business,
operations or condition (financial or otherwise) of Borrower or Guarantor. As of
the date of this Agreement, Borrower has delivered to Lender copies of all
Contracts relating to the property and all documentation relating to the zoning
and entitlement of the Property.

 

4.1.9No Plan Assets. Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA which is subject to Title I of ERISA or a “plan” as
defined in and subject to the provisions of Section 4975 of the Code, and none
of the assets of Borrower constitutes or will constitute “plan assets” of one or
more such plans for purposes of ERISA or the Code. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA or an
entity whose assets constitute “plan assets” of a governmental plan or plans,
(b) transactions by or with Borrower are not subject to any state statute or
regulation regulating investments of, or fiduciary obligations with respect to,
governmental plans (within the meaning of Section 3(32) of ERISA), in any case,
which is similar to the provisions of Section 406 of ERISA or Section 4975 of
the Code currently in effect, which would prohibit or otherwise restrict the
transactions contemplated by this Agreement, and (c) none of Borrower, Guarantor
or their ERISA Affiliates is at the date hereof, or has been at any time within
the five (5) years preceding the date hereof, required to contribute to any
Multiemployer Plan or any Pension Plan, or a “contributing sponsor” (as such
term is defined in Section 4001 of ERISA) in any Multiemployer Plan or Pension
Plan; and none of Borrower, Guarantor or any ERISA Affiliate has any contingent
liability with respect to any post-retirement “employee welfare benefit plan”
(as such term is defined in Section 3(1) of ERISA), except as disclosed to
Lender in writing.

 

4.1.10Compliance. Borrower and the Property (including the use thereof) comply
in all material respects with all applicable Legal Requirements, including,
without limitation, building and zoning ordinances and codes. Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower or Developer,
or, to Borrower’s knowledge, any other Person in occupancy of or involved with
the operation or use of the Property or any portion thereof, any act or omission
affording any Governmental Authority the right of forfeiture as against the
Property or any part thereof or any monies paid in performance of Borrower’s
Obligations under any of the Loan Documents. Neither the Improvements to be
constructed, nor the use of the Property by Tenants under the Leases and the
contemplated accessory uses, will violate (a) any Legal Requirements (including
subdivision, zoning, building, environmental protection and wetland protection
Legal Requirements), or (b) any building permits, restrictions or records, or
agreements affecting the Property or any part thereof. Neither the zoning
authorizations, approvals or variances nor any other right to construct or to
develop the Property consistent with the Zoning Approvals is to any extent
dependent upon or related to any real estate other than the Property, except as
expressly set forth in the Zoning Approvals. The Improvements to be constructed
on the Property will comply with all applicable Legal Requirements once
completed. To Borrower’s knowledge, there are no violations or notices of
violations of any Legal Requirements relating to Borrower or the Property.





79

--------------------------------------------------------------------------------

 



4.1.11Financial Information. All financial data with respect to the Property and
Guarantor, including, without limitation, the statements of cash flow, property
sales reports and income and operating expenses that have been delivered to
Lender in connection with the Loan (a) are true, complete and correct in all
material respects, (b) accurately represent the financial condition of the
Property and Guarantor as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP (or such other accounting basis acceptable
to Lender) throughout the periods covered, except as disclosed therein. Except
for Permitted Encumbrances, Borrower does not have any contingent liabilities,
liabilities for Taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a material adverse effect on the Property or any
portion thereof or the operation thereof as a residential condominium with
retail and parking uses and its other intended uses, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no Material Adverse Change in the financial
condition, operation or business of Borrower or Guarantor from that set forth in
said financial statements.

 

4.1.12Condemnation. Except as set forth on Schedule XII, no Condemnation or
other similar proceeding has been commenced or, to Borrower’s knowledge, is
threatened or contemplated with respect to all or any portion of the Property or
for the relocation of any roadway providing access to the Property, and any
Condemnation pursuant to the proceeding described on Schedule XII would not
reasonably be expected to impair the Project in any material respect.

 

4.1.13Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose that would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.

 

4.1.14Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purpose have been completed and dedicated to public use
and accepted by all applicable Governmental Authorities. There is no on-site
sewage disposal system and the Property is served by a sewer system maintained
by a Governmental Authority or property owners association.

 

4.1.15Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) or of the Code §7701 and, if Borrower is a disregarded
entity for federal income tax purposes, the Person treated as owning the assets
owned by Borrower for federal income tax purposes.





80

--------------------------------------------------------------------------------

 



4.1.16Separate Lots. The Property is comprised of one (1) or more parcels, which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

 

4.1.17Assessments. There are no pending or proposed special or other assessments
for public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that might result in such special or
other assessments.

 

4.1.18Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency, reorganization, moratorium and
other similar laws generally applicable to creditors’ rights and the enforcement
of debtors’ obligations. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Pledgor or Guarantor,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency, reorganization, moratorium and other similar laws generally
affecting creditors’ rights and the enforcement of debtors’ obligations), and
neither Borrower, Pledgor nor Guarantor has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.

 

4.1.19No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable that are
presently outstanding.

 

4.1.20Insurance. Borrower has obtained and has delivered to Lender certified
copies of all Policies (or binders or certificates of insurance therefor), with
all premiums paid thereunder, reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. No claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policies relating specifically to the Property, and no Person, including
Borrower, has done, by act or omission, anything which would impair the coverage
of any such Policies.

 

4.1.21Use of Property. The Property (and each portion thereof) upon Substantial
Completion will be used exclusively as a residential condominium with retail and
parking uses and/or other appurtenant and related uses.

 

4.1.22Licenses. All certifications, permits, licenses, entitlements and
approvals, including, without limitation, building permits required for the
construction of the Project on the Property and each portion thereof for its
intended uses in accordance with the Plans and Specifications and all Legal
Requirements (collectively, the “Licenses”), have been obtained and are in full
force and effect and/or will be obtained prior to the date on which such
Licenses are required in order to develop the Project in accordance with the
Construction Schedule. Except as set forth on Schedule IV, there are no
conditions to the Licenses and other entitlements required to develop the
Project in accordance with the Plans and Specifications, the Condominium
Documents, the Construction Contract, the Construction Schedule and Legal
Requirements.

 

4.1.23Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood





81

--------------------------------------------------------------------------------

 



hazards or, if so located, the flood insurance required pursuant to Section
6.1(a)(i) hereof is in full force and effect with respect to the Property.

 

4.1.24Intentionally Omitted.

 

4.1.25Boundaries. All of the Improvements which were included in determining the
appraised value of any portion of the Property lie wholly within the boundaries
and building restriction lines of such portion of the Property, and no
improvements on adjoining properties encroach upon any portion of the Property,
and no easements or other encumbrances upon the Property or any portion thereof
encroach upon any of the Improvements, so as to adversely affect the value or
marketability of the Property, except those easements or other encumbrances with
respect to which the Title Insurance Policy insures against any losses resulting
therefrom.

 

4.1.26Leases. No portion of the Property is subject to any Leases other than the
Leases described on the rent roll attached at Schedule XIII. Borrower is the
owner and lessor of landlord’s interest in the Leases. No Person has any
possessory interest in the Property or any portion thereof or right to occupy
the same, except under and pursuant to the provisions of the Leases. The current
Leases are in full force and effect and there are no defaults thereunder by
either party and there are no conditions that, with the passage of time or the
giving of notice, or both, would constitute defaults thereunder. The copies of
the Leases and any related guaranty (including all amendments thereto) delivered
to Lender are accurate, true and complete, and there are no oral agreements with
respect thereto. No Rents (other than security deposits, if any, listed on
Schedule XIII) have been paid more than one (1) month in advance of its due
date. There has been no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of the Rents received therein which is still in effect.
Except as listed on Schedule XIII, no Tenant has assigned its Lease or sublet
all or any portion of the premises demised thereby, no such Tenant holds its
leased premises under assignment or sublease, nor does anyone, except such
Tenant and its employees occupy such leased premises. No Tenant under any Lease
has a right or option pursuant to such Lease or otherwise to purchase all or any
part of the Property. No Tenant under any Lease has any right or option for
additional space in the Improvements.

 

4.1.27Survey. The Survey for the Property (and each portion thereof) delivered
to Lender in connection with this Agreement has been prepared by a professional
and properly licensed land surveyor in accordance with the Accuracy Standards
for ALTA/ACSM Land Title Surveys as adopted by ALTA, American Congress on
Surveying & Mapping and National Society of Professional Surveyors in 2011. The
Survey reflects the same legal description of the Land contained in the Title
Insurance Policy. The surveyor’s seal is affixed to the Survey and the surveyor
provided a certification for the Survey in form and substance acceptable to
Lender, which does not fail to reflect any material matter affecting the
Property or the title thereto.

 

4.1.28Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Each Borrower and Pledgor is organized
under the laws of the State of Delaware, and their respective organizational
identification numbers are: Ala Moana Borrower: 5385428; Auahi Borrower:
5385434; and Pledgor: 5614639.





82

--------------------------------------------------------------------------------

 



4.1.29Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes (including all Other
Taxes) required to be paid by any Person under applicable Legal Requirements
currently in effect in connection with the transfer of the Property to Borrower
have been paid. All mortgage, mortgage recording, stamp, intangible or other
similar tax (including all Other Taxes) required to be paid by any Person under
applicable the Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid or are being paid simultaneously herewith.

 

4.1.30Special Purpose Entity/Separateness.

 

(a)Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that (i) Borrower is, shall be and shall continue to be a Special
Purpose Entity, and (ii) Pledgor is, shall be and shall continue to be a Special
Purpose Entity.

 

(b)The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

 

(c)Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower, Pledgor and
Principal will have complied and will comply with all of the stated facts and
assumptions made with respect to it in any Insolvency Opinion. Each entity other
than Borrower, Pledgor and Principal with respect to which an assumption is made
or a fact stated in any Insolvency Opinion will have complied and will comply
with all of the assumptions made and facts stated with respect to it in any such
Insolvency Opinion.

 

(d)In addition to the foregoing, Borrower hereby represents, warrants and agrees
that (being hereinafter referred to as the “Backward-Looking Special Purpose
Entity Representations and Warranties”) prior to the Closing Date:

 

(i)Each of Borrower and Pledgor has always been (A) since the date of its
formation in Delaware, duly formed, validly existing and in good standing under
the laws of the state of Delaware, and (B) duly qualified to do business and is
in good standing in each jurisdiction where it is required to be so qualified in
connection with the Property and its business and operations, with requisite
power and authority, and all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to own the Property and to transact the
business in which it has been engaged.

 

(ii)Neither Borrower nor Pledgor has ever had any judgments or liens of any
nature against it except for tax liens not yet delinquent and Permitted
Encumbrances.





83

--------------------------------------------------------------------------------

 



(iii)Each of Borrower and Pledgor has always been in material compliance with
all laws, regulations, and orders applicable to it and has always had, all
permits necessary for it to operate.

 

(iv)Neither Borrower nor Pledgor is aware of any pending or threatened
litigation, nor has ever been a party to any material lawsuit, arbitration,
summons, or other material legal proceeding except as disclosed in writing to
Lender.

 

(v)Neither Borrower nor Pledgor has been, except as disclosed in writing to
Lender, nor is involved in, any dispute with any taxing authority, and Borrower
has paid all taxes due to any taxing authority before the delinquency thereof.

 

(vi)To the extent financial statements of Borrower have been provided to Lender
by or on behalf of Borrower in connection with the Loan, to Borrower’s
knowledge, the latest set of each such financial statements fairly and
accurately reflects the current financial condition of the subject of such
statement, as of the date of such statement, in all material respects.

 

(vii)Borrower has never owned any real property other than the Property and has
never engaged in any business except the ownership, developing, sales, managing,
leasing and operation of such Property. Pledgor has never owned any property or
assets other than the Pledged Collateral and the proceeds thereof.

 

(viii)Borrower has no material contingent or actual obligations unrelated to the
Property and Pledgor has no material contingent or actual obligations.

 

4.1.31Development Agreement. Borrower has delivered a true, correct and complete
copy of the Development Agreement to Lender. The Development Agreement is in
full force and effect and there is no default thereunder by any party thereto
and no event has occurred that, with the passage of time and/or the giving of
notice would constitute a default thereunder. Neither the execution and delivery
of the Loan Documents nor Borrower’s performance thereunder will adversely
affect Borrower’s rights under the Development Agreement. Developer is and at
all times shall be an Affiliate of Borrower.

 

4.1.32Illegal Activity. No portion of the Property has been or will be purchased
with proceeds of any illegal activity.

 

4.1.33No Change in Facts or Circumstances; Disclosure. All information submitted
by Borrower to Lender including, but not limited to, all financial statements,
rent rolls, reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Borrower in this Agreement or in any other Loan Document, are accurate,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Property or any portion
thereof or the business operations and/or the





84

--------------------------------------------------------------------------------

 



financial condition of Borrower or Guarantor. Borrower and Guarantor have
disclosed to Lender all material facts and have not failed to disclose any
material fact that could cause any Provided Information or representation or
warranty made herein to be materially misleading.

 

4.1.34Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

4.1.35Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, Pledgor, Principal or Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower, Pledgor,
Principal or Guarantor, as applicable, with the result that the investment in
Borrower, Pledgor, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and (c)
none of the funds of Borrower, Pledgor, Principal or Guarantor, as applicable,
has been derived from any unlawful activity with the result that the investment
in Borrower, Pledgor, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.

 

4.1.36Cash Management Account.

 

(a)At all times throughout the term of the Loan after the Cash Management
Account has been established, this Agreement, together with the other Loan
Documents, creates a valid and continuing security interest (as defined in the
UCC) in the Clearing Account and Cash Management Account in favor of Lender, as
and when each such account may be established, which security interest is prior
to all other Liens, other than Permitted Encumbrances, and is enforceable as
such against creditors of and purchasers from Borrower. Other than in connection
with the Loan Documents and except for Permitted Encumbrances, Borrower has not
sold, pledged, transferred or otherwise conveyed its interest in the Clearing
Account and Cash Management Account.

 

(b)At such time as each of the Clearing Account and the Cash Management
Agreement has been established, the Clearing Account and the Cash Management
Account each shall constitute a “deposit account” within the meaning of the UCC.

 

(c)[Intentionally Omitted].

 

(d)At all times throughout the term of the Loan after each of the Clearing
Account and the Cash Management Account has been established, the Clearing
Account and the Cash Management Account each shall not be held in the name of
any Person other than Borrower, as pledgor, for the benefit of Lender, as
secured party.





85

--------------------------------------------------------------------------------

 



(e)The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.

 

4.1.37Filing of Returns; Payment of Taxes. Each of Borrower’s and Guarantor’s
federal tax identification number is set forth on Schedule VI. Borrower has at
all times been properly treated for federal income tax purposes either as a
Disregarded Entity or as a partnership. All Taxes relating to the Property are
current and are not delinquent. Each of Borrower and Guarantor has filed, or
caused to be filed, all federal, state, local and foreign Tax returns, reports
and other Tax-related documents required to be filed by it and has paid all
Taxes payable by it that have become due, other than those not yet delinquent
and except for those being contested in good faith (in accordance with the terms
of this Agreement and the other Loan Documents) by appropriate proceedings for
which adequate reserves have been established on its financial statements
therefor. Each of Borrower and Guarantor has established on its books such
charges, accruals and reserves in respect of Taxes for all fiscal periods as are
required by sound accounting principles consistently applied. Neither Borrower
nor Guarantor knows of any proposed assessment for additional Taxes for any
period, or of any basis therefor, that, individually or in the aggregate, taking
into account such charges, accruals and reserves in respect thereof as such
Person has made, could reasonably be expected to cause a Material Adverse Change
with respect to Borrower, Guarantor or the Property.

 

4.1.38REA. The REA is in full force and effect and neither Borrower nor, to the
best of Borrower’s knowledge, any other party to the REA, is in default
thereunder, and to the best of Borrower’s knowledge after due inquiry, there are
no conditions which, with the passage of time or the giving of notice, or both,
would constitute a default thereunder. Except as set forth in the Permitted
Encumbrances, the REA has not been modified, amended or supplemented.

 

4.1.39Escrow Funds; Filed Budget. Borrower has delivered to Lender a true,
correct and complete copy of the Filed Budget, which has been approved by all
applicable Governmental Authorities. Schedule VIII hereto includes a statement
of all Escrow Funds deposited into the Escrow Account, and all Escrow Funds
heretofore disbursed from the Escrow Account for the purposes permitted under
applicable Legal Requirements, Unit Contracts, the Condominium Act and the Filed
Budget, and no Escrow Funds have been disbursed from the Escrow Account other
than for the purposes permitted under applicable Legal Requirements, Unit
Contracts, the Condominium Act and the Filed Budget.

 

4.1.40Environmental Representations. Except as otherwise disclosed by that
certain Phase I environmental report (or Phase II environmental report, if
required by Lender) with respect to the Property delivered to Lender by Borrower
on or prior to the date hereof (hereinafter referred to as the “Environmental
Reports”) and based upon Borrower’ actual knowledge, (A) there are no Hazardous
Substances or underground storage tanks in, on, or under the Property, except
those that are both (i) in compliance with all Environmental Statutes and with
permits issued pursuant thereto and (ii) fully disclosed to Lender in writing
pursuant to the Environmental Report(s); (B) there are no past, present or
threatened Releases of Hazardous Substances in, on, under or from the Property
which have not been fully remediated in accordance with Environmental Statute;
(C) there is no past or present non-compliance with Environmental Statutes, or
with permits issued pursuant thereto, in connection with the Property which has
not





86

--------------------------------------------------------------------------------

 



been fully remediated in accordance with Environmental Statutes; (D) Indemnitor
does not know of, and has not received, any written or oral notice or other
communication from any Person (including, but not limited to, a Governmental
Authority) relating to the threat of any Release of Hazardous Substances
migrating to the Property; (E) no Indemnitor knows of, nor has received, any
written or oral notice or other communication from any Person (including, but
not limited to, a Governmental Authority) relating to Hazardous Substances or
Remediation thereof, of possible liability of any Person pursuant to any
Environmental Statute, any other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing; (G) each Indemnitor has truthfully and
fully delivered to Lender, in writing, any and all information relating to
conditions in, on, under or from the Property that is known to such Indemnitor
and all information that is contained in the files and records of such
Indemnitor, including, but not limited to, any reports relating to Hazardous
Substances in, on, under or from the Property and/or to the environmental
condition of the Property; and (H) no Mold (as defined below) is present in the
indoor air of the Property at concentrations exceeding ambient air levels and no
visible Mold is present on any building materials or surfaces at the Property
for which any Governmental Authority recommends or requires removal thereof by
remediation professionals, and Borrower are not aware of any conditions at the
Property that are likely to result in the presence of Mold in the indoor air at
concentrations that exceed ambient air levels or on building materials or
surfaces that would require such removal.

 

4.1.41Intentionally Omitted.

 

4.1.42Labor Matters. Other than as described on Schedule XV, true, correct and
complete copies of which have been delivered to Lender, there are no collective
bargaining agreements or similar agreement in effect with respect to Borrower or
the Property. Borrower does not have any employees.

 

4.1.43Condominium Documents. (i) All Condominium Documents comply with all
applicable Federal and State statutes and Legal Requirements, including without
limitation, all statutes relating to condominiums, all Federal and State
Securities Laws, all Federal and State Truth-in-Lending Statutes, the
Condominium Act, the ILSFDA, and the requirements of any Governmental Authority
having jurisdiction, (ii) the recordation of the Condominium Declaration and the
Condominium Map, has created a valid condominium under the laws of the State of
Hawaii, (iii) Borrower has delivered to Lender true, correct and complete copies
of the Condominium Documents, which are in full force and effect, (iv) the
Condominium Documents permit the Residential Units to be encumbered by a
mortgage subordinate to the Condominium Declaration, (v) there have not been
amendments or modifications to the terms of the Condominium Documents, with the
exception of written instruments which have been delivered to Lender and
approved by Lender in writing in each case as and to the extent required herein,
(vi) no Person under the Condominium Documents has commenced any action or given
or received any notice for the purpose of terminating the condominium regime,
(vii) Lender is permitted the opportunity to cure any default under the
Condominium Documents that is curable by Lender, after the receipt of notice of
the default, before the Condominium Board or its representative thereunder may
exercise remedies against Borrower or the Property, (viii) the Condominium
Documents are in full force and effect and Borrower has not received notice of
any conditions which, with the passage of time or the giving of notice, or both,
would constitute a default by Borrower thereunder, (ix) the Public Report and
the Property Report are both current and contain





87

--------------------------------------------------------------------------------

 



all required disclosures under the Condominium Act and ILSFDA, respectively, (x)
the Condominium Documents do not contain any provision which prevents the
exercise of any and all remedies available to the holder of the Loan, including
acquisition of title to the remaining Residential Units then owned by Borrower
through foreclosure, deed in lieu thereof or otherwise, by their terms or under
applicable law without the requirement for consent of or approval by the
Condominium Board or any Residential Unit owner and (xi) Borrower shall comply
with the terms of the Public Report, the Property Report and all applicable
Federal and State Securities Laws, all other Legal Requirements and the
requirements of any Governmental Authority having jurisdiction over the Project.

 

4.1.44Unit Sale Contracts. All Unit Sale Contracts (x) are, subject to the terms
and conditions therein contained and applicable law, the valid and binding
obligations of Borrower and the purchaser (subject to principles of equity and
bankruptcy, insolvency, reorganization, moratorium and other similar laws
generally applicable to creditors’ rights and the enforcement of debtors’
obligations) and (after expiration of the initial 30-day period of rescission
under the Condominium Act and 7-day period of rescission under the ILSFDA) are
not rescindable by buyer, as required in accordance with applicable Legal
Requirements or as otherwise set forth in the Public Report or Property Report,
(y) were executed by purchasers who received the Public Report and Property
Report, and all required disclosures under the Condominium Act and ILSFDA, and
(z) are in the form of Unit Sale Contract submitted to the applicable
Governmental Authority along with the Public Report and Property Report (except
as modified from time to time by arm’s length amendments or addenda by Seller
and buyer in accordance with the terms of this Agreement). Attached hereto as
Schedule VIII is a true, correct and complete list of all Existing Unit
Contracts and all Existing Unit Contract Deposits as of the date hereof. There
are no other contracts or agreements for the sale of any portion of the Property
or any Residential Unit other than the Existing Unit Contracts set forth on such
Schedule VIII. There are no defaults or events of default by Borrower or, to
Borrower’s knowledge, any purchaser, under any Existing Unit Contracts as of the
date hereof. Borrower has delivered to Lender true, correct and complete copies
of the Existing Unit Contracts as of the date hereof. No Existing Unit Contract
Deposits have been disbursed from the Escrow Account prior to the date hereof,
except for such amounts as are specifically set forth on Schedule VIII, which
have been expended for purposes permitted under the Condominium Act, the
Condominium Documents, the Existing Unit Contracts and the Filed Budget, and all
Existing Unit Contract Deposits have been received, held and if applicable,
disbursed in strict compliance with the Escrow Agreement, the applicable Unit
Sale Contract and the Condominium Act. No claim has been made by any party with
respect to any Existing Unit Contract Deposits. No notices have been given or
received by Borrower under any Existing Unit Contract, no notices have been
given or received by Borrower under the Public Report and/or Property Report,
and no notices have been given or received by Borrower under the Escrow
Agreement, except for notices copies of which have been provided to Lender. All
actions necessary for disbursements of Existing Unit Contract Deposits for
payment of projects costs have been undertaken in strict compliance with
applicable law.

 

4.1.45Sales Agency Agreement. Borrower has delivered a true, correct and
complete copy of the Sales Agency Agreement to Lender. The Sales Agency
Agreement is in full force and effect and, to Borrower’s knowledge, there is no
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.





88

--------------------------------------------------------------------------------

 



4.1.46General Contractor’s Agreement. (i) The General Contractor’s Agreement is
in full force and effect and has not been amended; (ii) Borrower or Developer
and, to Borrower’s knowledge, General Contractor are in compliance with their
respective material obligations under the General Contractor’s Agreement; (iii)
the work to be managed by General Contractor under the General Contractor’s
Agreement is the work called for by the Plans and Specifications; and (iv) the
General Contractor’s Agreement requires that all work theretofore completed has
been completed in accordance with the Plans and Specifications in all material
respects in a good and workmanlike manner and shall be free of any material
defects.

 

4.1.47Architect’s Contract. (i) The Architect’s Contract is in full force and
effect and has not been amended; (ii) Borrower or Developer and, to Borrower’s
knowledge, Borrower’s Architect are in compliance with their respective
obligations under the Architect’s Contract; and (iii) the work to be performed
by the Borrower’s Architect under the Architect’s Contract is the architectural
services required to design the Project Improvements to be built in accordance
with the Plans and Specifications and all architectural services required to
complete the Project Improvements substantially in accordance with the Plans and
Specifications as provided for under the Architect’s Contract.

 

4.1.48Plans and Specifications; Construction Budget. All Plans and
Specifications delivered with respect to Project Improvements comply with all
applicable Legal Requirements in all material respects and all applicable
material Governmental Approvals. The Construction Budget accurately reflects
Borrower’s estimate of all anticipated Building Costs and Project Related Costs
to achieve Final Completion of the Project Improvements.

 

4.1.49Intentionally OmittedZoning. Borrower has delivered or caused to have been
delivered to Lender a true, correct, and complete copies of the Zoning
Approvals. The Zoning Approvals are in full force and effect, and neither
Borrower nor, to Borrower’s knowledge, any other party to the Zoning Approvals
is in default in any material obligations thereunder. Except as described
herein, the Zoning Approvals have not been amended, restated, replaced,
supplemented, or otherwise modified.

 

4.1.51Intellectual Property.

 

(a)Schedule IX is a true and complete list of all Trademark registrations and
applications (including, without limitation, domain name registrations) owned by
Borrower. Borrower has performed all acts and has paid all renewal, maintenance,
and other fees and taxes required to maintain all such Trademark registrations
and applications in full force and effect.

 

(b)Except as set forth on Schedule IX, Borrower does not use, own, or intend to
use or own any Trademarks in connection with Borrower’s operation of the
Property.

 

4.1.52Intentionally omitted.

 

4.1.53Compliance with ILSFDA and the Condominium Act. Borrower represents and
warrants to Lender that:





89

--------------------------------------------------------------------------------

 



(a)the Plans and Specifications do not deviate in any material respect from the
plans and specifications for the Improvements contained in the Condominium
Documents, Public Report and the Property Report;

 

(b)Borrower has not received any notice or other communication, from or on
behalf of the United States Consumer Financial Protection Bureau or the Real
Estate Commission of the State of Hawaii, reporting or alleging any fact or
circumstance that could give rise to a right of cancellation or rescission of
any Unit Contract by the purchaser therein; and

 

(c)none of the Unit Sale Contracts is subject to any such right of cancellation
or rescission as described in Section 4.1.53(b).

 

Section 4.2Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE V

 

BORROWER COVENANTS

 

Section 5.1Affirmative Covenants. From the date hereof and until payment and
performance in full of all Obligations, Borrower hereby covenants and agrees
with Lender that:

 

5.1.1Existence; Compliance with Legal Requirements. Each of Borrower and Pledgor
shall do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises necessary for the conduct of its business and comply with all Legal
Requirements applicable to Borrower and the Property (or any portion thereof).
There shall never be committed by Borrower, and Borrower shall not permit any
other Person in occupancy of or involved with the operation or use of the
Property or any portion thereof to commit, any act or omission affording any
Governmental Authority the right of forfeiture against the Property or any part
thereof or any monies paid in performance of Borrower’s Obligations under any of
the Loan Documents. Borrower shall not commit, permit or suffer to exist any act
or omission affording such right of forfeiture. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, preserve all the
remainder of its property used or useful in the conduct of its business, and
shall keep the Property in good working order and repair, and from time to time
make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Security Instrument. Borrower shall keep the Property insured at all
times by financially sound and reputable insurers, to such extent and against
such risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property (or portion thereof) or any





90

--------------------------------------------------------------------------------

 



alleged violation of any Legal Requirement; provided, that: (a) no Event of
Default has occurred and remains uncured; (b) such proceeding shall be permitted
under, and be conducted in accordance with, the provisions of any instrument to
which Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (c) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (d) Borrower shall, upon final determination thereof, promptly comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (e) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower and the
Property; (f) Borrower shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure compliance
with such Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost; and (g) such contest shall not delay or materially adversely
affect the construction of the Project as required under this Agreement.

 

5.1.2Taxes and Other Charges. Borrower shall pay, or shall cause its Tenant(s)
to pay (to the extent any Tenant is obligated to make such payments under its
Lease) all Property Taxes and Other Charges now or hereafter levied or assessed
or imposed against the Property, or any part thereof, as the same become due and
payable (and with respect to Property Taxes, prior to the date the same become
delinquent); provided, however, Borrower’s obligation to directly pay Property
Taxes shall be suspended for so long as Borrower complies with the terms and
provisions of Section 7.1 hereof. Borrower will deliver to Lender receipts for
payment or other evidence satisfactory to Lender that the Property Taxes and
Other Charges have been so paid or are not then delinquent no later than ten
(10) days prior to the date on which the Property Taxes and/or Other Charges
would otherwise be delinquent if not paid; provided, however, Borrower is not
required to furnish such receipts for payment of Property Taxes in the event
that such Property Taxes have been paid by Lender pursuant to Section 7.1
hereof. Subject to the terms of this Section 5.1.2 and Section 5.2.2, Borrower
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge whatsoever, which may be or become a Lien or charge against the Property
or any portion thereof (other than Permitted Encumbrances), and shall promptly
pay for all utility services provided to the Property. After prior notice to
Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Property Taxes or Other Charges; provided that (a) no Default or Event of
Default has occurred and remains uncured; (b) such proceeding shall be permitted
under, and be conducted in accordance with, the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (c) neither the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (d) Borrower shall promptly upon final
determination thereof pay the amount of any such Property Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (e) such proceeding shall suspend the collection of such
contested Property Taxes or Other Charges from the Property (except that if such
Property Taxes or Other Charges must be paid sooner in order to avoid being





91

--------------------------------------------------------------------------------

 



delinquent, then Borrower shall cause the same to be paid prior to delinquency,
and upon making such payment prior to delinquency Borrower may continue such
contest); (f) Borrower shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure the payment
of any such Property Taxes or Other Charges, together with all interest and
penalties thereon. Lender may pay over any such cash deposit or part thereof
held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established or the
Property (or part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of the Security Instrument being primed by any related Lien; and (g) such
contest shall not delay or affect the construction of the Project as required
under this Agreement.

 

5.1.3Litigation. Each of Borrower and Pledgor shall give prompt notice to Lender
of any litigation or proceedings by any Governmental Authority pending or
threatened against Borrower, Pledgor, Developer and/or Guarantor which would
reasonably be expected to materially adversely affect Borrower’s, Pledgor’s,
Developer’s or Guarantor’s ability to perform its obligations under the Loan
Documents, or Borrower’s, Developer’s or Guarantor’s condition (financial or
otherwise) or business or the Property or any portion thereof.

 

5.1.4Access to Property. Subject to the rights of the tenants under the Leases
and the rights of owners of Residential Units and Commercial Units other than
Borrower, Borrower shall permit Lender, the Construction Consultant and their
respective representatives, upon reasonable prior notice to enter upon the
Property, inspect the Project Improvements and all materials to be used in the
construction thereof, to examine the Plans and Specifications or any Contracts,
Governmental Approvals or other documentation relating to the Project requested
by Lender or the Construction Consultant and to perform such testing as Lender
or Construction Consultant reasonably deem desirable at the Project at all times
at which Lender or the Construction Consultant reasonably deems necessary or
desirable upon reasonable advance notice to Borrower, provided, that, Borrower
shall have the right to have a representative of Borrower be present absent the
existence of an Event of Default. Borrower shall reasonably cooperate, and shall
use commercially reasonable efforts to cause the General Contractor, the
Contractors and the Subcontractors to cooperate, with Lender and Construction
Consultant to enable each Person to perform its functions hereunder. Lender,
Construction Consultant or their agents, representatives, consultants and
employees as part of any inspection may take soil, air, water, building material
and other samples from the Property and shall have the right to undertake
testing of such soil, air, water, building material and other samples at
Borrower’s cost and expense in the event that an Event of Default exists or
Lender reasonably believes that Hazardous Substances exist on the Property or
there is an actual or potential breach of Environmental Statutes and, in
Lender’s reasonable opinion, Borrower’s testing of the adequacy of such soil,
air, water, building material and other samples is not acceptable to Lender,
provided, however, that Lender shall use commercially reasonable efforts to
minimize any disturbances or damage to the Property.

 

5.1.5Notice of Changed Circumstances. Each of Borrower and Pledgor shall
promptly advise Lender of (i) any Material Adverse Change in Borrower’s,
Pledgor’s or Guarantor’s condition, financial or otherwise, of which Borrower
has knowledge, (ii) the occurrence of any default of which Borrower has
knowledge under the Management Agreement or Development Agreement, (iii) the
occurrence of any event which, but for the giving of notice or passage of time,
or both, would be a default under the Management Agreement, or Development





92

--------------------------------------------------------------------------------

 



Agreement, of which Borrower has knowledge and (iv) any material adverse change
in the business, operations, prospects, assets, liabilities or financial
condition of Guarantor, to the extent that Guarantor has knowledge of the same,
if such change would or might reasonably be expected to impair Guarantor’s
ability to maintain the Guarantor Net Worth and Liquid Assets required under the
Guaranty.

 

5.1.6Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7Perform Loan Documents. Borrower shall observe, perform and satisfy all the
terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower and shall cause the
Pledgor to observe, perform and satisfy all the terms, provisions, covenants and
conditions of, and shall pay when due all costs, fees and expenses to the extent
required under the Loan Documents executed and delivered by, or applicable to,
the Pledgor. Payment of the costs and expenses associated with any of the
foregoing shall be in accordance with the terms and provisions of this
Agreement, including, without limitation, the provisions of Section 10.13
hereof.

 

5.1.8Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property or any portion thereof in
accordance with the terms of Article VI below, and Lender shall be reimbursed
for any expenses incurred in connection therewith (including reasonable
attorneys’ fees and disbursements, and the payment by Borrower of the expenses
of an appraisal on behalf of Lender in the case of Casualty or Condemnation
affecting the Property or any part thereof) out of such Insurance Proceeds.

 

5.1.9Further Assurances. Borrower shall, at Borrower’s sole cost and expense
(and, where applicable, shall cause the Pledgor to):

 

(a)furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals (provided
that Borrower shall not be obligated to pay for more than one appraisal in any
calendar year unless an Event of Default has occurred and is continuing or is
required by applicable law), title and other insurance reports and agreements,
and each and every other document, certificate, agreement and instrument
required to be furnished by Borrower or the Pledgor pursuant to the terms of the
Loan Documents or which are reasonably requested by Lender in connection
therewith;

 

(b)execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the Collateral at any time securing or
intended to secure the Obligations under the Loan Documents, as Lender may
reasonably require; and





93

--------------------------------------------------------------------------------

 



(c)do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time. In furtherance hereof, Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of protecting, perfecting, preserving and realizing upon the interests granted
pursuant to this Agreement and to effect the intent hereof, all as fully and
effectually as Borrower might or could do; and Borrower hereby ratifies all that
Lender shall lawfully do or cause to be done by virtue hereof. Upon receipt of
an affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of the Note or any other Loan Document which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of such
Note or other applicable Loan Document, Borrower will issue, in lieu thereof, a
replacement Note or other applicable Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

 

5.1.10Mortgage Taxes. Borrower shall simultaneously herewith pay all state,
county and municipal mortgage, recording, stamp, intangible and all Other Taxes
imposed upon the execution and recordation of the Security Instrument.

 

5.1.11Financial Reporting.

 

(a)Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis in accordance with GAAP (or such other accounting basis
selected by Borrower and reasonably acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice (which may be verbal) to examine
such books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay any reasonable costs and expenses incurred by Lender to
examine Borrower’s accounting records with respect to the Property, as Lender
shall reasonably determine to be necessary or appropriate in the protection of
Lender’s interest. Upon Lender’s reasonable request, Borrower shall furnish to
Lender such other information reasonably necessary and sufficient to fairly
represent the financial condition of Borrower and the Property.

 

(b)Borrower will furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrower, a complete copy of Borrower’s and
Guarantor’s annual financial statements certified as true and correct by the
party providing such statements audited by a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender in accordance with
GAAP (or such other accounting basis acceptable to Lender) covering the Property
for such Fiscal Year and containing statements of profit and loss for Borrower,
Guarantor and the Property and a balance sheet for Borrower and Guarantor. Such
statements of Borrower shall set forth the financial condition and the results
of operations for the Property for such Fiscal Year, and shall include, but not
be limited to, amounts representing annual net cash flow, Net Operating Income,
Gross Income from Operations and Operating Expenses. Borrower’s annual financial
statements shall be accompanied by (i) a comparison of the budgeted income and
expenses and the actual income and expenses for the prior Fiscal Year in Excel
spreadsheet form if





94

--------------------------------------------------------------------------------

 



requested by Lender, (ii) an unqualified opinion of a “Big Four” accounting firm
or other independent certified public accountant reasonably acceptable to
Lender, (iii) a schedule audited by such independent certified public accountant
reconciling Net Operating Income to net cash flow (the “Net Cash Flow
Schedule”), which shall itemize all adjustments made to Net Operating Income to
arrive at net cash flow deemed material by such independent certified public
accountant, and (iv) an Officer’s Certificate certifying that each annual
financial statement fairly presents the financial condition and the results of
operations of Borrower and the Property subject to such reporting, and that such
financial statements have been prepared in accordance with GAAP and as of the
date thereof whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Borrower, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same. Guarantor’s annual financial statements shall be
accompanied by (i) an unqualified opinion of a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
(ii) a statement of its Guarantor Net Worth and Liquidity within such ninety
(90) day period described above and (iii) an Officer’s Certificate certifying
that each annual financial statement presents fairly the financial condition and
the results of operations of Guarantor being reported upon and that such
financial statements have been prepared in accordance with GAAP (or such other
accounting basis acceptable to Lender) and as of the date thereof whether there
exists an event or circumstance which constitutes a Default or Event of Default
under the Loan Documents executed and delivered by, or applicable to, Guarantor,
and if such Default or an Event of Default exists, the nature thereof, the
period of time it has existed and the action then being taken to remedy the
same.

 

(c)Borrower will furnish, or cause to be furnished, to Lender on or before
twenty (20) days after the end of each calendar month the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete: (i) a monthly sales report (such report, the
“Unit Sales Report”) noting all Unit sales closing during such month (and the
Net Sales Proceeds thereof) and all Unit Sale Contracts entered into during such
month (and the sales prices provided for therein), all Unit Sale Contract
Deposits received and released during such month; and (ii) a sales and marketing
report in form and substance reasonably acceptable to Lender. In addition, such
Officer’s Certificate shall also state that the representations and warranties
of Borrower set forth in Section 4.1.30 are true and correct as of the date of
such certificate and that there are no trade payables outstanding for more than
sixty (60) days.

 

(d)Prior to Substantial Completion, Borrower will furnish, or cause to be
furnished, to Lender on or before twenty (20) days after the end of each
calendar month the following items, accompanied by an Officer’s Certificate
stating that such items are true, correct, accurate, and complete: (i) a log of
Stored Materials in a form acceptable to Lender (ii) a monthly cost report for
the construction of the Project on a cumulative basis and broken down by Line
Item, showing percentage of completion, the original budgeted amount, the
current budgeted amount pursuant to an updated Construction Budget approved by
Lender, costs incurred to date, projected costs to complete, explanations of any
Construction Budget variances of five percent (5%) or more, a summary of any
approved reallocations, a summary of permitted approved and pending Change
Orders, an explanation of any variances of five percent (5%) or more from the
Construction Budget and/or Plans and Specifications and an updated Construction
Budget and/or Plans and Specifications, as applicable, for which Borrower has
requested Lender’s approval.





95

--------------------------------------------------------------------------------

 



From and after Substantial Completion, Borrower will furnish, or cause to be
furnished, to Lender on or before twenty (20) days after the end of each
calendar month the following items, accompanied by an Officer’s Certificate
stating that such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of Borrower and
the Property (subject to normal year-end adjustments) as applicable: (i) a rent
roll for the subject month or quarter containing the names of all tenants at the
Property, the terms and expiration date of their respective leases, the space
occupied, the rents payable and the securities deposited thereunder, annualized
expense reimbursement income detail paid by each tenant, together with the name
of any lease guarantor thereof; (ii) a leasing status report addressing those
items more fully described in Schedule XVI attached hereto; (iii) monthly,
quarterly and year-to-date operating statements (including Capital Expenditures)
prepared for each calendar month or quarter, as applicable, noting Net Operating
Income, Gross Income from Operations, and Operating Expenses, and, upon Lender’s
request, other information necessary and sufficient to fairly represent the
financial position and results of operation of the Property during such calendar
month or quarter, as applicable, and containing a comparison of budgeted income
and expenses and the actual income and expenses together with a detailed
explanation of any variances of five percent (5%) or more between budgeted and
actual amounts for such periods, all in form satisfactory to Lender; (iii) a Net
Cash Flow Schedule Reports for the most recently completed month. In addition,
such Officer’s Certificate shall also state that the representations and
warranties of Borrower set forth in Section 4.1.30 are true and correct as of
the date of such certificate and that there are no trade payables outstanding
for more than sixty (60) days.

 

(e)In addition, Borrower shall provide to Lender within thirty (30) days of the
end of each calendar month the financial reports that Borrower receives from the
Manager pursuant to the terms and provisions of the Management Agreement.

 

(f)From and after Substantial Completion, for the partial year period commencing
on the date thereof, and for each Fiscal Year thereafter, Borrower shall submit
to Lender an Annual Budget not later than sixty (60) days prior to the
commencement of such period or Fiscal Year in form reasonably satisfactory to
Lender. The Annual Budget shall be subject to Lender’s reasonable approval (each
such Annual Budget, an “Approved Annual Budget”). In the event that Lender
objects to a proposed Annual Budget submitted by Borrower which requires the
approval of Lender hereunder, Lender shall advise Borrower of such objections
within fifteen (15) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise such Annual Budget and resubmit the same to Lender. Lender shall advise
Borrower of any objections to such revised Annual Budget within ten (10) days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise the same in accordance
with the process described in this subsection until Lender approves the Annual
Budget. Until such time that Lender approves a proposed Annual Budget that
requires the approval of Lender hereunder, the most recently Approved Annual
Budget shall apply; provided that, such Approved Annual Budget shall be adjusted
to reflect actual increases in Taxes, Insurance Premiums and Other Charges.

 

(g)In the event that Borrower must incur an extraordinary Operating Expense or
Capital Expenditure not set forth in the Approved Annual Budget and not
constituting a Permitted Budget Variance (each an “Extraordinary Expense”), then
Borrower shall promptly





96

--------------------------------------------------------------------------------

 



deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Expense for Lender’s approval.

 

(h)If, at the time a Disclosure Document is being prepared for a Securitization,
Lender expects that Borrower alone or Borrower and one or more Affiliates of
Borrower collectively, or the Property alone or the Property and Related
Properties collectively, will be a Significant Obligor, Borrower shall furnish
to Lender upon request (i) the selected financial data or, if applicable, Net
Operating Income for Borrower and the Property for the most recent Fiscal Year
and interim period (or such longer period as may be required by Regulation S-K
if the Loan is not treated as a non-recourse loan under Instruction 3 for Item
1101(k) of Regulation AB) meeting the requirements and covering the time periods
specified in Section 301 of Regulation S-K and Item 1112 of Regulation AB, if
Lender expects that the principal amount of the Loan together with any related
Loans as of the cut-off date for such Securitization may, or if the principal
amount of the Loan together with any related Loans as of the cut-off date for
such Securitization and at any time during which the Loan and any related Loans
are included in a Securitization does, equal or exceed ten percent (10%) (but
less than twenty percent (20%)) of the aggregate principal amount of all
mortgage loans included or expected to be included, as applicable, in the
Securitization, or (ii) the financial statements required under Item 1112(b)(2)
of Regulation AB, if Lender expects that the principal amount of the Loan
together with any related Loans as of the cut-off date for such Securitization
may, or if the principal amount of the Loan together with any related Loans as
of the cut-off date for such Securitization and at any time during which the
Loan and any related Loans are included in a Securitization does, equal or
exceed twenty percent (20%) of the aggregate principal amount of all mortgage
loans included or expected to be included, as applicable, in the Securitization.
Such financial data or financial statements shall be furnished to Lender (A)
within ten (10) Business Days after notice from Lender in connection with the
preparation of Disclosure Documents for the Securitization, (B) not later than
thirty (30) days after the end of each fiscal quarter of Borrower and (C) not
later than seventy-five (75) days after the end of each Fiscal Year of Borrower;
provided, however, that Borrower shall not be obligated to furnish financial
data or financial statements pursuant to clauses (B) or (C) of this sentence
with respect to any period for which a filing pursuant to the Exchange Act in
connection with or relating to the Securitization (an “Exchange Act Filing”) is
not required. If requested by Lender, Borrower shall use commercially reasonable
efforts to furnish to Lender financial data and/or financial statements for any
Tenant of the Property if, in connection with a Securitization, Lender expects
there to be, with respect to such Tenant or group of Affiliated Tenants, a
concentration within all of the mortgage loans included or expected to be
included, as applicable, in the Securitization such that such Tenant or group of
affiliated Tenants would constitute a Significant Obligor. All financial data
and financial statements provided by Borrower hereunder pursuant to this Section
5.1.11(f) shall be prepared in accordance with GAAP and shall meet the
requirements of Regulation S-K or Regulation S-X, as applicable, Regulation AB
and other applicable legal requirements. All financial statements referred to in
this Section 5.1.11(f) hereof shall be audited by independent accountants of
Borrower acceptable to Lender in accordance with Regulation AB, Regulation S-K
or Regulation S-X, as applicable, and all other applicable legal requirements,
shall be accompanied by the manually executed report of the independent
accountants thereon, which report shall meet the requirements of Regulation S-K
or Regulation S-X, as applicable, Regulation AB and all other applicable legal
requirements, and shall be further accompanied by a manually executed written
consent of the independent accountants, in form and substance acceptable to
Lender, to the





97

--------------------------------------------------------------------------------

 



inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as “experts” in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time as the related financial statements are required to be provided. All
financial data and financial statements (audited or unaudited) provided by
Borrower under this Section 5.1.11(f) shall be accompanied by an Officer’s
Certificate, which certification shall state that such financial statements meet
the requirements set forth in this Section 5.1.11(f). If requested by Lender,
each Borrower shall provide Lender, promptly upon request, with any other or
additional financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation S-K or Regulation S-X, as applicable, Regulation AB or any amendment,
modification or replacement thereto or other legal requirements in connection
with any Disclosure Document or any Exchange Act filing in connection with or
relating to a Securitization or as shall otherwise be reasonably requested by
the Lender. In the event Lender determines, in connection with a Securitization,
that the financial data and financial statements required in order to comply
with Regulation S-K or Regulation S-X, as applicable, Regulation AB or any
amendment, modification or replacement thereto or other legal requirements are
other than as provided herein, then notwithstanding the provisions of this
Section 5.1.11(h), Lender may request, and Borrower shall promptly provide, such
other financial data and financial statements as Lender determines to be
necessary or appropriate for such compliance.

 

(i)If requested by Lender, Borrower shall provide Lender, promptly upon request,
a list of Tenants (including all affiliates of such Tenants) that in the
aggregate (i) occupy ten percent (10%) or more (but less than twenty percent
(20%)) of the total floor area of the Improvements or represent ten percent
(10%) or more (but less than twenty percent (20%)) of aggregate base rent, and
(ii) occupy twenty percent (20%) or more of the total floor area of the
Improvements or of any particular building located on the Property or represent
twenty percent (20%) or more of aggregate base rent attributable to the Property
or of any particular building located on the Property.

 

(j)Borrower shall furnish to Lender, within ten (10) Business Days after request
(or as soon thereafter as may be reasonably possible), such further detailed
information with respect to the operation of the Property and the financial
affairs of Borrower as may be reasonably requested by Lender.

 

(k)Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any Tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and the same is received by Borrower after request therefore).

 

(l)Any reports, statements or other information required to be delivered under
this Agreement shall be delivered in electronic form and prepared using Excel®.
Borrower agrees that Lender may disclose information regarding the Property and
Borrower that is provided to Lender pursuant to this Section 5.1.11 in
connection with any Securitization to such parties requesting such information
in connection with such Securitization.





98

--------------------------------------------------------------------------------

 



(m)If Borrower fails to provide to Lender or its designee any of the financial
statements, certificates, reports or information (the “Required Records”)
required by this Section 5.1.11 within the applicable time periods set forth in
this Section 5.1.11, Lender shall have the option, upon fifteen (15) days’
notice to Borrower, to gain access to Borrower’s books and records and prepare
or have prepared at Borrower’s expense, any Required Records not delivered by
Borrower. In addition, it shall be an Event of Default if any of the following
shall occur: (i) any failure of Borrower to provide to Lender any of the
Required Records within the applicable time periods set forth in this Section
5.1.11, if such failure continues for fifteen (15) days after written notice
thereof, or (ii) in the event any Required Records shall be materially
inaccurate or false, or (iii) in the event of the failure of Borrower to permit
Lender or its representatives to inspect said books, records and accounts upon
request of Lender as required by this Section 5.1.11.

 

5.1.12Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property. Borrower shall
keep and maintain all Licenses necessary for, prior to Final Completion, the
construction and, from and after Substantial Completion, operation of the
Property and each portion thereof for its intended uses and otherwise as a
residential condominium with retail and parking uses.

 

5.1.13Title to the Property. Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Permitted Encumbrances, and
(b) the validity and priority of the Lien of the Security Instrument and the
Assignment of Leases, subject only to Permitted Encumbrances, in each case
against the claims of all Persons whomsoever. Borrower shall reimburse Lender
for any Losses incurred by Lender if an interest in the Property, other than as
permitted hereunder, is claimed by another Person.

 

5.1.14Costs of Enforcement. In the event (a) that the Security Instrument is
foreclosed in whole or in part or that the Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of a Bankruptcy Action related
to Borrower, Pledgor or any Principal or an assignment by Borrower or any
Principal for the benefit of its creditors, Borrower, on behalf of itself and
its successors and assigns, agrees that it/they shall be chargeable with and
shall pay all costs of collection and defense, including attorneys’ fees and
expenses, and court costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required sales or use Taxes.

 

5.1.15Estoppel Statement.

 

(a)After request by Lender, Borrower shall within ten (10) Business Days furnish
Lender with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Loan, (ii) the Outstanding Principal Balance,
(iii) the Interest Rate of the Loan, (iv) the date installments of interest
and/or principal were last paid, (v) any offsets or defenses to the performance
of the Obligations, if any, and (vi) that the Note, this Agreement, the





99

--------------------------------------------------------------------------------

 



Security Instrument and the other Loan Documents are valid, legal and binding
obligations of Borrower and have not been modified or if modified, giving
particulars of such modification.

 

(b)From and after Substantial Completion, Borrower shall deliver to Lender
following Lender’s written request, tenant estoppel certificates from each
commercial Tenant leasing space at the Property in form and substance reasonably
satisfactory to Lender; provided that Borrower shall not be required to deliver
such certificates more frequently than two (2) times in any calendar year.

 

5.1.16REAs. Borrower shall observe, perform and fulfill each and every covenant,
term and provision of each REA, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any REA without the prior written consent of Lender. Borrower shall deliver to
Lender, upon request, estoppel certificates from each party under the REA;
provided that such certificates may be in the form required under the REA.

 

5.1.17Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Initial Funding Date only for the purposes set forth in Section 2.1.4.

 

5.1.18Performance by Borrower. Borrower shall (and shall cause the Pledgor) in a
timely manner observe, perform and fulfill each and every covenant, term and
provision of each Loan Document executed and delivered by, or applicable to,
Borrower (or the Pledgor) and shall not enter into or otherwise suffer or permit
any amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by, or applicable to, Borrower (or the Pledgor)
without the prior written consent of Lender.

 

5.1.19Confirmation of Representations. Borrower shall deliver, in connection
with any Secondary Market Transaction, (a) one or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Secondary Market
Transaction in all relevant jurisdictions, and (b) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower as of the date of the Secondary Market
Transaction.

 

5.1.20No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property or any portion thereof (a) with any other real
property constituting a tax lot separate from the Property, and (b) which
constitutes real property with any portion of the Property which may be deemed
to constitute personal property, or any other procedure whereby the Lien of any
Taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of the Property.

 

5.1.21Leasing Matters.

 

(a)Borrower shall not enter into any Lease with respect to any Residential Unit.
Borrower shall not enter into any Lease with respect to any Commercial Unit (or
any renewals, amendments or modifications of a Lease) without Lender’s prior
consent, which shall not be unreasonably withheld, delayed or conditioned.





100

--------------------------------------------------------------------------------

 



(b)Borrower shall not permit or consent to any assignment or sublease of any
Lease without Lender’s prior written approval, which shall not be unreasonably
withheld, delayed or conditioned (other than assignments or subleases expressly
permitted under any Lease pursuant to a unilateral right of the Tenant
thereunder not requiring the consent of Borrower).

 

(c)Borrower (i) shall observe and timely perform all obligations imposed upon
the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce and may amend or terminate the terms, covenants and conditions contained
in the Leases upon the part of the Tenant thereunder to be observed or performed
in a commercially reasonable manner and in a manner not to impair the value of
the Property involved, except that Borrower shall not terminate, or accept the
surrender by a Tenant of, any Lease unless by reason of a Tenant default and
then only in a commercially reasonable manner to preserve and protect the
Property; provided, however, that no such termination or surrender of any Lease
will be permitted without the prior written consent of Lender, which shall not
be unreasonably withheld, conditioned or delayed, or unless such termination or
surrender is specifically provided for in the Lease; (iii) shall not collect any
of the Rents more than one (1) month in advance (other than security deposits
required pursuant to such Lease); (iv) shall not execute any other assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not alter, modify or change the terms of the Leases in a
manner inconsistent with the provisions of the Loan Documents; and (vi) shall
execute and deliver at the request of Lender all such further assurances,
confirmations and assignments in connection with the Leases as Lender shall from
time to time reasonably require. Notwithstanding anything to the contrary
contained herein, Borrower shall not enter into a Lease of all or substantially
all of the Property or all or substantially all of any building located on the
Property without Lender’s prior written consent. Lender shall have the right to
require each new Tenant to execute and deliver to Lender a subordination,
non-disturbance of possession and attornment agreement in form, content and
manner of execution reasonably acceptable to Lender.

 

(d)Borrower shall furnish Lender with true, correct and complete copies of all
Leases, amendments thereof and any related agreements promptly following
execution thereof.

 

(e)Borrower shall promptly notify Lender, in writing, of any defaults by any
tenant or lease guarantor after Borrower becomes aware of the same.

 

5.1.22Alterations. Other than construction of the Project Improvements in
accordance with the Plans and Specifications, Borrower shall obtain Lender’s
prior written consent to any alterations to any Improvements, which consent
shall not be unreasonably withheld, conditioned, or delayed, except with respect
to any alterations to any Improvements which may have a material adverse effect
on Borrower’s financial condition, the value of the Property or any portion
thereof or the Net Operating Income, and/or require an amendment to the Public
Report, Property Report or the Condominium Declaration which amendment would
require consent of Lender pursuant to Section 5.1.40(b)(iv). Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
alterations that will not have a material adverse effect on Borrower’s financial
condition, the value of the Property or any portion thereof or the Net Operating
Income and/or require an amendment to the Public Report, Property Report or the
Condominium Declaration which amendment would require consent of Lender pursuant
to Section 5.1.40(b)(iv); provided that such alterations (a) are either work
performed pursuant to the





101

--------------------------------------------------------------------------------

 



terms of any Lease approved or deemed approved in accordance with the terms
hereof, or the costs for such alterations are adequately covered in the current
Approved Annual Budget, (b) do not adversely affect any structural component of
any Improvements, any utility or HVAC system contained in any Improvements or
the exterior of any building constituting a part of any Improvements and (c) the
aggregate cost thereof does not exceed Five Hundred Thousand and No/100 Dollars
($500,000.00) per Property, or (d) are performed in connection with Restoration
after the occurrence of a Casualty in accordance with the terms and provisions
of this Agreement.

 

5.1.23Operation of Property.

 

(a)On or prior to the earlier of (i) Substantial Completion, or (ii) the
occupancy of a Residential Unit pursuant to a closing under a bona fide sale
contract or a Lease, Borrower shall engage Manager as the manager of the
Property, pursuant to, and in accordance with, the terms of a Management
Agreement in form and substance reasonably acceptable to Lender in all respects.
Any Manager engaged by (or on behalf of) Borrower pursuant to the foregoing and
any replacement thereof must be a Qualified Manager at all times during the term
of such engagement so long as the Loan remains outstanding. Simultaneously with
such engagement or replacement, Borrower shall cause Manager to deliver to
Lender an executed original of an Assignment of Management Agreement in
substantially the form attached hereto as Exhibit I, which in each case has been
acknowledged and countersigned by Borrower and Manager, together with a
certified true, correct and complete copy of the final executed Management
Agreement in the form approved by Lender in accordance with this Agreement and
any other documentation, certificates or information as Lender may reasonably
request in connection with the foregoing. Borrower shall (1) use commercially
reasonable efforts to cause Manager to promptly perform and/or observe all of
the covenants and agreements required to be performed and observed by Manager
under the Management Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder, (2) promptly notify Lender of
any material default” by Borrower or Manager under the Management Agreement of
which it is aware; (3) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, notice, report and estimate
received by it under the Management Agreement; and (4) enforce the performance
and observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.

 

(b)Borrower shall not, without the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed: (i) modify,
change, supplement, alter or amend the Management Agreement or waive or release
any of its rights and remedies under the Management Agreement in each case in a
manner that would have a material adverse effect, or (ii) replace Manager with a
Person other than a Qualified Manager. As a condition to any consent to an
amendment of the Management Agreement, Lender may require that Borrower deliver
an amendment to the Assignment of the Management Agreement, in form reasonably
approved by Lender.

 

(c)Borrower shall notify Lender in writing (and shall deliver a copy of the
proposed management agreement) of any entity proposed to be designated as a
Qualified Manager of the Property not less than ten (10) Business Days before
such Qualified Manager begins to Manage the Property.





102

--------------------------------------------------------------------------------

 



(d)Upon retention of a new Qualified Manager, Lender shall have the right to
approve (which approval shall not be unreasonably withheld or delayed) any new
management agreement with such Qualified Manager.

 

(e)If an event occurs pursuant to the Management Agreement which would allow
Borrower to terminate same, then Borrower shall promptly notify Lender of such
event and the basis for such termination, and if an Event of Default exists,
Lender may, or may require Borrower to, terminate the Management Agreement and
replace Manager with a Qualified Manager in accordance with this Section
5.1.23(e). If (i) Manager or any of its Affiliates shall become insolvent or
shall commit gross negligence, malfeasance or willful misconduct, or any other
event occurs pursuant to the Management Agreement which would allow Borrower to
terminate same, then Borrower shall promptly notify Lender of same and Lender
may, or may require Borrower to, terminate the Management Agreement and replace
Manager with a Qualified Manager in accordance with this Section 5.1.23(e), and
(ii) if an Event of Default has occurred and is continuing, then Lender may, or
may require Borrower to, terminate the Management Agreement with Manager and
replace Manger with a Qualified Manager in accordance with this Section
5.1.23(e).

 

(f)Borrower shall not enter into, and shall cause and shall not permit the
Condominium Board to enter into, any agreement for the management and/or
operation of the Property, other than the Management Agreement previously
approved by Lender in accordance with and pursuant to the terms of Section
5.1.23(a) above, without Lender’s prior written consent, and conditioned upon
such assignment and subordination of management agreement being executed and
delivered by Manager, the Condominium Board and Borrower as is acceptable to
Lender.

 

5.1.24Changes in the Legal Requirements Regarding Taxation. If any Change in Law
shall subject any Lender to any Taxes on its loans, loan principal, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result of the foregoing shall be to increase the
cost to such Lender of making, converting to, continuing or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender or reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount), then,
upon request of such Lender, Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered. If Lender is advised by counsel chosen by it
that the payment of such Tax or interest and penalties by Borrower would be
unlawful or taxable to Lender or unenforceable or provide the basis for a
defense of usury, then in any such event, Lender may, by written notice to
Borrower of not less than ninety (90) days, declare the Obligations immediately
due and payable. Each of Borrower and Pledgor shall continue at all times to be
treated for federal income tax purposes as a Disregarded Entity or as a
partnership.

 

5.1.25No Credits on Account of the Obligations. Borrower will not claim or
demand or be entitled to any credit or credits on account of the Obligations for
any payment of Property Taxes assessed against the Property and no deduction
shall otherwise be made or claimed from the assessed value of the Property for
real estate Tax purposes because of the Loan Documents or the Obligations. If
Legal Requirements or other laws, orders, requirements or





103

--------------------------------------------------------------------------------

 



regulations require such claim, credit or deduction, Lender may, by written
notice to Borrower of not less than ninety (90) days, declare the Obligations
immediately due and payable.

 

5.1.26Personal Property. Borrower shall cause all of its personal property,
fixtures, attachments and equipment delivered upon, attached to or used in
connection with the operation of the Property to always be located at the
Property and shall be kept free and clear of all Liens, encumbrances and
security interests, except Permitted Encumbrances.

 

5.1.27Appraisals. Lender shall have the right to obtain a new or updated
Appraisal of the Property (and/or any portions thereof) from time to time,
provided, however, that so long as no Event of Default has occurred Lender shall
do so with respect to the same portion of the Property not more often than once
in every twelve (12) month period. Borrower shall cooperate with Lender in this
regard. If the Appraisal is obtained to comply with this Agreement or any
applicable law or regulatory requirement, or bank or lender policy promulgated
to comply therewith, or if an Event of Default exists, Borrower shall pay for
any such Appraisal upon Lender’s request.

 

5.1.28Financing Statements. Borrower, at its sole cost and expense, shall at all
times cause the Security Instrument and the Assignment of Leases, together with
any UCC-1 financing statements required to be filed in connection therewith and
any UCC-1 financing statements required to be filed in connection with the
Pledge Agreement, to be recorded, registered or filed in the appropriate public
records, and any amendments or supplements hereto and thereto, and, if requested
by Lender, any instruments of assignment hereof or thereof, to be recorded,
registered and filed, as applicable, and to be kept recorded, registered and
filed, in such manner and in such places, shall pay all recording, registration
and filing fees and taxes and other charges, including any recording, transfer
or intangible personal property tax or similar imposition, with respect thereto,
and shall comply with all applicable Legal Requirements in order fully and
effectively to establish, preserve, perfect and protect Lender’s first priority
security interest in the Property, the Collateral and the Pledged Collateral,
subject only to Permitted Encumbrances and the Liens created by the Loan
Documents. Borrower hereby authorizes Lender to file UCC-1 financing and
continuation statements with respect to the Property, the Collateral and the
Pledged Collateral.

 

5.1.29ERISA. Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as may be requested by Lender in its sole discretion that (i) Borrower is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, a “plan” as defined in and subject to the
provisions of Section 4975 of the Code an entity whose assets are treated as
“plan assets” for purposes of ERISA or the Code or a “governmental plan” within
the meaning of Section 3(32) of ERISA or any entity whose assets are treated as
“plan assets” of a governmental plan or plans; (ii) Borrower is not subject to
any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans, in either case, subjecting Lender to liability
for a violation of ERISA, the Code, a state statute or regulation or a similar
law; and (iii) one or more of the following circumstances is true:

 

(a)equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3–101(b)(2);





104

--------------------------------------------------------------------------------

 



(b)less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA;

 

(c)Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e); or

 

(d)the Loan meets the requirements of PTE 95-60, 91-38, 90-1, 84-14 or similar
exemption.

 

5.1.30Costs. Borrower shall pay when due all Project Related Costs and other
costs and expenses otherwise required under this Agreement for the construction
and ownership of the Improvements in accordance with the provisions of this
Agreement, including without limitation, any repair and restoration of the
Improvements pursuant to the provisions of this paragraph hereinabove set forth
and any Carrying Costs through the payment in full of all amounts due to Lender
hereunder.

 

5.1.31Architect’s Contract. Borrower shall (a) enforce the provisions of the
Architect’s Contract in the best interests of the Project using sound business
judgment, (b) diligently perform and observe all of the terms, covenants and
conditions of the Architect’s Contract on the part of Borrower to be performed
and observed, subject to any applicable notice, grace, and cure periods, (c)
waive none of the obligations of Borrower’s Architect thereunder, (d) do no act
which would relieve Borrower’s Architect from its obligations under the
Architect’s Contract and (e) make no amendments to the Architect’s Contract
without the prior written approval of Lender, not to be unreasonably withheld,
conditioned or delayed. Following receipt of written request by Lender, Borrower
shall use commercially reasonably efforts to cause Borrower’s Architect to
provide Lender with reports in regard to the status of construction of the
Project Improvements, in such form and detail as requested by Lender.

 

5.1.32General Contractor. Borrower shall (i) use commercially reasonable efforts
to cause the General Contractor to manage the development and construction of
the Project and perform its duties under and substantially in accordance with
the General Contractor’s Agreement, in the best interests of the Project
consistent with the Scope of Work, the Construction Budget, and any applicable
Plans and Specifications using sound business judgment, (ii) diligently perform
and observe all of the terms, covenants and conditions of the General
Contractor’s Agreement on the part of Borrower to be performed and observed,
(iii) promptly notify Lender of any material default under the General
Contractor’s Agreement of which it is aware, (iv) promptly deliver to Lender,
upon written request, any information received by Borrower under the General
Contractor’s Agreement, subject to the terms of the General Contractor’s
Agreement, (v) promptly enforce in a commercially reasonable manner the
performance and observance of all of the covenants required to be performed and
observed by General Contractor under the General Contractor’s Agreement, (vi)
use commercially reasonable efforts to ensure that the work to be managed by
General Contractor under the General Contractor’s Agreement is completed
substantially in accordance with the Plans and Specifications in a good and
workmanlike manner and shall be free of any material defects (taking into
account the luxury nature of the Project). Borrower shall, upon request by
Lender, use commercially reasonable efforts to cause General Contractor to
provide Lender and Construction Consultant with reports in regard to the status
of





105

--------------------------------------------------------------------------------

 



construction of the Project Improvements, in such form and detail as reasonably
requested by Lender; provided, however, that Borrower need not cause General
Contractor to provide any reports which General Contractor is not obligated to
produce pursuant to the General Contractor’s Agreement. If Borrower shall
default in the performance or observance of any term, covenant or condition of
the General Contractor’s Agreement on the part of Borrower to be performed or
observed beyond any applicable notice and cure period, then, without limiting
Lender’s other rights or remedies under this Agreement or the other Loan
Documents, and without waiving or releasing Borrower from any of its Obligations
hereunder or the General Contractor’s Agreement, Lender shall have the right,
but shall be under no obligation, to pay any sums and to perform any act as may
be appropriate to cause all the terms, covenants and conditions the General
Contractor’s Agreement on the part of Borrower to be performed or observed.

 

5.1.33Construction of Project Improvements; Completion of Construction.

 

(a)Project Improvements. The Plans and Specifications and the Construction
Budget shall be subject to the prior written approval of Lender in accordance
with Section 2.8.2(e). Except as expressly set forth in Sections 5.1.33(e) and
(f), each material addition or modification to the Plans and Specifications
shall be subject to approval in writing by Lender and the Construction
Consultant, and, to the extent required by law, by the appropriate Governmental
Authorities. Lender shall respond to a request for approval of a material
addition or modification to any Plans and Specifications within ten (10)
Business Days of request from Borrower. Subject to the rights of the Borrower’s
Architect and the Other Design Professionals, if any, the Plans and
Specifications as approved by Lender shall become the property of Lender upon
the occurrence of an Event of Default under the Loan Documents. The Project
Improvements shall be constructed and equipped in compliance with the
requirements of the Governmental Authorities and the appropriate Board of Fire
Underwriters, if any, or other similar body, if any, acting in and for the
locality in which the Property is situated. Compliance with the provisions of
this paragraph and any other provisions of this Agreement relating to the
construction and equipping of the Project Improvements shall be determined by
the Construction Consultant in its reasonable discretion. At all reasonable
times and upon reasonable advance notice to Borrower, Lender, the Construction
Consultant, and their respective agents and employees, shall have the right of
entry and free access to the Property to inspect the Improvements, subject to
the rights of any third party Tenants or Residential Unit owners, provided that
Lender, the Construction Consultant, and their respective agents and employees
shall use reasonable efforts not to unreasonably interfere with Borrower’s
construction of the Project Improvements. Borrower shall deliver to Lender
copies of each application, any objection sheet and other material
communications received from any Governmental Authority in connection with each
application for any Governmental Approval, and shall keep Lender apprised from
time to time with respect to the status of each such application, and shall
advise Lender promptly if any such application or filing is rejected, or if
Borrower receives any objection from any Governmental Authority to the
performance of work on the Project without the issuance of a particular
Governmental Approval. Borrower shall deliver to Lender copies of each
Governmental Approval promptly following issuance thereof.

 

(b)Commencement of Construction. To the extent not theretofore commenced,
Borrower shall commence construction of the Project Improvements as soon as
reasonably practicable following the Closing Date; provided, that, Borrower
shall not commence such construction until each of the following shall have
occurred:





106

--------------------------------------------------------------------------------

 



(i)All notices required by any Governmental Authority or by any applicable Legal
Requirement to be filed prior to commencement of construction of the Project
Improvements shall have been filed.

 

(ii)Borrower shall have obtained all Governmental Approvals from, and has given
all such notices to, and shall have taken all such other actions with respect to
such Governmental Authority as may be required under applicable Legal
Requirements for the commencement of construction the Project.

 

(iii)The Architect’s Contract and the General Contractor’s Agreement, each in
form and substance reasonably satisfactory to Lender, shall have been duly
executed and delivered by the parties thereto, shall be in full force and effect
and Lender shall have received a certified copy or a fully executed duplicate
original thereof. Borrower’s Architect shall have duly executed and delivered to
Lender the Architect’s Certificate and the General Contractor shall have duly
executed and delivered to Lender the General Contractor’s Certificate.

 

(c)Completion of Improvements. Borrower shall construct, complete and equip the
Project Improvements in accordance with the Plans and Specifications in all
material respects, all Governmental Approvals, Legal Requirements, and the
Condominium Documents, and in accordance with the provisions of this Agreement
and free and clear of all Liens (other than the Permitted Encumbrances).
Borrower shall: (i) diligently pursue construction of all of the Project
Improvements to Final Completion substantially in accordance with any applicable
Plans and Specifications, the Construction Schedule (subject to Force Majeure),
and in compliance with all Permitted Encumbrances, all applicable Legal
Requirements, and all applicable Governmental Approvals, and in accordance with
all terms and conditions of the Loan Documents, and (ii) promptly pay all sums
and perform such duties as may be necessary to complete such construction of the
Project Improvements in accordance with the Plans and Specifications and in
compliance with all Permitted Encumbrances, all Legal Requirements and all
applicable Governmental Approvals, and in accordance with all terms and
conditions of the Loan Documents free from any Liens asserted against the
Property for any material, labor or other items furnished in connection
therewith.

 

(d)Correction of Defects. Borrower shall promptly correct (or cause the
applicable Contractor to correct) all material defects in the Project
Improvements or any material departure from the Plans and Specifications not
previously approved by Lender to the extent required hereunder. Borrower agrees
that the Disbursement of any Escrow Funds whether before or after such defects
or departures from the Plans and Specifications are discovered by, or brought to
the attention of, Lender shall not constitute a waiver of Lender’s right to
require compliance with this covenant.

 

(e)Change Orders. Borrower shall permit no Change Orders or deviations from any
applicable Plans and Specifications, Construction Schedule or Construction
Budget (other than de minimis changes to reflect site conditions) or any
amendment, modification or supplement to any Major Construction Contract or
Major Subcontract during construction without the prior written consent of
Lender; provided, however, that any single Change Order shall be permitted
without Lender’s consent if (i) such Change Order does not increase construction
costs





107

--------------------------------------------------------------------------------

 



by more than One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00) with respect to an individual Property, (ii) such Change Order,
when taken together with all other Change Orders, does not result in an increase
in total construction costs by more than Four Million and No/100 Dollars
($4,000,000.00) with respect to an individual Property, (iii) when such Change
Orders take effect there is Contingency available to Borrower under Section
5.1.33(f) to pay any increased cost arising from such Change Orders, (iv)
Borrower delivers to Lender and Construction Consultant prior written notice of
such Change Order, with a copy thereof promptly following execution, and (v)
notwithstanding anything to the contrary contained herein, no such Change Order
or deviations shall be permitted without Lender’s consent if such Change Order
(a) decreases in any material respect the floor area or sellable square footage
of the Project, (b) changes in any material respect the basic layout of the
Project Improvements, (c) involves the use of materials, furniture, fixtures or
equipment that is not at least of equal quality to that set forth in the final
Plans and Specifications approved by Lender, (d) adversely affect the Lien or
priority of the Lien of the Security Instrument, (e) is inconsistent with the
requirements of any Condominium Document or any Legal Requirement or any Unit
Sale Contract, or would give any party under such agreements the right to
terminate, rescind or modify the same, (f) negatively impacts a structural
element, building system or the exterior of the Project Improvements in any
material respect or (g) would have the effect of delaying Final Completion of
the Project Improvements beyond November 30, 2016 (with respect to the Ala Moana
Property) and April 30, 2017 (with respect to the Auahi Property).
Notwithstanding anything to the contrary, Borrower shall permit no Change Orders
or deviations from any applicable Plans and Specifications, Construction
Schedule or Construction Budget if the same would permit any Purchaser under a
Unit Sale Contract to terminate or rescind such Unit Sale Contract.

 

(f)Cost Savings; Contingency. Borrower may revise the Construction Budget from
time to time to reallocate Cost Savings available under any Line Item for costs
in the Construction Budget to the “Contingency” Line Item, provided that
Borrower shall deliver to Lender evidence satisfactory to Lender that the
requirements set forth in the definition of “Cost Savings” have been satisfied.
Borrower may, with Lender’s prior written consent, reallocate “Contingency” to
other Line Items for costs in the Construction Budget; provided, however, that
Lender’s consent shall not be required so long as (i) the percentage of the
“Contingency” Line Item reallocated by Borrower at all times is less than or
equal to the percentage of the Project Improvements that have been completed as
contemplated by the Scope of Work and the terms of this Agreement as of the time
of such reallocation, and (ii) Borrower delivers to Lender prior notice of such
reallocation together with an Officer’s Certificate certifying as to calculation
described in the foregoing clause (i). Notwithstanding the foregoing or anything
to the contrary herein, (v) until such time as there is in fact Cost Savings,
Borrower shall not have the right to reallocate as Cost Savings any amounts
required to be set aside as Retainage for such Line Item, (w) Borrower shall not
be permitted to reallocate Line Items for “Contingency” from the Hard Costs to
Soft Costs or vice versa, (x) Borrower shall not be permitted to reallocate Cost
Savings available under a Line Item for Soft Costs to the Hard Costs without
Lender’s reasonable consent, (y) Borrower shall not be permitted to allocate
Cost Savings from the Construction Budget for one Project to the Construction
Budget for the other Project, and (z) Borrower shall not be permitted to utilize
the Soft Cost contingency without Lender’s reasonable consent.

 

(g)Cost Overruns. If there is a change in Project Related Costs which will
increase a category or Line Item of Project Related Costs reflected on the
Construction Budget,





108

--------------------------------------------------------------------------------

 



Borrower shall promptly notify Lender in writing and promptly submit to Lender
for its approval a revised Construction Budget. Any reallocation of any category
or Line Items in the Construction Budget in connection with cost overruns shall
be subject to Lender’s approval in Lender’s discretion except as permitted
without Lender’s consent as set forth in Section 5.1.33(f); provided, that if
and to the extent that an unforeseen cost overrun exists with respect to a
specific Line Item, the Construction Budget (but not the Plans and
Specifications) shall be deemed modified to include such cost overrun in such
Line Item and Lender’s prior consent shall not be required, so long as Borrower
funds such cost overrun with equity or deposits with Lender an amount equal to
such cost overrun. Lender shall have no obligation to authorize Escrow Agent to
authorize any further Disbursements unless and until the revised Construction
Budget so submitted by Borrower, as applicable, is approved by Lender, and
Lender reserves the right to approve or disapprove any revised Construction
Budget in its reasonable discretion (except with respect to reallocations in
accordance with Section 5.1.33(f) and to require the funding of a Shortfall if
required pursuant to Section 2.1.8 above).

 

(h)Review of Plans and Specifications. Borrower hereby acknowledges and agrees
that neither Lender nor the Construction Consultant’s approval of any Plans and
Specifications (or any revisions thereto), nor its inspection of the performance
of the construction, nor its right to inspect such work, shall impose upon
Lender and/or Construction Consultant any obligation or liability whatsoever
with respect thereto, including, without limitation, any obligation or liability
that might arise as a result of such work not being performed in accordance with
applicable laws and/or requirements of public authorities or with the Plans and
Specifications (and revisions thereto) approved by Lender and Construction
Consultant or otherwise. The review or approval by Lender and Construction
Consultant of any Plans and Specifications or any revisions thereto is solely
for Lender’s benefit, and is without any representation or warranty whatsoever
with respect to the adequacy, correctness or efficiency thereof or otherwise.
Neither the granting by Lender and/or Construction Consultant of its approval of
any Plans and Specifications or any revisions thereto, shall in any manner
constitute or be deemed to constitute a judgment or acknowledgment by Lender as
to their legality or compliance with laws and/or requirements of public
authorities.

 

(i)Stored Materials.

 

(i)Lender shall not be required to authorize or disburse any funds for any
materials, machinery or other Personal Property not yet incorporated into the
Project Improvements (the “Stored Materials”), unless the following conditions
are satisfied:

 

(A)Borrower shall deliver to Lender bills of sale or other evidence reasonably
satisfactory to Lender of the cost of, and, subject to the payment therefor,
Borrower’s title in and to such Stored Materials;

 

(B)The Stored Materials are identified to the applicable Property and applicable
Borrower, are segregated so as to adequately give notice to all third parties of
such Borrower’s title in and to such materials, and are components in
substantially final form ready for incorporation into the applicable Project
Improvements;





109

--------------------------------------------------------------------------------

 



(C)The Stored Materials are stored at the applicable Property or at such other
third-party owned and operated site (including as described in Section 5.2.15
below) as Lender shall reasonably approve, and are protected against theft and
damage in a manner reasonably satisfactory to Lender;

 

(D)The Stored Materials will be paid for in full with the funds to be disbursed,
and all lien rights or claims of the supplier will be released upon full
payment;

 

(E)Lender has or will have upon payment with disbursed funds a perfected, first
priority security interest in the Stored Materials;

 

(F)The Stored Materials are insured for an amount equal to their replacement
costs in accordance with Section 6.1 of this Agreement;

 

(G)The aggregate cost of Stored Materials stored at the applicable Property is
approved by the Construction Consultant and, if required by Lender, the
Construction Consultant shall certify that it has inspected such Stored
Materials and they are in good condition and suitable for use in connection with
the Project Improvements; and

 

(ii)The aggregate cost of Stored Materials stored on the applicable Property or
off the applicable Property at any one time shall not exceed Ten Million and
No/100 Dollars ($10,000,000.00) unless otherwise approved by Lender acting in
its reasonable discretion.

 

(j)Americans with Disabilities Act Compliance. The Plans and Specifications
shall be prepared, and the Project Improvements shall be designed, and shall be
constructed and completed, and thereafter maintained, in strict accordance and
full compliance with all of the requirements of the ADA. Borrower shall be
responsible for all costs of complying with the ADA.

 

5.1.34Construction Consultant. Borrower acknowledges that (i) the Construction
Consultant has been retained by Lender to act as a consultant and only as a
consultant to Lender in connection with the construction of the Project
Improvements and has no duty to Borrower, (ii) the Construction Consultant shall
in no event have any power or authority to give any approval or consent or to do
any other act or thing which is binding upon Lender, (iii) Lender reserves the
right to make any and all decisions required to be made by Lender under this
Agreement and to give or refrain from giving any and all consents or approvals
required to be given by Lender under this Agreement and to accept or not accept
any matter or thing required to be accepted by Lender under this Agreement, and
without being bound or limited in any manner or under any circumstance
whatsoever by any opinion expressed or not expressed, or advice given or not
given, or information, certificate or report provided or not provided, by the
Construction Consultant with respect thereto, (iv) Lender reserves the right in
its sole and absolute discretion to disregard or disagree, in whole or in part,
with any opinion expressed, advice given or information, certificate or report
furnished or provided by the Construction Consultant to Lender or any other
person or





110

--------------------------------------------------------------------------------

 



party, and (v) Lender reserves the right to replace the Construction Consultant
with another project monitor at any time and without prior notice to or approval
by Borrower.

 

5.1.35Construction Consultant/Duties and Access.

 

(a)Borrower shall permit Lender to retain the Construction Consultant at the
cost of Borrower (subject to the limits below) to perform services on behalf of
Lender as reasonably deemed necessary by Lender or the Construction Consultant
in order to effectively administer and review the Project and coordinate with
Borrower and Lender regarding pending or proposed Disbursement Requests,
including, without limitation, to attend all regularly scheduled construction
progress meetings relating to the Project (it being agreed the Borrower shall
schedule such meetings on a regular basis consistent with standard construction
practices for similar projects) (and Borrower and the Project Development Team
shall meet with the Construction Consultant at other times upon Lender’s or
Construction Consultant’s reasonable request), prepare the Project Report,
review Plans and Specifications, Disbursement Requests and Change Orders,
Construction Contracts, Governmental Approvals and other documentation relating
to the Project as requested by Lender; provided, however, Lender recognizes that
the Project is an ongoing work in progress and that Borrower will be in frequent
communication with its construction manager, project team, architect and other
professionals, and that such routine communication, even if in the form of an
ad-hoc meeting or conference call, will not require Construction Consultant’s
attendance.

 

(b)The fees of the Construction Consultant shall be paid by Borrower (and
out-of-pocket expenses incurred by Lender on account thereof shall be reimbursed
to Lender). Borrower shall also be responsible to reimburse Lender for (i) the
Construction Consultant’s initial review of the Project and (ii) the
Construction Consultant’s review of the Plans and Specifications, as part of the
next Disbursement after Borrower receives the Construction Consultant’s invoice
approved by Lender for payment to the extent such fees are set forth in the
Construction Budget or, if not set forth in the Construction Budget, within ten
(10) days of request therefor, but neither Lender nor the Construction
Consultant shall have any liability to Borrower on account of (A) the services
performed by the Construction Consultant, (B) any neglect or failure on the part
of the Construction Consultant to properly perform its services or (C) any
approval by the Construction Consultant of construction of the Project
Improvements. Neither Lender nor the Construction Consultant assumes any
obligation to Borrower or any other Person concerning the quality of
construction of the Project Improvements or the absence therefrom of defects.

 

5.1.36Easements and Restrictions; Zoning. Borrower shall submit to Lender for
Lender’s reasonable approval, prior to the execution thereof by Borrower all
proposed plats, easements, restrictions, covenants, permits, licenses, and other
instruments which would affect the title to the Property or use of the Property
for its intended purposes, accompanied by a Survey showing the exact proposed
location thereof and such other information as Lender shall reasonably require.
Borrower shall not subject the Property or any part thereof to any easement,
restriction or covenant (including any restriction or exclusive use provision in
any lease or other occupancy agreement) which is not a Permitted Encumbrance
without the prior reasonable approval of Lender. With respect to any and all
existing easements, restrictions, covenants or operating agreements which
benefit or burden the Property, any easement, restriction or covenant to which
the Property may hereafter be subjected in accordance with the provisions hereof
and any zoning





111

--------------------------------------------------------------------------------

 



or land use classification of the Property approved by Lender, Borrower shall:
(a) observe and perform the obligations imposed upon Borrower or the Property in
all material respects; (b) not alter, modify or change the same without the
prior written approval of Lender; (c) enforce its rights thereunder in a
commercially reasonable manner so as to preserve for the benefit of the Property
the full benefits of the same; and (d) deliver to Lender a copy of any notice of
default or other notice or correspondence received or delivered by Borrower in
respect of the same promptly after Borrower’s receipt or within a reasonable
period of time before delivery of such notice or correspondence. Borrower shall
fully comply with the terms and conditions of the Zoning Approvals.

 

5.1.37Laborers, Subcontractors and Materialmen. Borrower shall notify Lender
promptly, and in writing, if Borrower receives any material default notice,
notice of lien or final demand for past due payment of any material amount,
written or oral, from any contractor, laborer, subcontractor or materialmen. To
the extent not previously delivered, Borrower will also furnish to Lender at any
time and from time to time upon demand by Lender, lien waivers in conformity
with the Lien Law and otherwise in form reasonably satisfactory to Lender
bearing a then current date from the Contractors and the Subcontractors
performing the work the payment for which was the basis of any prior
Disbursement.

 

5.1.38Ownership of Personalty. To the extent available, Borrower shall furnish
to Lender, if Lender so requests, photocopies of the fully executed contracts,
bills of sale, receipted vouchers and agreements, or any of them, under which
Borrower claims title to the materials, articles, fixtures and other personal
property used or to be used in the construction or operation of the
Improvements.

 

5.1.39Replacement of Project Development Team; Replacement of Sales Agent;
Replacement of General Contractor. Without limiting any other rights of Lender
under the Loan Documents, Borrower shall, with Lender’s prior written consent,
remove and replace the General Contractor, any Sales Agent, Developer and/or
Manager and all other Persons (as to each Property, the “Project Development
Team”) involved in the management, construction or development of the applicable
Project working on behalf of the applicable Borrower or any other Affiliate of
such Borrower, as applicable, with a Person or Persons approved by Lender acting
in its reasonable discretion (or if no such Person or Persons are approved by
Lender within thirty (30) days of such election, with such Person(s) chosen by
Lender acting in its reasonable discretion) in accordance with and upon the
occurrence of any one or more of the following events: (i) with regard to
replacement of the General Contractor, any Sales Agent, Developer, Manager
and/or Project Development Team, at any time following the occurrence and during
the continuance of an Event of Default, (ii) with regard to replacement of the
General Contractor, if the General Contractor shall be in default under the
General Contractor’s Agreement beyond any applicable grace and cure period, if
the General Contractor shall become insolvent or a debtor in any bankruptcy or
insolvency proceeding, (iii) with regard to replacement of the Manager and/or
Project Development Team, if at any time the Manager or Project Development Team
has engaged in gross negligence, fraud, willful misconduct or misappropriation
of funds, (iv) with regard to replacement of the any Sales Agent, if such Sales
Agent shall be in default under the applicable Sales Agency Agreement beyond
applicable grace and cure periods, if any Sales Agent shall become insolvent or
a debtor in any bankruptcy or insolvency proceeding, and (v) with regard to





112

--------------------------------------------------------------------------------

 



replacement of the Developer, if the Developer shall be in default under the
Development Agreement beyond applicable grace and cure periods.

 

5.1.40Condominium Documents.

 

(a)General. With respect to each Property, it is acknowledged and agreed that,
pursuant to the terms and provisions of the applicable Condominium Documents,
the applicable Borrower has converted the applicable Property into a condominium
(the “Condominium”) so that each planned residential unit constitutes a separate
Residential Unit, and in connection with the foregoing, the applicable Borrower
intends to offer the Residential Units for sale to the public.

 

(b)Covenants.

 

(i)Borrower shall comply with, and take or cause its representatives on each
Condominium Board to vote in favor of, all action as may be reasonably necessary
from time to time to preserve and maintain the Condominium in accordance with,
in all material respects, all applicable Legal Requirements, including, without
limitation, all federal, state and local laws, rules and regulations which
affect the establishment and operation of condominiums in Hawaii that are
applicable to the Condominium. Borrower shall promptly observe, perform and
comply in all material respects with all of the terms, covenants and provisions
of the Condominium Documents and shall not do, and shall use its commercially
reasonable efforts not to suffer or permit to be done any act, event or omission
that may cause a material default or material breach under the Condominium
Documents. Without limiting the foregoing, Borrower shall promptly pay or cause
to be paid all Assessments and Charges and real estate taxes, prior to
delinquency, with respect to the Residential Units for so long as title to such
Residential Units is held by Borrower. Borrower shall promptly notify Lender of
(A) any material adjustments made to the amount of any Assessments and Charges
or (B) the imposition of any special assessments levied or assessed under the
Condominium Documents. Borrower shall furnish to Lender such information and
such other evidence as Lender may reasonably request from time to time
concerning Borrower’s due observance, performance and compliance with the terms,
covenants and provisions of the Condominium Documents, including, without
limitation, evidence that such Assessments and Charges, real estate taxes and
special assessments have been so paid or are not then delinquent.

 

(ii)Borrower shall use commercially reasonable efforts to promptly enforce or
cause its representatives on the Condominium Board to vote to enforce (to the
extent the same is the obligation of the Condominium Board) the performance and
observance (or to cause the same), in all material respects, of all the
covenants, agreements and conditions required to be performed and/or observed by
any other party under the Condominium Documents, including the obligation of the
owners of Residential Units to pay all Assessments and Charges.

 

(iii)Borrower shall promptly send to Lender a copy of (A) any written notice
received or sent by Borrower alleging any material default by Borrower or





113

--------------------------------------------------------------------------------

 



any other Person under, or noncompliance with, any of the Condominium Documents
and, in the case of any such default or alleged default by Borrower, do all such
acts and undertake all such reasonable steps and institute all such proceedings
as shall be reasonably necessary to cure or avert such default, (B) any written
responses, demands or further notice received or sent by Borrower in regard to
any of the foregoing matters and (C) all written communications with
Governmental Authorities and any written communication from a purchaser or a
purchaser’s attorney alleging a violation of the terms of any bona fide sales
contract, the Condominium Act, ILSFDA or any Legal Requirement. Borrower shall
promptly notify Lender in writing of the initiation of any litigation,
arbitration or other proceeding, of which Borrower has received notice in
writing, affecting Borrower or the Property under or in connection with the
Condominium Documents and shall enforce its rights under the Condominium
Documents.

 

(iv)Borrower shall not, without the prior written consent of Lender, take any
action pursuant to Sections XXXIII, XXXIV or XXXV of the Condominium
Declaration. Borrower shall not, without the prior written consent of Lender,
not to be unreasonably withheld, conditioned or delayed, give any consent or
perform any action in furtherance of any material modification or amendment of
the Condominium Documents. Without limiting the foregoing, Lender shall
reasonably promptly approve and consent to such modifications to the Condominium
Documents as Borrower may elect to make in order to subdivide the Units
described on Schedule XVII. Without Lender’s prior written consent, Borrower
shall not cancel (or vote to cancel) any material Condominium Documents or,
except as expressly permitted pursuant to this Agreement, modify, change,
supplement, alter or amend the Condominium Documents (or vote to do so), in any
respect that would have a material adverse effect on Lender, and, to the extent
assignable, Borrower hereby assigns to Lender, as further security for the
payment and performance of the Obligations and for the performance and
observance of the terms, covenants and conditions of this Agreement and the
other Loan Documents, all of the rights, privileges and prerogatives of Borrower
under the Condominium Documents to terminate, cancel, modify, change,
supplement, alter or amend the Condominium Documents, which rights, privileges
and prerogatives may only be exercised by Lender upon the occurrence and during
the continuance of an Event of Default, and any such prohibited termination,
cancellation, modification, change, supplement, alteration or amendment of the
Condominium Documents without the prior consent of Lender, such consent not to
be unreasonably withheld, conditioned or delayed, shall be void and of no force
and effect.

 

(v)To the extent permitted by applicable law, Borrower shall not, without the
prior written consent of Lender, vote at any meeting of the owners of
Residential Units, or permit its representatives on the Condominium Board, to
vote or take any action whatsoever respecting: (A) any partition of all or a
part of the property subject to the Condominium Declaration; (B) the nature and
amount of any insurance covering all or a part of the Property (including,
without limitation, any common elements appurtenant to the Residential Units
included therein), after





114

--------------------------------------------------------------------------------

 



Substantial Completion, if the insurance under question differs from that
required under the Condominium Documents and, to the extent applicable, the
provisions hereof, and the disposition of any proceeds thereof, the decision as
to whether or not the Condominium will restore following a casualty, or the
manner in which any condemnation or threat of condemnation of all or a part of
the Condominium shall be defended or settled and the disposition of any award or
settlement in connection therewith; (C) the disposition of any excess insurance
or condemnation proceeds; (D) the adoption, establishment, approval, material
modification or amendment of the Condominium Budget, including without
limitation, any budget for Assessments and Charges; (E) the assessment or levy
of any special assessment; (F) any amendment to the Condominium Documents; (G)
any removal of the Condominium or any Residential Unit thereof from the
provision of the Condominium Act (unless combined with another Residential
Unit); (H) any additions or improvements to the common elements of the
Condominium that are Material Alterations; or (I) any borrowing on behalf of a
Condominium other than the normal and customary financing of annual insurance
premiums. Borrower shall promptly notify the Lender of any of the foregoing
matters (each, a “Condominium Matter”) and unless the foregoing have been
approved by Lender in writing, to the extent permitted by applicable law,
Borrower shall, or shall cause its representatives on the Condominium Board to,
vote against any of the foregoing matters unless and until the same has been
approved by the Lender; provided, that with respect to the Condominium Matters
described in clauses (D) and (F) above, Lender shall be reasonable in approving
or disapproving of such Condominium Matters.

 

(vi)To the extent that any approval rights, consent rights or other rights or
privileges are granted to the holder of a recognized mortgagee under the
Condominium Documents, then such approval rights, consent rights or other rights
or privileges shall be deemed to be required by this Agreement. If the
Condominium Documents provide for one or more “mortgagee representative(s)” (or
the equivalent thereto), then Lender shall be named in the Condominium Documents
as the (or, if the Condominium Documents provide for more than one, a) mortgagee
representative for so long as the Loan is outstanding and shall give notice to
the Condominium Board and any other Persons reasonably necessary for Lender to
be recognized as a mortgagee under the Condominium Documents.

 

(vii)Borrower shall attend each duly called meeting or special meeting of owners
of the Residential Units, and shall cause its representatives on the Condominium
Board to attend each duly called meeting or special meeting of the Condominium
Board, in each case, as required in order to avoid Borrower’s absence therefrom
or such representative’s absence therefrom to be deemed consent to any proposals
put forth at such meeting in accordance with the applicable Condominium
Documents which would be in violation of the terms of this Agreement.

 

(viii)Without the prior written consent of Lender, unless the Developer Control
Period must end pursuant to HRS Section 514B-106(a), (b) or (c),





115

--------------------------------------------------------------------------------

 



Borrower shall not cause the Developer Control Period to end so long as all or
any portion of the Debt remains outstanding unless caused by the conveyance of
the applicable percentage of Residential Units.

 

(ix)Borrower shall promptly notify Lender, upon its becoming aware, of (i) any
rescission right obtained by a purchaser under a Unit Sale Contract in the event
that any such rescission contingently provided under the Condominium Act or
ILSFDA or the standard form of Unit Sale Contract becomes exercisable by any
purchaser thereunder and (ii) any rescission right exercised by a purchaser
under a Unit Sale Contract.

 

(x)Borrower shall not assign (other than to Lender) or encumber (other than in
favor of Lender as security for the Obligations) any of its rights under the
Condominium Documents, except as permitted hereunder. Borrower shall not,
without prior written consent from Lender, to the extent permitted by applicable
law, cast any vote or give any consent, or permit any Affiliate to cast any vote
or give any consent, where such vote or consent could reasonably be expected to
materially adversely affect, alter or impair the lien of the Security Instrument
or the security therefor, where such vote or consent could increase the
obligation or diminish the rights of Lender or where such vote or consent could
reasonably be expected to materially adversely affect the Property, without, in
each instance, the prior written approval of Lender, such approval not to be
unreasonably withheld, conditioned or delayed.

 

(xi)Borrower shall not, without Lender’s prior written consent, cause the
Condominium Board to borrow any money unless required by Legal Requirements
other than the normal and customary financing of annual insurance premiums.

 

(xii)Borrower shall, prior to delinquency, pay all Assessments and Charges and
all real estate taxes and assessments and insurance premiums made against or
relating to the portion of the Property then owned by Borrower, whether pursuant
to the Condominium Declaration, the Condominium By-Laws adopted in connection
therewith or rules and regulations adopted thereunder as the same shall be in
force from time to time or otherwise, prior to delinquency, and promptly upon
demand, exhibit to Lender receipts for all such payments, and in the event
Borrower shall fail to make such payments as the same become delinquent, Lender
may from time to time at its option, but without any obligation to do so and
upon notice to Borrower, make such payments, and all expenses paid by Lender for
such purpose, including reasonable attorneys’ fees, shall be added to the Loan
and shall be payable on demand and bear interest at the Default Rate until
repaid.

 

(xiii)Borrower shall deliver to Lender a true and full copy of each and every
written notice of default, if any, received by Borrower with respect to Borrower
under any of the Condominium Documents or applicable law regarding the
Condominium.





116

--------------------------------------------------------------------------------

 



(xiv)Without the consent of Lender, Borrower shall not extend the guaranty
period established under the Condominium Declaration relating to Residential
Unit assessments, if any.

 

(c)Indemnification, Costs and Expenses. Borrower shall indemnify and save
harmless Lender, and all those claiming by, through or under Lender, from and
against any reasonable expense or other liability of any nature whatsoever
arising out of (A) any obligations of the developer of the Condominium or the
declarant under the Condominium Declaration or other Condominium Documents, or
(B) the Condominium, whether to Residential Unit owners or otherwise, including,
without limitation, liability arising under applicable law. The foregoing
indemnity and save harmless shall not apply to any expense or other liability to
the extent caused by the gross negligence, illegal acts, fraud or willful
misconduct of Lender, or any of its officers, agents or employees, which arise
after a foreclosure sale or an acceptance of a deed in lieu of foreclosure under
the Loan Documents. Borrower shall pay to Lender upon demand from time to time
any and all reasonable fees, costs and expenses incurred by Lender, including,
but not limited to, reasonable legal fees and disbursements, with respect to the
formation of the Condominium, the sale of Residential Units in connection
therewith and/or the approvals of Lender in connection with the formation of the
Condominium or such sales.

 

(d)Casualty and Insurance Proceeds.

 

(i)In the event of any Casualty to the Condominium or of any Residential Units,
Borrower shall promptly notify Lender of such loss. Borrower further covenants
and agrees that (A) Lender may, in its sole discretion, with respect to any
Residential Units and their appurtenant common interest which are subject to the
Security Instrument from time to time, but only to the extent permitted by any
Legal Requirements, elect to vote in place and stead of Borrower with respect to
all matters of repair and restoration of the same and with respect to insurance
under the terms and as provided in the Condominium By-Laws, to the extent that
any such votes are taken (and to the extent it may legally do so), (B) in order
to effectuate the foregoing, Borrower hereby irrevocably appoints Lender, or any
agent designated by Lender, as the agent of Borrower so to act with respect to
said right to vote, (C) written notice from Lender of such election in each such
event to the Residential Unit owners association and to Borrower is to be deemed
conclusive evidence as to such right to vote, (D) said agency is coupled with an
interest, (E) Borrower shall make all advances for repair and restoration due to
inadequacy of insurance, other than advances which are the obligation of another
owner of a Residential Unit, (F) if Borrower fails to promptly do so, upon
notice to Borrower, Lender may make such advances and the same together with
interest thereon at the Default Rate shall be added to the Loan and secured by
the Security Instrument, and (G) if Lender makes such advances pursuant to the
immediately preceding clause (F) Borrower shall execute and deliver and record,
at no expense to Lender, such documents Lender may reasonably require further
evidencing and confirming such advances and such security.

 

(ii)If a Casualty occurs, Borrower shall, to the extent permitted by applicable
law, vote, or cause each of Borrower’s representatives on the





117

--------------------------------------------------------------------------------

 



Condominium Board to vote to restore in the case of any decision as to whether
or not the Condominium will restore following a Casualty except in the event
that Lender is entitled and elects to require Net Proceeds to be applied to
repay the Loan pursuant to the terms hereof, in which event Borrower shall vote
or cause each of Borrower’s representatives on the Condominium Board to vote as
required by Lender, and Borrower shall cause such vote to be taken prior to any
construction contracts for the restoration being entered into. In connection
with any Casualty to the Property or any part of any building that is part of
the Property, Borrower shall, or shall cause each of Borrower’s representatives
on the Condominium Board to vote (to the extent it may legally do so), to
appoint an insurance trustee that meets the requirements of the Condominium
Documents. Any Insurance Proceeds shall be held by such insurance trustee and
applied toward restoration in accordance with the terms of this Agreement and
the applicable Condominium Documents, and in the event of a direct conflict with
respect to the use of such Net Proceeds between this Agreement and the
Condominium Documents, the provisions contained in the Condominium Documents
shall control. Borrower shall, to the extent permitted by applicable law, cause
its representatives on the Condominium Board to vote to not approve (A) the
appointment of any Person as the insurance trustee or substitute insurance
trustee that does not meet the requirements of the Condominium Documents or (B)
without the prior consent of the Lender, the removal of any qualified insurance
trustee. Borrower will not, without the prior written consent of Lender,
exercise any right it may have to vote for (I) the expenditure of Insurance
Proceeds or condemnation awards for the repair or restoration of the Property,
or (II) any additions or improvements to the any common elements or limited
common elements of the Condominium that are Material Alterations.

 

(e)Rights and Remedies.

 

(i)Lender shall have the rights and privileges which Borrower has under the
Condominium Documents (including, without limitation, all voting rights) as
though Lender were the owner of the Property, which rights and privileges may
only be exercised by Lender upon the occurrence and during the continuance of an
Event of Default, but only to the extent permitted by Legal Requirements. Upon
the occurrence and during the continuance of an Event of Default, Lender may
vote in place of Borrower and may exercise any and all of said rights and
privileges. Borrower hereby irrevocably appoints Lender as Borrower’s
attorney-in-fact, coupled with an interest to vote as Borrower’s proxy and to
act with respect to all of said rights and privileges so long as any Event of
Default exists. Written notice from Lender to the Condominium Board shall be
deemed conclusive as to the existence of such Event of Default and as to
Lender’s rights and privileges under this Section 5.1.40(e). Notwithstanding the
foregoing, nothing contained in this Section 5.1.40(e) or otherwise, and no
action taken by Lender under this Section 5.1.40(e) or otherwise, shall render
Lender liable for any Operating Expenses.

 

(ii)Upon the occurrence and during the continuance of a default by Borrower
under the Condominium Documents, upon notice to Borrower, Lender





118

--------------------------------------------------------------------------------

 



may (but shall not be obligated to), in its sole discretion, cause such default
by Borrower to be remedied and otherwise take or perform such other actions as
Lender may deem necessary or desirable in connection therewith. Borrower shall,
on demand, reimburse Lender for all advances made and reasonable out-of-pocket
expenses incurred by Lender in curing any such default (including, without
limitation, reasonable attorneys’ fees), together with interest thereon at the
Default Rate from the date expended to the date repaid in full. The provisions
of this Section 5.1.40(e)(ii) are in addition to any cure rights or other rights
or remedies granted to Lender under the Condominium Documents, the Loan
Documents or otherwise.

 

(f)No Release. Borrower acknowledges and agrees that no release or forbearance
of any of Borrower’s obligations under the Condominium Documents or otherwise
shall release Borrower from any of its obligations under this Agreement,
including without limitation its obligations with respect to the payment of any
Operating Expenses, including, without limitation, the Assessments and Charges,
and the performance of all of the terms, provisions, covenants, conditions and
agreements contained in the Condominium Documents, to be kept, performed and
complied with by Borrower.

 

5.1.41Sale of Residential Units; Sale of Commercial Units.

 

(a)A Borrower shall only be permitted to sell Residential Units if the same
constitute a Permitted Condominium Sale and using the form of contract of sale
for the Residential Units (each, a “Unit Sale Contract”) submitted to the
applicable Governmental Authority along with the Public Report and Property
Report (which may be subject to commercially reasonable changes pursuant to bona
fide arms-length negotiations in connection with the sale of Residential Units
or such other changes as may reasonably be approved by Lender, which approval
shall not be unreasonably withheld, conditioned or delayed). Within two (2)
Business Days of execution by Borrower and purchaser of any Unit Sale Contract a
copy of such Unit Sale Contract shall be delivered to Lender.

 

(b)Borrower shall comply in all material respects with all Legal Requirements in
connection with the offering and sale of Residential Units.

 

(c)Each Borrower shall cause any deposits in connection with any Unit Sale
Contract and any interest thereon (including, without limitation, all Existing
Unit Contract Deposits) (collectively, the “Unit Sale Contract Deposits” or each
individually, a “Unit Sale Contract Deposit”) to be held in the applicable
Escrow Account, which account shall be subject to the terms and conditions of
the applicable Tri-Party Agreement, and shall not withdraw such deposits for any
purpose except as expressly provided in the applicable Unit Sale Contract or as
required by Legal Requirements Public Report, Property Report and/or the
Condominium Act and as expressly permitted in accordance with this Agreement.
Borrower shall, in accordance with, and to the extent permitted pursuant to
Legal Requirements, assign its rights in all Unit Sale Contract Deposits
(whenever deposited) to Lender pursuant to a form acceptable to Lender and, if
required, approved by the applicable Governmental Authority, which form shall be
executed by Escrow Agent to confirm its acknowledgement of such assignment and
its agreement to act in accordance therewith, subject to Legal Requirements.
Without limiting the foregoing, Borrower





119

--------------------------------------------------------------------------------

 



shall not permit the proceeds of any such Unit Sale Contract Deposits to be used
to pay for construction or other costs related to the Improvements except in
accordance with the Public Report, the Property Report, the applicable Unit Sale
Contracts and this Agreement. In no event shall any assignment by Borrower to
Lender, of its rights in any Unit Sale Contract Deposits, either in this
Agreement or in any other Loan Documents require any consent or approval from
Lender in connection with Borrower’s obligation to return to any buyer its
deposit upon a termination by buyer of its respective Unit Sale Contract within
the initial 30-day period of rescission under HRS 514B-86 or -87 or the 7-day
period of rescission under the ILSFDA.

 

(d)If the purchaser under any Unit Sale Contract shall default in the
performance of its obligations thereunder beyond all applicable grace, notice
and cure periods and Borrower shall, to the extent permitted by the Public
Report, Property Report, such Unit Sale Contract, the applicable Escrow
Agreement, the applicable Tri-Party Agreement and Legal Requirements, receive
from Escrow Agent and retain all or a portion of the Unit Sale Contract Deposit
thereunder as damages, then Borrower shall give prompt notice to Lender of such
retention and (i) if Final Completion has not yet occurred and such funds
constitute Useable Unit Sale Contract Deposits, shall be held and disbursed as
Useable Unit Sale Contract Deposits, or (ii) otherwise shall, if permitted by
the Condominium Act, the applicable Escrow Agreement, the applicable Tri-Party
Agreement and Legal Requirements, pay the Unit Sale Contract Deposit and any
other amounts received from the defaulting purchaser from such forfeiture (the
“Forfeited Deposits”) to Lender within two (2) Business Days after receipt, and
if such payment is not permitted by the Public Report, Property Report, the
applicable Escrow Agreement, the applicable Tri-Party Agreement and Legal
Requirements, to the extent permitted by applicable Governmental Authorities,
such amounts shall, to the extent permitted by Legal Requirements and applicable
Governmental Authorities be deemed to be collateral for the Obligations and
shall be held in trust by Escrow Agent for the benefit of Lender and shall not
be distributed to any other Person without Lender’s prior written consent and
then only if such distribution so consented to is in accordance with Legal
Requirements. Upon receipt by Lender, any Forfeited Deposits shall be applied
towards repayment of the Outstanding Principal Balance without premium or
penalty.

 

(e)Without the prior written consent of Lender, Borrower shall not:

 

(i)sell or offer for sale any Residential Units except in compliance with the
Condominium Documents, the Condominium Act, the ILSFDA and all applicable Legal
Requirements or sell a Residential Unit except pursuant to a Unit Sale Contract;

 

(ii)enter into any Subsequent Unit Contract unless

 

(A)with respect to an Unrelated Unit Purchaser, one of the following shall
apply:

 

(X) for any Residential Unit that is, as of the Closing Date, subject to an
Existing Unit Contract (i.e., the case of a Subsequent Unit Contract for which
an Existing Unit Contract has been terminated), the Gross Sales Proceeds shall
be greater





120

--------------------------------------------------------------------------------

 



than or equal to the Minimum Release Price for such Residential Unit; or

 

(Y) for any Residential Unit that is not, as of the Closing Date, subject to an
Existing Unit Contract, the Gross Sales Proceeds shall be greater than or equal
to the Required Minimum Release Price for such Residential Unit (as used herein,
“Required Minimum Release Price” means an amount equal to 85% of the Minimum
Release Price for the applicable Unit); or

 

(Z) for any Residential Unit that is not, as of the Closing Date, subject to an
Existing Unit Contract, prior to entering into a Unit Sale Contract for which
the Gross Sales Proceeds will be less than the Required Minimum Release Price
for such Residential Unit, Borrower shall have provided written notice of such
Unit Sale Contract to Lender and confirmed in writing to Lender that Borrower
shall deposit with Lender in cash an amount equal to the difference between the
expected Gross Sales Proceeds and the Required Minimum Release Price for such
Unit (the “Deficit Deposit”) not less than five (5) Business Days prior to the
closing of the sale for such Residential Unit,

 

(B)with respect to any Unit Sale Contract entered into with a Related Unit
Purchaser, the Unit Sale Contract has been approved by Lender acting in its
reasonable discretion,

 

(C)the Unit Sale Contract provides that the portion of the sale price due at
closing is payable in full by bank or certified check or wire transfer of
immediately available funds at the closing of such sale,

 

(D)the effective dates for the Public Report and Property Report have been
issued by the applicable Governmental Authorities and Escrow Agent has executed
and delivered the acknowledgement contemplated by Section 5.1.41(c),

 

(E)such Unit Sale Contract shall require the purchaser to deposit with the
Escrow Agent a cash amount equal to not less than twenty percent (20%) of the
purchase price and shall provide that such amount shall be retained by Borrower,
to the extent of its actual damages upon default beyond all applicable grace,
notice and cure periods by the purchaser of its purchase obligation under such
Unit Sale Contract (or such lower amount as may be required to comply with Legal
Requirements), and





121

--------------------------------------------------------------------------------

 



(F)such Unit Sale Contract shall be subject to no conditions upon the
purchaser’s obligations to purchase the applicable Residential Unit (except for
customary title conditions, market financing and lease termination contingencies
and rights of rescission required by the Condominium Act and the ILSFDA).

 

(iii)sell more than ten (10) Residential Units to any Related Unit Purchaser
under any Unit Sale Contract (whether as an individual or as companies
controlled by such individual) without Lender’s prior written consent;

 

(iv)(A) amend, modify or supplement any Unit Sale Contract (except any
amendment, modification or supplement which is commercially reasonable under the
circumstances and does not affect the sales price thereunder), or terminate any
Unit Sale Contract (except for default on the part of a purchaser thereto but
with prompt notice to Lender), or permit any of the foregoing actions to be
taken or (B) release any Unit Sale Contract Deposit under any Unit Sale Contract
except in each case as required under the terms of such Unit Sale Contract, the
Condominium Act, or any regulations promulgated by, or directives of, the
applicable Governmental Authority or any other Legal Requirements, provided,
that Borrower shall be permitted to return the applicable Unit Sale Contract
Deposit in connection with the settlement of any dispute under a Unit Sale
Contract with the prior reasonable consent of Lender except in the event of a
termination of a Unit Sale Contract by a buyer within the initial thirty (30)
day period of rescission under HRS 514B-86 and -87 or seven (7) day period of
rescission under the ILSFDA, upon which Borrower shall return to buyer its
deposit thereunder, or in connection with any other occurrence where the return
of the return the applicable Unit Sale Contract Deposit is required by Legal
Requirements; or

 

(v)use any portion of the Useable Unit Sale Contract Deposits for costs that are
not permitted to be paid out of Buyer deposits pursuant to applicable law.

 

(f)Provided that no Event of Default has occurred and is continuing under this
Agreement, Lender shall release one or more Residential Units or Commercial
Units, as applicable, from the lien of the Security Instrument and all other
Loan Documents securing the indebtedness evidenced by the Note (and from any
UCC-1 financing statements in favor of Lender covering such Residential Units or
Commercial Units, as applicable) and deliver to Borrower a duly executed
release(s) in recordable form, UCC-3 release(s) of security interest and other
such documents as may be required to release the Residential Unit(s) or
Commercial Units, as applicable, from the lien and/or security interest of the
Loan Documents upon satisfaction of each of the following conditions:

 

(i)With respect to any Residential Unit, Borrower shall have complied with the
provisions of subsections (a) through (e) of this Section 5.1.41;

 

(ii)With respect to any Residential Unit, Lender shall have received a copy of
an executed Unit Sale Contract with reference to such Unit as and when required
pursuant to this Agreement;





122

--------------------------------------------------------------------------------

 



(iii)Lender shall have received (A) not less than seven (7) Business Days prior
written notice of the proposed release and (B) not less than five (5) Business
Days prior to the proposed release a pro forma settlement statement acceptable
to Lender and reflecting the items necessary to calculate the portion of the,
Gross Sales Proceeds and Net Sales Proceeds and Borrower’s calculation thereof
with respect to any Residential Unit;

 

(iv)the closing of the sale of such Unit pursuant to a Qualified Sales Agreement
shall occur within ten (10) Business Days of receipt of the release from Lender,
such release to have been delivered by Lender to Escrow Agent to be held in
escrow pending such closing pursuant to an escrow arrangement by and between
Escrow Agent and Lender in a form reasonably required by Lender;

 

(v)the Unit to be released will constitute one or more tax lots separate and
distinct from the tax lot or lots applicable to the remaining portion of the
Property encumbered by the lien of the Security Instrument;

 

(vi)neither the release from the lien of the Security Instrument, nor the
conveyance to the transferee of such Unit will violate any applicable zoning or
subdivision laws;

 

(vii)an amount equal to the Required Release Price (hereinafter defined) shall
have been received by Escrow Agent at the closing of the sale of the Residential
Unit or Commercial Unit, as applicable, and Escrow Agent shall be irrevocably
committed to delivering the Required Release Price to Lender upon the sale of
such Unit. As used herein, “Required Release Price” shall mean

 

(a)with respect to releases of Residential Units,

 

(x) in the case of a Residential Unit that is the subject of an Existing Unit
Contract (regardless of whether sold pursuant to such Existing Unit Contract or
a Subsequent Unit Contract), the Net Sales Proceeds from the sale of such Unit;

 

(y) in the case of any Subsequent Unit Contract entered into in accordance with
Section 5.1.41(e)(ii)(Y)  (i.e., Gross Sales Proceeds at or more than the
Required Minimum Release Price) or in the case of any Subsequent Unit Contract
entered into with a Related Unit Purchaser, the Net Sales Proceeds from the sale
of such Unit;

 

(z) in the case of any Subsequent Unit Contract entered into in accordance with
Section 5.1.41(e)(ii)(Z)  (i.e., Gross Sales Proceeds less than the Required
Minimum Release Price), the Net Sales Proceeds plus the Deficit Deposit
applicable to such sale for such Unit;





123

--------------------------------------------------------------------------------

 



and

 

(b)with respect to releases of Commercial Units, the Commercial Unit Release
Amount;

 

(viii)to the extent required under applicable Legal Requirements, a temporary,
partial or permanent certificate of occupancy for or covering the Residential
Unit in question has been obtained from the proper Governmental Authorities
pursuant to the Unit Sale Contract; and

 

(ix)payment of Lender’s reasonable and customary actual out-of-pocket expenses
pursuant to this Agreement shall be delivered to Escrow Agent for delivery to
Lender at closing of the sale of the Unit.

 

(g)Borrower shall promptly notify Lender of (i) any rescission right obtained by
a purchaser under a Unit Sale Contract in the event that any such rescission
contingently provided pursuant to the Condominium Act, ILSFDA or the standard
form of Unit Sale Contract becomes exercisable by any purchaser thereunder and
(ii) any rescission right exercised by a purchaser under a Unit Sale Contract.

 

(h)Any sale of a Commercial Unit shall be made pursuant to a Qualified Sales
Agreement, and the release price therefor (the “Commercial Unit Release Amount”)
shall be the greater of (i) the net proceeds from such sale (after customary
prorations and closing costs (including commissions), as reasonably approved by
Lender) and (ii) the Minimum Release Price. Nothing herein shall prohibit or
preclude an Affiliate of Guarantor from purchasing a Commercial Unit; provided,
however, such Affiliate of Guarantor which acquires any such Commercial Unit
shall enter into an agreement for the benefit of Lender prohibiting such
Affiliate of Guarantor from selling or otherwise transferring (or entering into
an agreement to sell or transfer) any legal or beneficial interest in such
Commercial Unit to a Person that is not an Affiliate of Guarantor for a period
of one (1) year after such Affiliate of Guarantor acquired such Commercial Unit,
except for a lease (on market terms and conditions reasonably acceptable to
Lender) of such Commercial Unit.

 

(i)Borrower shall promptly observe, perform and comply in all material respects
with all of the terms, covenants and provisions of the Qualified Sales
Agreements and shall not do, and shall use its commercially reasonable efforts
not to suffer or permit to be done any act, event or omission that may cause a
material default or material breach under the Qualified Sales Agreements.

 

5.1.42Community Covenant for Ward Village. Borrower shall provide the notice
contemplated by Section 16.4 of the Community Covenant for Ward Village, dated
September 13, 2013, recorded in the Hawaii Bureau of Conveyances as Document No.
A-50010794.

 

5.1.43Sales Agency Agreement; Sales Agent.

 

(a)The Sales Agency Agreement is in full force and effect.





124

--------------------------------------------------------------------------------

 



(b)Borrower shall (i) use commercially reasonable efforts to cause each Sales
Agent to manage the marketing and sales of Residential Units in accordance with
the applicable Sales Agency Agreement, each in the best interests of the
Property consistent with the sale of the Residential Units using sound business
judgment, (ii) diligently perform and observe all of the material terms,
covenants and conditions of each Sales Agency Agreement on the part of Borrower
to be performed and observed, subject to any applicable notice, grace, and cure
periods, (iii) promptly notify Lender of any default under any Sales Agency
Agreement of which it is aware, (iv) promptly deliver to Lender a copy of each
final financial statement, business plan, capital expenditures plan, development
plan, report and any other material written information, as applicable, received
by it under each Sales Agency Agreement and, upon request by Lender, shall cause
each Sales Agent to provide Lender with reports in regard to the sales of
Residential Units at the Property, in such form and detail as reasonably
requested by Lender and (v) promptly enforce the performance and observance of
all the covenants required to be performed and observed by each Sales Agent
under the applicable Sales Agency Agreement. If Borrower shall default in the
performance or observance of any term, covenant or condition of any Sales Agency
Agreement on the part of Borrower to be performed or observed after the
expiration of any applicable grace and cure periods pertaining thereto, then,
without limiting Lender’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Borrower from any of its
Obligations hereunder or under any Sales Agency Agreement, as applicable, Lender
shall have the right after written notice thereof to Borrower, but shall be
under no obligation, to pay any sums and to perform any act as may be
appropriate to cause all the terms, covenants and conditions of such Sales
Agency Agreement, on the part of Borrower to be performed or observed.

 

(c)Borrower shall not (i) surrender, terminate, cancel, modify, renew or extend
any Sales Agency Agreement except as otherwise permitted under this Agreement or
the Loan Documents, (ii) except to the extent expressly set forth below, enter
into any other agreement relating to the management, leasing, sale or operation
of the Property with Sales Agent or any other Person, (iii) consent to the
assignment by any Sales Agent of its interest under any Sales Agency Agreement
other than in favor of Lender pursuant to the Loan Documents, (iv) in writing
waive or release any of its rights and remedies under any Sales Agency
Agreement, except immaterial waivers or releases as may be in the best interests
of the sale of the Residential Units using sound business judgment, or (v) do
any act which would relieve any Sales Agent under any Sales Agency Agreement,
except immaterial waivers or releases as may be in the best interests of the
sale of the Residential Units using sound business judgment, in each case
without the express written consent of Lender.

 

(d)Subject to Lender’s prior written approval, Borrower shall be permitted to
enter Sales Agency Agreements with Sales Agents, provided that such agreements
are at arms length. In connection with the execution of any Sales Agency
Agreement, Borrower and the applicable Sales Agent shall enter into an
assignment of sales agency agreement and subordination of sales agency fees
substantially in the form of the Assignment of Sales Agency Agreement.

 

5.1.44Development Agreement.

 

(a)Each Development Agreement is in full force and effect.





125

--------------------------------------------------------------------------------

 



(b)Each Borrower shall (i) cause each Developer to cause the development of the
Property in accordance with the applicable Development Agreement, (ii)
diligently perform and observe all of the material terms, covenants and
conditions of the applicable Development Agreement on the part of Borrower to be
performed and observed, subject to any applicable notice, grace, and cure
periods, (iii) promptly notify Lender of any default under any Development
Agreement of which it is aware, (iv) promptly deliver to Lender a copy of each
final financial statement, business plan, capital expenditures plan, development
plan, report and any other material written information, as applicable, received
by it under each Development Agreement and, upon request by Lender, and (v)
promptly enforce the performance and observance of all the covenants required to
be performed and observed by each Developer under the applicable Development
Agreement. If Borrower shall default in the performance or observance of any
term, covenant or condition of any Developer Agreement on the part of Borrower
to be performed or observed after the expiration of any applicable grace and
cure periods pertaining thereto, then, without limiting Lender’s other rights or
remedies under this Agreement or the other Loan Documents, and without waiving
or releasing Borrower from any of its Obligations hereunder or under any
Development Agreement, as applicable, Lender shall have the right after written
notice thereof to Borrower, but shall be under no obligation, to pay any sums
and to perform any act as may be appropriate to cause all the terms, covenants
and conditions of such Development Agreement, on the part of Borrower to be
performed or observed.

 

(c)Borrower shall not (i) surrender, terminate, cancel, modify, renew or extend
any Development Agreement except as otherwise permitted under this Agreement or
the Loan Documents, (ii) consent to the assignment by any Developer of its
interest under any Development Agreement other than in favor of Lender pursuant
to the Loan Documents, (iii) in writing waive or release any of its rights and
remedies under any Development Agreement, except immaterial waivers or releases
as may be in the best interests of the sale of the Residential Units using sound
business judgment, or (iv) do any act which would relieve any Developer under
any Development Agreement, in each case without the express written consent of
Lender.

 

Section 5.2Negative Covenants. From the date hereof until payment and
performance in full of the Obligations, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

 

5.2.1Operation of Property.

 

(a)Borrower shall not, without Lender’s prior consent (which consent shall not
be unreasonably withheld), except to the extent expressly permitted herein: (i)
surrender, terminate or cancel any Management Agreement; provided, that Borrower
may, without Lender’s consent, replace the Manager so long as the replacement
manager is a Qualified Manager pursuant to a Replacement Management Agreement;
(ii) reduce or consent to the reduction of the term of the Management Agreement;
(iii) increase or consent to the increase of the amount of any charges or fees
under the Management Agreement; or (iv) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Management Agreement in any material respect.

 

(b)Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or





126

--------------------------------------------------------------------------------

 



otherwise take any action under the Management Agreement without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s sole discretion.

 

5.2.2Liens. Borrower shall not create, incur, assume or suffer to exist any Lien
on any portion of the Property or permit any such action to be taken, except for
Permitted Encumbrances; provided, however, after prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any mechanic’s or
materialmen’s liens; provided that (a) no Default or Event of Default has
occurred and remains uncured; (b) such proceeding shall be permitted under, and
be conducted in accordance with, the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (c) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (d) Borrower shall promptly upon final determination thereof pay the
amount of any claim resulting in such Lien, together with all costs, interest
and penalties which may be payable in connection therewith; (e) such proceeding
shall suspend the collection of any claims resulting in such contested Lien; and
(f) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure the payment of any claim
resulting in such contested Lien, together with all interest and penalties
thereon.

 

5.2.3Dissolution. Borrower shall not (a) engage in any dissolution, liquidation,
consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents (unless such
transfer or sale will result in the indefeasible repayment in full of the Loan),
(d) modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction, or (e) cause or allow
Pledgor to (i) dissolve, wind up or liquidate or take any action, or omit to
take any action, as a result of which Pledgor would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of formation or operating agreement of Pledgor, in each case,
without obtaining the prior consent of Lender. Notwithstanding anything to the
contrary, subject to Lender’s approval in Lender’s sole and absolute discretion,
Pledgor’s organizational documents may be amended to permit the admission of one
or more non-voting members at such Pledgor-level.

 

5.2.4Change in Business. Borrower shall not enter into any line of business
other than the ownership, operation, acquisition, disposition, development,
leasing and management of the Property (including providing services in
connection therewith), or make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than as permitted or contemplated by this Agreement.

 

5.2.5Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases or Unit Sale
Contracts in accordance herewith) owed to Borrower by any Person, except for
adequate consideration and in the ordinary course of Borrower’s business.





127

--------------------------------------------------------------------------------

 



5.2.6Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, use or permit the use of any portion of the Property
in any manner that could result in such use becoming a non-conforming use under
any zoning ordinance or any other applicable land use law, rule or regulation or
amend or modify, or terminate the Zoning Approvals, in each case, without the
prior written consent of Lender.

 

5.2.7No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property with (a) any other real
property constituting a tax lot separate from the Property, or (b) any portion
of the Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any Taxes that may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

5.2.8Principal Place of Business and Organization. Borrower shall not change its
principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days’ prior notice.
Borrower shall not change the place of its organization as set forth in Section
4.1.28 without the consent of Lender, which consent shall not be unreasonably
withheld. Upon Lender’s request, Borrower shall execute and deliver additional
financing statements, security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Property as a result of such change of principal place of business or place of
organization.

 

5.2.9ERISA. Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a Prohibited Transaction.

 

(a)Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as may be reasonably requested by Lender in its sole discretion that (i)
Borrower is not an “employee benefit plan” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (ii) Borrower is not subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans, in either case, subjecting Lender to liability for a
violation of ERISA, the Code, a state statute or similar law; and (iii) one or
more of the following circumstances is true:

 

(i)equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(ii)less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2);

 

(iii)Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e); or





128

--------------------------------------------------------------------------------

 



(iv)the Loan meets the requirements of PTE 95-60, 90-1, 84-14 or similar
exemption.

 

5.2.10Transfers.

 

(a)Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and its general partners, members, principals and (if Borrower is a
trust) beneficial owners, as applicable, in owning and operating properties such
as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the Other
Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other Obligations
contained in the Loan Documents, Lender can recover the Debt by a sale of the
Property.

 

(b)Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to, (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (in each case, directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) the Property or any part thereof or any legal or
beneficial interest therein, directly or indirectly, at any tier of ownership,
except as otherwise expressly permitted under this Agreement, (ii) permit a Sale
or Pledge of any interest in any Restricted Party, directly or indirectly, at
any tier of ownership except as otherwise expressly permitted under this
Agreement (any of the actions in the foregoing clauses (i) or (ii), a
“Transfer”), or (iii) suffer or permit any such Transfer described in this
Section 5.2.10 to occur by or in a Restricted Party, directly or indirectly, at
any tier of ownership, in each case, other than (A) the leasing of space in the
Improvements to Tenants pursuant to Leases entered into in accordance with the
provisions of Section 5.1.21 hereof, (B) Permitted Transfers, (C) Permitted
Encumbrances, (D) sales of Residential Units or Commercial Units pursuant to
Qualified Sales Agreements permitted under this Agreement, and (E) any Transfer
by Borrower or Pledgor to Lender or its designee or other Transfer resulting
from the exercise by Lender of its rights and remedies under the Loan Documents,
including without limitation, the pledge by Pledgor and the exercise of remedies
by Lender under such Pledge Agreement. Notwithstanding the foregoing, a Transfer
shall not include any condemnation or temporary taking of the Property or, for
purposes of Section 3.1(c)(ix), an involuntary lien or encumbrance of the
Property or any direct or indirect owner of the Property.

 

(c)A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property, or any part thereof, for
a price to be paid in installments; (ii) an agreement by Borrower leasing all or
substantially all of the Property or all or substantially all of a building
located on the Property for other than actual occupancy by a space tenant
thereunder, or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a party is a corporation, any merger, consolidation or
Sale or Pledge of such corporation’s stock or the creation or issuance of new
stock; (iv) if a party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds





129

--------------------------------------------------------------------------------

 



relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a party
is a trust or nominee trust, any merger, consolidation or the Sale or Pledge of
the legal or beneficial interest in such party or the creation or issuance of
new legal or beneficial interests; or (vii) the removal or the resignation of
the Manager (including, without limitation, an Affiliated Manager) other than in
accordance with Section 5.1.23 hereof.

 

(d)[Intentionally Blank]

 

(e)Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer prohibited hereunder without
Lender’s consent. This provision shall apply to every Transfer prohibited
hereunder regardless of whether voluntary or not, or whether or not Lender has
consented to any previous Transfer.

 

5.2.11Budgets and Schedules. Except as expressly permitted hereunder, Borrower
shall expend funds only in accordance with the Construction Budget, the Annual
Budget and in accordance with the applicable Plans and Specifications, and any
reallocation of any category or Line Items in the Construction Budget shall be
done in accordance with the provisions of this Agreement. Except as expressly
permitted hereunder, Borrower shall not amend, modify or supplement the
Construction Budget or the Annual Budget without the prior written consent of
Lender. Except as otherwise provided in this Agreement, Borrower shall expend
funds only in accordance with the Construction Budget, the Annual Budget and in
accordance with the applicable Plans and Specifications, and any reallocation of
any category or Line Items in the Construction Budget shall be done in
accordance with the provisions of this Agreement.

 

5.2.12Special Purpose Entity/Separateness.

 

(a)Each of Borrower and Pledgor is and shall continue to be a Special Purpose
Entity.

 

(b)Any assumptions made in any non-consolidation opinion required to be
delivered in connection with the Loan Documents subsequent to the Insolvency
Opinion (an “Additional Insolvency Opinion”), including, but not limited to, any
exhibits attached thereto, shall be true and correct in all respects. Borrower
will comply with (and each of Pledgor and Principal have complied and Borrower
will cause each of Pledgor and Principal to comply with) all of the assumptions
made with respect to Borrower (or Pledgor or Principal, as applicable) in the
Insolvency Opinion. Borrower will comply with all of the assumptions made with
respect to Borrower, Pledgor, and Principal in any Additional Insolvency
Opinion. Each entity other than Borrower, Pledgor and Principal with respect to
which an assumption shall be made in any Additional Insolvency Opinion will
comply with all of the assumptions made with respect to it in any Additional
Insolvency Opinion. Borrower covenants that in connection with any Additional





130

--------------------------------------------------------------------------------

 



Insolvency Opinion delivered in connection with this Agreement it shall provide
an updated certification regarding compliance with the facts and assumptions
made therein. Borrower shall provide Lender with five (5) Business Days’ prior
written notice prior to the removal of an Independent Director of any of
Borrower or Pledgor.

 

5.2.13Embargoed Person; OFAC. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, Pledgor, Principal and Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower, Pledgor,
Principal or Guarantor, as applicable, with the result that the investment in
Borrower, Pledgor, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and (c)
none of the funds of Borrower, Pledgor, Principal or Guarantor, as applicable,
have been derived from any unlawful activity with the result that the investment
in Borrower, Pledgor, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law. Neither
Borrower, Pledgor, Principal nor Guarantor is (or will be) a Person with whom
Lender is restricted from doing business under OFAC regulations (including those
persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 #13224 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action and is
not and shall not engage in any dealings or transactions or otherwise be
associated with such Persons. In addition, to help the U.S. Government fight the
funding of terrorism and money laundering activities, the U.S.A. Patriot Act
(and the regulations thereunder) requires the Lender to obtain, verify and
record information that identifies its customers. Borrower shall provide the
Lender with any additional information that the Lender deems necessary from time
to time in order to ensure compliance with the U.S.A. Patriot Act and any other
applicable Legal Requirements concerning money laundering and similar
activities.

 

5.2.14Contracts. Borrower shall not enter into, amend, modify, supplement or
terminate any Major Contract, or appoint or change any Sales Agent, General
Contractor, Borrower’s Architect, any Major Contractor or any Major
Subcontractor without the prior written consent of Lender, not to be
unreasonably withheld, conditioned or delayed. Borrower shall deliver to Lender
copies of all Major Contracts entered into after the Closing Date promptly
following execution thereof. So long as there is no outstanding Event of
Default, Borrower shall have the right to exercise all legal remedies with
respect to all Contracts (other than termination), provided that Borrower shall
not settle any claim with respect to any of the foregoing without Lender’s prior
written approval, not to be unreasonably withheld, conditioned or delayed.

 

5.2.15Affiliate Transaction. Borrower shall not enter into any new Affiliate
Contract, or amend, modify or terminate any Affiliate Contract approved by
Lender, in each case without Lender’s prior written approval in each instance,
which may be given or withheld in its sole discretion.

 

5.2.16General Contractor’s Agreement; Sales Agency Agreement. Except as
otherwise permitted under this Agreement or the Loan Documents, Borrower shall
not (i) surrender, terminate, cancel, or modify, renew or extend any Sales
Agency Agreement or the





131

--------------------------------------------------------------------------------

 



General Contractor’s Agreement, (ii) enter into any other agreement relating to
the management, leasing, sale, development or operation of the Property with
General Contractor, any Sales Agent or any other Person, (iii) consent to the
assignment by any Sales Agent or General Contractor of its interest under any
Sales Agency Agreement or the General Contractor’s Agreement, as applicable,
other than in favor of Lender pursuant to the Loan Documents, (iv) waive or
release in writing any of its rights and remedies under any Sales Agency
Agreement and/or the General Contractor’s Agreement, or (v) do any act which
would relieve the General Contractor from its obligations under the General
Contractor’s Agreement or any Sales Agent under any Sales Agency Agreement, in
each case without the express written consent of Lender, which consent shall not
be unreasonably withheld, conditioned, or delayed.

 

5.2.17Distributions. So long as any Obligations are outstanding but subject to
Section 2.8.2(l), Borrower shall not make any distribution, payment on account
of, or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity or
ownership interest of Borrower, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Borrower; it being agreed by
Borrower that in no event shall any proceeds, rents, revenues or other receipts
derived from the Property be re-invested in the Property (unless derives from
rental of Commercial Units and not from sales of Units) or distributed to
Borrower, Guarantor or any of their Affiliates before all Obligations of
Borrower and Guarantor under the Loan Documents have been indefeasibly paid in
full.

 

5.2.18REAs. Borrower shall not, without the prior written consent of Lender,
modify the REA.

 

Section 5.3Management Agreement Covenants.

 

5.3.1From and after Substantial Completion, Borrower shall (i) promptly perform
and/or observe all of the covenants and agreements required to be performed and
observed by it under the Management Agreement prior to the expiration of any
applicable grace or cure periods; (ii) promptly notify Lender of any default
under the Management Agreement of which it is aware; (iii) promptly deliver to
Lender a copy of each final financial statement, business plan, capital
expenditures plan, default notice or report received by it under the Management
Agreement; and (iv) promptly enforce the performance and observance of all of
the covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement if in the best interests of the Project using
sound business judgment.

 

5.3.2Borrower shall not enter into, or cause or knowingly permit any Person to
enter into, any rental management agreement or other arrangement with respect to
rental of Residential Units for transient occupancy, unless the form and
substance of such agreement shall have been approved by Lender and is in
compliance with the Condominium Act and all Legal Requirements.

 

Section 5.4Environmental Covenants. Borrower covenants and agrees that: (A) all
uses and operations on or of the Property, whether by Borrower or any other
Person, shall be in compliance with all Environmental Statutes and permits
issued pursuant thereto; (B) there shall be no Releases of Hazardous Substances
in, on, under or from the Property, except those that are both





132

--------------------------------------------------------------------------------

 



(i) in compliance with all Environmental Statutes and with permits issued
pursuant thereto and (ii) fully disclosed to Lender in writing; (C) there shall
be no Hazardous Substances in, on, or under the Property, except those that are
both (i) in compliance with all Environmental Statutes and with permits issued
pursuant thereto and (ii) fully disclosed to Lender in writing; (D) Borrower
shall keep the Property free and clear of all liens and other encumbrances
imposed pursuant to any Environmental Statute, whether due to any act or
omission of Borrower or any other Person; (E) Borrower shall, at its sole cost
and expense, perform any environmental site assessment or other investigation of
environmental conditions in connection with the Property, by an environmental
consultant reasonably approved by Lender pursuant to any reasonable written
request of Lender (including, but not limited to, sampling, testing and analysis
of soil, water, air, building materials, and other materials and substances
whether solid, liquid or gas), and share with Lender the reports and other
results thereof, and Lender shall be entitled to rely on such reports and other
results thereof; (F) Borrower shall, at its sole cost and expense, comply with
all reasonable written requests of Lender to (i) effectuate Remediation or
obtain a no further action letter for any condition (including, but not limited
to, a Release of any Hazardous Substances) in, on, under or from the Property,
in full compliance of Environmental Statutes or reasonably required by Lender
based upon recommendations and observations of an independent environmental
consultant approved by Lender, (ii) comply with any Environmental Statute, (iii)
comply with any directive from any Governmental Authority, and (iv) take any
other reasonable action necessary or appropriate for protection of human health
or the environment; (G) Borrower shall not do, and shall use commercially
reasonable efforts to prevent any Tenant or other user of the Property from
doing, any act that materially increases the dangers to human health or the
environment, poses an unreasonable risk of harm to any Person (whether on or off
the Property), impairs or may impair the value of the Property, is contrary to
any requirement of any insurer, constitutes a public or private nuisance,
constitutes waste, or violates any covenant, condition, agreement or easement
applicable to the Property; (H) Borrower shall use commercially reasonable
efforts to enforce the applicable provisions of the Leases in order to prevent
Tenants or other users of the Property from taking any action that violates any
applicable Environmental Statute, impairs or may impair the value of the
Property, constitutes a public or private nuisance, constitutes waste or
violates any covenant, condition, agreement or easement applicable to the
Property; and (I) Borrower shall immediately notify Lender in writing of (i) any
presence or Release or threatened Release of Hazardous Substances in, on, under,
from or migrating towards the Property, (ii) any non-compliance with any
Environmental Statutes related in any way to the Property, (iii) any actual or
potential imposition of a lien or other encumbrances against the Property
imposed pursuant to any Environmental Statute (iv) any required or proposed
Remediation of environmental conditions relating to the Property, and/or (v) any
written or oral notice or other communication of which any Borrower becomes
aware from any source whatsoever (including, but not limited to, a Governmental
Authority) relating in any way to Hazardous Substances or Remediation thereof,
possible liability of any Person pursuant to any Environmental Statute, other
environmental conditions in connection with the Property, the discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Property that could cause the Property or any actual or potential administrative
or judicial proceedings in connection with anything referred to in this Section
5.4.

 

Section 5.5Development Agreement Covenants. Borrower shall (i) promptly perform
and/or observe all of the covenants and agreements required to be performed and
observed by it





133

--------------------------------------------------------------------------------

 



under the Development Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder prior to the expiration of any
applicable grace or cure period thereunder; (ii) promptly notify Lender of any
default beyond applicable grace and cure periods under the Development Agreement
of which it is aware; (iii) promptly deliver to Lender a copy of each final
financial statement, business plan, capital expenditures plan, default notice
and report received by it under the Development Agreement; and (iv) promptly
enforce the performance and observance of all of the covenants and agreements
required to be performed and/or observed under the Development Agreement in the
best interests of the Project using sound business judgment.

 

Section 5.6Labor Matters. Borrower shall (i) not enter into or otherwise permit
the Property to be affected by any collective bargaining agreements without the
prior written consent of Lender, not to be unreasonably withheld, and (ii) not
consent to enter into any collective bargaining agreements unless required by
applicable law. Neither Borrower nor Manager shall take any action that would
trigger a withdrawal liability to any Multiemployer Plan or any Pension Plan.

 

Section 5.7Intellectual Property Covenants.

 

5.7.1Borrower (either itself or through licensees) will (i) use each Trademark
owned by Borrower in order to maintain such Trademark in full force free from
any claim of abandonment for non-use; and (ii) not (and not permit any licensee
thereof to) do any act or knowingly omit to do any act whereby any such
Trademark may become invalidated or impaired in any way.

 

5.7.2Borrower will notify Lender promptly if it knows, or has reason to know,
that any Trademark owned by Borrower may become forfeited, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court or tribunal in any state or country) regarding
such Borrower’s ownership of, or the validity or enforceability of, any such
Trademark or such Borrower’s right to register the same or to own and maintain
the same.

 

5.7.3Whenever Borrower, either by itself or through any agent, employee,
licensee or designee, shall submit or file an application for the registration
of any Trademark (including, without limitation, any domain name), Borrower
shall notify Lender, within sixty (60) days of the submission or filing of any
such application, and shall execute and deliver, and have recorded with the
appropriate Governmental Authority or domain name registry, any and all
agreements, instruments, documents, and papers as Lender may request to evidence
the Lender’s security interest therein.

 

5.7.4Borrower will take all reasonable and necessary steps, at Borrower’s sole
cost and expense, including, without limitation, in any proceeding before any
Governmental Authority or domain name registry or dispute resolution authority,
to maintain, pursue, and defend each Trademark application (and to obtain the
relevant registration) and to maintain and defend each Trademark registration
owned by Borrower, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.





134

--------------------------------------------------------------------------------

 



5.7.5In the event that any Trademark owned by Borrower is infringed,
misappropriated or otherwise violated by a third party, Borrower shall (i) at
Borrower’s sole cost and expense, take such actions as are reasonably
appropriate under the circumstances to enforce and protect such Trademark; and
(ii) promptly notify the Lender after it learns of such infringements,
misappropriation or violation.

 

5.7.6Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

 

(a)upon written demand from Lender, Borrower shall grant, assign, convey or
otherwise transfer to Lender an absolute assignment of all Borrower’s right,
title and interest-in and to all Trademarks owned by Borrower, including the
right to sue for past, present and future infringements, and shall execute and
deliver to the Lender such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement (provided that no such grant,
assignment, conveyance or other transfer shall occur with respect to the
Trademarks to the extent that, and solely during the period in which, such
grant, assignment, conveyance or other transfer would impair the validity or
enforceability of relevant intent-to-use trademark applications under applicable
federal law);

 

(b)Lender shall have the right (but not the obligation) to bring suit or
otherwise commence any action or proceeding in the name of Borrower, Lender or
otherwise, in Lender’s sole discretion, to enforce such Trademarks, in which
event Borrower shall, at the request of Lender, do any and all lawful acts and
execute any and all documents required by Lender in aid of such enforcement,
and, to the extent that Lender shall elect not to bring suit to enforce any
Trademark as provided in this Section, Borrower agrees to use all reasonable
measures, whether by action, suit, proceeding or otherwise, to prevent the
infringement or other violation of any of Borrower’s rights in the Trademarks by
others and for that purpose agrees to diligently maintain any action, suit or
proceeding against any Person so infringing as shall be necessary to prevent
such infringement or violation; and

 

(c)Lender shall have the right to notify, or require Borrower to notify, any
obligors with respect to amounts due or to become due to Borrower in respect of
any such Trademark, of the existence of the security interest created herein, to
direct such obligors to make payment of all such amounts directly to Lender,
and, upon such notification and at the expense of Borrower, to enforce
collection of any such amounts and to adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as Borrower might
have done.

 

5.7.7Borrower hereby grants to Lender, an irrevocable, non-exclusive license
(exercisable only during the continuance of an Event of Default and without
payment of royalty or other compensation to such Borrower) to use, operate
under, license, or sublicense any Trademark now owned or hereafter acquired by
Borrower, subject only to sufficient rights to quality control and inspection in
favor of Borrower to avoid the risk of invalidation of said Trademarks.

 

5.7.8Borrower hereby irrevocably constitutes and appoints Lender and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Borrower and in the name of





135

--------------------------------------------------------------------------------

 



Borrower or in its own name, in each case, from time to time after the
occurrence and during the continuance of any Event of Default, in Lender’s sole
discretion, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, Borrower
hereby gives Lender the power and right, on behalf of Borrower, without notice
to or assent by Borrower, to, during the continuance of an Event of Default, in
the case of any Trademarks and Trademark Licenses, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as Lender
may request to evidence Lender’s security interest in such Trademarks and
Trademark Licenses and the goodwill and general intangibles of Borrower relating
thereto or represented thereby.

 

ARTICLE VI

 

INSURANCE; CASUALTY; CONDEMNATION

 

Section 6.1Insurance.

 

(a)Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower, the Condominium Board (as applicable) and the Property providing at
least the following coverages:

 

(i)After Substantial Completion, comprehensive “All Risk” or “Special Form”
insurance on the Improvements and the Personal Property (A) in an amount equal
to or greater than one hundred percent (100%) of the “Full Replacement Cost”,
which for purposes of this Agreement shall mean actual replacement value with no
deduction for depreciation; (B) containing an agreed amount endorsement with
respect to the Improvements and Personal Property waiving all co-insurance
provisions, or confirmation that co-insurance does not apply; and (C) providing
for no deductible in excess of Twenty-five Thousand and No/100 Dollars
($25,000.00) for all such insurance coverage, with exceptions for catastrophic
perils, sublimits associated with enhanced coverages, or as reasonably approved
by Lender based on market conditions at the time of placement. In addition,
Borrower shall obtain: (w) flood hazard insurance in an amount as approved by
Lender, but in no event less than Fifty Million and No/100 Dollars
($50,000,000.00) per each Property, or as otherwise reasonably approved by
Lender based on market conditions at the time of placement; (x) earthquake
insurance in amounts and in form and substance satisfactory to Lender but in no
event less than One Hundred Million and No/100 Dollars ($100,000,000.00) per
each Property, or as otherwise reasonably approved by Lender based on market
conditions at the time of placement; (y) windstorm named storm insurance in
amounts and in form and substance satisfactory to Lender but in no event less
than Fifty Million and No/100 Dollars ($50,000,000.00) per each Property, or as
otherwise reasonably approved by Lender based on market conditions at the time
of placement; and (z) tsunami insurance if not otherwise included above, in
amounts and in form and substance satisfactory to Lender, but in no event less
than Fifty Million and No/100 Dollars ($50,000,000.00) per each Property, or as
otherwise





136

--------------------------------------------------------------------------------

 



reasonably approved by Lender based on market conditions at the time of
placement; provided that the insurance pursuant to clauses (w), (x), (y) and (z)
hereof shall be on coverage terms (and not deductibles) consistent with the
comprehensive “All Risk” or “Special Form” insurance policy required under this
subsection (i);

 

(ii)After Substantial Completion, commercial general liability insurance,
including coverage provided by a broad form comprehensive general liability
endorsement and coverage against claims for personal injury, bodily injury,
death or property damage occurring upon, in or about the Property, such
insurance (A) to be on the so-called “occurrence” form with a combined limit of
not less than Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
and One Million and No/100 Dollars ($1,000,000.00) per occurrence (and, if on a
blanket policy, containing a “Per Location Aggregate” endorsement); (B) to
continue at not less than the aforesaid limit until reasonably required to be
changed by Lender in writing by reason of changed economic conditions making
such protection inadequate; (C) add Lender as an additional insured on a primary
and non-contributory basis; and (D) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) blanket contractual liability for
insured contracts; and (5) contractual liability covering, to the maximum extent
permitted by law, Borrower’s obligation to indemnify Lender as required under
this Agreement;

 

(iii)After Substantial Completion, rental loss and/or business income
interruption insurance (A) with loss payable to Lender; (B) covering all risks
required to be covered by the insurance provided for in subsection (i) above;
(C) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
eighteen (18) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; and (D) for loss of Rents in
an amount equal to one hundred percent (100%) of the projected Gross Income from
Operations for a period of eighteen (18) months from the date of such Casualty
(assuming such Casualty had not occurred) and notwithstanding that the policy
may expire at the end of such period. The amount of such loss of Rents or
business income insurance shall be determined prior to the date hereof and at
least once each year thereafter based on Borrower’s reasonable estimate from the
Property for the succeeding eighteen (18) month period. Borrower may request the
periods stipulated within this section be reduced to twelve (12) months based on
market conditions at the time of placement, subject to review and approval of
Lender. Notwithstanding anything to the contrary in Section 2.7 hereof, all
proceeds payable to Lender pursuant to this subsection shall be held by Lender
and shall be applied at Lender’s sole discretion to (I) the Debt, or (II)
Operating Expenses approved by Lender in its sole discretion; provided, however,
that nothing herein contained shall be deemed





137

--------------------------------------------------------------------------------

 



to relieve Borrower of its obligations to pay the Debt, except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;

 

(iv)At all times during which the Properties are undergoing major construction,
and only if the above property and liability coverage forms do not otherwise
apply, (A) general and excess/umbrella liability insurance in the amount of One
Hundred and Two Million and No/100 Dollars ($102,000,000.00) per occurrence and
One Hundred and Two Million and No/100 Dollars ($102,000,000.00) in the
aggregate (per each Property) covering claims related to the construction
operations at each Property, with no exclusions as respects Explosion, Collapse
and Underground coverage. Such coverage obligation may be fulfilled via an Owner
or Contractor Controlled Insurance Program (OCIP or CCIP) and shall be endorsed
to provide products and completed operations insurance coverage for a period
extending through the statute of limitations and/or repose in the state of
Hawaii (at the time of the execution of this loan agreement, such period is
defined as ten (10) years) and shall include Lender as an additional insured for
on-going and completed operations on a primary and non-contributory basis with
respect to any insurance or self-insurance carried by Lender; and (B) the
property insurance provided for in subsection (i) above written on a so-called
builder’s risk completed value form to include cover for materials, machinery
and supplies whether onsite, in-transit or stored off-site and including the
foundations and other below-ground property (1) on a non-reporting basis, (2)
against all risks and with the same minimum sublimit thresholds insured against
pursuant to subsection (i) above, (3) including permission to occupy the
Properties, (4) with an agreed amount endorsement waiving co-insurance
provision, or confirmation that co-insurance does not apply, (5) with a maximum
AOP deductible of Fifty Thousand and No/100 Dollars ($50,000.00) with exceptions
for catastrophic perils, sublimits associated with enhanced coverages, or as
reasonably approved by Lender, (6) with a limit of no less than the value of the
construction contract plus delay in opening (soft costs) coverage of no less
than the per Project amount approved by Lender based on a portion of reasonably
anticipated ongoing expenses in the event of a delay, and (7) naming Lender as
Mortgagee/Loss Payee;

 

(v)Worker’s compensation insurance with respect to any employee of those
performing construction activities (including General Contractor and
subcontractors) subject to the statutory limits of the state in which the
Property is located, and employer’s liability insurance with a limit of at least
One Million and No/100 Dollars ($1,000,000.00) per accident and per disease per
employee, and after Substantial Completion of construction activities, worker’s
compensation insurance and employer’s liability insurance with a limit of at
least One Million and No/100 Dollars ($1,000,000.00) per accident and per
disease per employee with respect to any employee of the Borrower working or any
operations on or about the Property, or in connection with the Property or its
operation (if applicable);

 

(vi)Comprehensive boiler and machinery/equipment breakdown insurance, if
applicable, in amounts as shall be reasonably required by Lender on terms
consistent with the commercial property insurance policy required under





138

--------------------------------------------------------------------------------

 



subsections (i) and (iv) above (coverage required under this section is
applicable both during construction activities and post-construction);

 

(vii)Motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
not less than One Million and No/100 Dollars ($1,000,000.00) (coverage required
under this section is applicable both during construction activities and
post-construction);

 

(viii)After Substantial Completion, umbrella insurance in an amount not less
than One Hundred Million and No/100 Dollars ($100,000,000.00) per occurrence and
in the aggregate on terms consistent with the commercial general liability
insurance policy required under subsection (ii) above;

 

(ix)Contractor’s Pollution Liability coverage, including coverage for mold, any
clean up and remediation activities, in an amount of no less than Ten Million
and No/100 Dollars ($10,000,000.00) per occurrence and in the aggregate with a
deductible of no greater than One Hundred Thousand and No/100 Dollars
($100,000.00). Such policy shall be in place during construction operations and
solely with respect to completed operations, for a period beginning on the
inception date and ending ten (10) years thereafter and shall include Lender as
an Additional Insured;

 

(x)Property insurance required under subsections (i) and (iv) herein shall
include ordinance or law coverage to compensate for the cost of demolition and
rebuilding of the undamaged portion of the Property along with any increased
cost of construction in amounts not less than Five Million and No/100 Dollars
($5,000,000.00), or as otherwise approved by Lender based on market conditions
at the time of placement (coverage required under this section is applicable
both during construction activities and post-construction);

 

(xi)The commercial property policy (including business income), general
liability course of construction (liability, property and delay coverages),
workers’ compensation, umbrella or excess liability and pollution liability
insurance required under Sections 6.1(a)(i),  (ii),  (iii),  (iv), (v), (viii)
and (ix) above shall cover perils of terrorism and acts of terrorism and
Borrower shall maintain commercial property and business income insurance for
loss resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Sections 6.1(a)(i),  (ii),  (iii), (iv),
(v),  (viii) and (ix) above at all times during the term of the Loan so long as
Lender determines that either (I) prudent owners of real estate comparable to
the Property are maintaining same or (II) prudent institutional lenders
(including, without limitation, investment banks) to such owners are requiring
that such owners maintain such insurance provided,  however, that in the event
that TRIPRA or a subsequent statute is no longer in effect, Borrower shall not
be required to expend more than two hundred percent (200%) of total property
insurance premiums exclusive of earthquake, wind and flood premium in place for
the Property for Terrorism Insurance in any future year





139

--------------------------------------------------------------------------------

 



(“Terrorism Cap”) and if the cost of such Terrorism Insurance exceeds the
Terrorism Cap, Borrower shall purchase the maximum amount of Terrorism Insurance
available with funds equal to the Terrorism Cap;

 

(xii)After Substantial Completion, in addition to the coverages required above,
and only if the Property and Liability coverage forms do not otherwise apply,
Borrower shall procure or cause to be procured and maintained (A) general and
excess liability coverage in an amount of no less than Ten Million and No/100
Dollars ($10,000,000.00) per occurrence and in the aggregate to cover any/all
condominium management firms, associations, or other condominium association
members at the Property; (B) workers’ compensation with limits stipulated via
statute and employer’s liability of no less than One Million and No/100 Dollars
($1,000,000.00) per accident and per disease per employee; (C) a fidelity bond
in the amount no less than Two Million and No/100 Dollars ($2,000,000.00), or
the maximum value of funds that will be in the custody of the Condominium or its
management agent at any one time (whichever is less), and (D) Directors &
Officers insurance with limits of not less than Three Million and No/100 Dollars
($3,000,000.00) per claim. The coverage and limit requirements contained within
this section are based on market conditions at the time of placement and subject
to the review and reasonable approval of Lender. In addition to the foregoing,
if the Property and Liability coverages do not otherwise apply, Borrower shall
purchase and maintain (or cause to be purchased and maintained) such insurance
coverage as required by all other applicable Condominium Declarations for the
Property. In the event of a conflict between the insurance requirements of this
Agreement and the insurance requirements of other applicable Condominium
Declarations for the Property, the most stringent requirements shall prevail
provided that Borrower’s continuous and intentional failure to maintain a
material portion of any such required coverages shall constitute an Event of
Default notwithstanding any such reasonable action by Borrower.

 

(xiii)During construction activities, all firms engaged in a Design or
Design-Assist Capacity shall be required to maintain Professional Liability/E&O
coverage in the amount of One Million and No/100 Dollars ($1,000,000.00) per
occurrence or claim and in the aggregate. The limits required of the Architect
of Record, however, shall be Five Million and No/100 Dollars ($5,000,000.00) per
occurrence or claim and in the aggregate. In the event a firm does not maintain
such required limits during construction activities, an Owner’s Protective
Professional Indemnity policy placed by Borrower shall satisfy the insurance
required in this section (xiii).

 

(xiv)All liability policies required within this section shall contain no
residential, condominium or habitational exclusions applicable to the Property;
and

 

(xv)Upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards, which at the time are commonly insured





140

--------------------------------------------------------------------------------

 



against for properties similar to the Property located in or around the region
in which the Property is located.

 

(b)All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the reasonable approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the state and having a claims paying
ability rating of “A-” or better (and the equivalent thereof) by A.M. Best. For
multi-layered policies, if four (4) or fewer insurance companies issue the
Policies, then at least seventy-five percent (75%) of the insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying ability rating of “A-” or better by A.M. Best, with no carrier
below “B+” or if five (5) or more insurance companies issue the Policies, then
at least sixty percent (60%) of the insurance coverage represented by the
Policies must be provided by insurance companies with a claims paying ability
rating of “A-” or better by A.M. Best, with no carrier below “B+”. Prior to the
expiration of the Policies theretofore furnished to Lender, ACORD 25
certificates of insurance and ACORD 28 Evidence of Commercial Property Insurance
evidencing the Policies accompanied by evidence from Borrower’s insurance broker
reasonably satisfactory to Lender that the coverage shown on such ACORD forms is
in full force and effect as stated, that Lender will receive thirty (30) days
prior notice of any cancellation or non-renewal and containing evidence of
payment of the premiums due thereunder (the “Insurance Premiums”), shall be
delivered by Borrower to Lender.

 

(c)Any insurance provided for in Section 6.1(a) may be on a separate Policy, a
blanket insurance Policy, or a combination thereof, provided that any blanket
insurance Policy shall specifically allocate to the Property the amount of
coverage from time to time required hereunder or shall otherwise provide the
same protection as would a separate Policy insuring only the Property in
compliance with the provisions of Section 6.1(a).

 

(d)All Policies provided for or contemplated by Section 6.1(a), except for the
Policies referenced in Section 6.1(a)(v) and (xiii), shall name Borrower as the
insured or as an additional insured and Lender (and its successors and assigns)
as Mortgagee and/or Loss Payee for Property coverages and Additional Insured for
liability coverages, as its interests may appear, and in the case of property,
boiler and machinery, flood and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

 

(e)All Policies provided for in Section 6.1(a) and naming Borrower as the
insured shall contain clauses or endorsements to the effect that, or otherwise
provide that: (i) no act or negligence of Borrower, or anyone acting for
Borrower, or of any tenant or other occupant, or failure to comply with the
provisions of any Policy, which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned (except with
respect to liability policies which shall not contain a clause or endorsement to
the effect that, or otherwise provide that an act or negligence of such parties
shall in any way affect the validity or enforceability of the insurance insofar
as Lender is concerned); (ii) the Policies shall not be canceled without at
least thirty (30) days’ notice to





141

--------------------------------------------------------------------------------

 



Lender, except for non-payment of premium which shall be ten (10) days; and (iv)
Lender shall not be liable for any Insurance Premiums thereon or subject to any
assessments thereunder.

 

(f)Copies of Policies provided for in Section 6.1(a) shall be required to be
provided to Lender upon reasonable request. If at any time after such request
Lender is not in receipt of written evidence that all Policies are in full force
and effect, Lender shall have the right, without notice to Borrower, to take
such action as Lender deems necessary to protect its interest in the Property,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate per the terms of this Agreement.
All premiums incurred by Lender in connection with such action or in obtaining
such insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Security Instrument and shall
bear interest at the Default Rate.

 

(g)To the extent the same are not in effect as of the Closing Date, Borrower
covenants and agrees that: (i) within five (5) Business Days after the Closing
Date, Borrower shall revise the hard and soft costs limits for the Builder’s
Risk coverage on the Ala Moana Property to levels approved by Lender in its sole
and absolute discretion; (ii) within twenty (20) Business Days after the Closing
Date, Borrower shall deliver to Lender the 100% payment and performance bonds
(except as expressly set forth on Schedule XI hereto) including a dual obligee
rider flowing to Lender, from both General Contractors, (iii) within ten (10)
Business Days after the Closing Date, add terrorism coverage to the OCIP for the
Ala Moana Property and the Contractor’s Pollution Liability policies either
included in the policies or provided via a stand-alone basis; (iv) not later
than December 15, 2014, implement an OCIP for the Auahi Property with limits,
terms and conditions in substantially the same form as the OCIP for the Ala
Moana Property (inclusive of terrorism coverage which can either be included in
the policies or provided via a stand-alone basis) and acceptable to Lender; and
(v) not later than December 15, 2014, bind Builder’s Risk coverage on the Auahi
Property with limits, terms and conditions in substantially the same form as for
the Ala Moana Property Builder’s Risk coverage (inclusive of terrorism coverage
which can either be included in the policies or provided via a stand-alone
basis) and acceptable to Lender.

 

Section 6.2Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall (a) give
prompt notice of such damage to Lender, and (b) unless Lender fails to make Net
Proceeds available for Restoration in violation of this Agreement, promptly
commence and diligently prosecute the completion of Restoration so that the
Property resembles, as nearly as possible, the condition the Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender and otherwise in accordance with Section 6.4. Unless Lender
fails to make Net Proceeds available for Restoration in violation of this
Agreement, Borrower shall pay all costs of such Restoration whether or not such
costs are covered by insurance. Lender may, but shall not be obligated to make
proof of loss if not made promptly by Borrower. In addition, Lender may
participate in (and have reasonable approval rights over) any settlement
discussions with any insurance companies with respect to any Casualty in which
the Net Proceeds or the costs of completing Restoration are equal to or greater
than One Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00) (the
“Casualty Threshold”) and Borrower shall deliver to Lender all instruments
required by Lender to permit such participation.





142

--------------------------------------------------------------------------------

 



Section 6.3Condemnation  . Borrower shall promptly give Lender notice of the
actual or threatened (in writing) commencement of any proceeding in respect of
Condemnation, and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments reasonably requested by Lender to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings (to
the extent such proceedings are not diligently prosecuted by the Condominium
Board in accordance with the Condominium Documents), and shall consult with
Lender, its attorneys and experts, and reasonably cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to perform the
Obligations at the time and in the manner provided in this Agreement and the
other Loan Documents and the Outstanding Principal Balance shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Obligations. Lender shall not be limited to the interest paid on the Award by
the applicable Governmental Authority, but shall be entitled to receive out of
the Award interest at the rate or rates provided herein or in the Note. If the
Property or any portion thereof is taken by a Governmental Authority, Borrower
shall promptly commence and diligently prosecute Restoration (to the extent such
Restoration is not commenced and diligently prosecuted to completion by the
Condominium Board in accordance with the Condominium Documents) and otherwise
comply with the provisions of Section 6.4. If the Property or any portion
thereof is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt. Notwithstanding the
foregoing or in any of the other Loan Documents, with respect to any
Condemnation pursuant to the proceeding described on Schedule XII that would not
reasonably be expected to impair the Project in any material respect, and in
which the portion of the Project included in such Condemnation is a de minimis
portion of the aggregate amount of real property beneficially owned by Guarantor
and its Affiliates that is the subject of such Condemnation proceeding, Lender
shall not participate in a manner that would unreasonably interfere with a
global resolution of such Condemnation proceeding between Guarantor and its
Affiliates and the applicable condemning authority, and provided that Guarantor
and Borrower have reasonably consulted with Lender regarding the allocation of
any award that is part of such global resolution, Guarantor and its Affiliates
may allocate such award among the affected properties in Guarantor’s
commercially reasonable discretion (which shall be conclusive and binding absent
manifest error).

 

Section 6.4Restoration. The following provisions shall apply in connection with
any Restoration:

 

(a)If the Net Proceeds shall be less than the Casualty Threshold and the costs
of completing Restoration shall be less than the Casualty Threshold, the Net
Proceeds will be disbursed by Lender to Borrower upon receipt; provided that all
of the conditions set forth in Section 6.4(b)(i) are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence Restoration in accordance with the terms of this
Agreement.





143

--------------------------------------------------------------------------------

 



(b)If the Net Proceeds are equal to or greater than the Casualty Threshold, but
less than twenty percent (20%) of the original principal balance of the Loan or
the costs of completing Restoration is equal to or greater than the Casualty
Threshold, but less than twenty percent (20%) of the original principal balance
of the Loan, the Net Proceeds will be held by Lender and Lender shall make the
Net Proceeds available for Restoration in accordance with the provisions of this
Section 6.4. The term “Net Proceeds” for purposes of this Section 6.4 shall
mean: (i) the net amount of all insurance proceeds received by Lender pursuant
to Section 6.1 (a)(i),  (iv),  (vi),  (ix) and (x) as a result of such damage or
destruction, after deduction of Lender’s reasonable costs and expenses
(including, but not limited to, reasonable counsel costs and fees), if any, in
collecting same (“Insurance Proceeds”), or (ii) the net amount of the Award,
after deduction of Lender’s reasonable costs and expenses (including, but not
limited to, reasonable counsel costs and fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.

 

(i)The Net Proceeds shall be made available to Borrower for Restoration upon the
approval of Lender in its reasonable discretion that the following conditions
are met:

 

(A)no Default or Event of Default shall have occurred and be continuing;

 

(B)(1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the affected building has
been damaged, destroyed or rendered unusable as a result of such Casualty, or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the parcel that is taken, and such land
is located along the perimeter or periphery of such parcel, and no material
portion of the Improvements is located on such land;

 

(C)Borrower shall commence Restoration as soon as reasonably practicable (but in
no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

 

(D)Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of (1)
the Net Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(iii),
if applicable, or (3) by other funds of Borrower, including funds that are
available in the Escrow Funds for completion of the Project, if applicable;

 

(E)Lender shall be satisfied that Restoration will be completed on or before the
earliest to occur of (1) six (6) months prior to the then applicable Maturity
Date, (2) the earliest date required for such completion under the terms of any
Leases, (3) such time as may be required under all





144

--------------------------------------------------------------------------------

 



applicable Legal Requirements in order to repair and restore the Property to the
condition it was in immediately prior to such Casualty or to as nearly as
possible the condition it was in immediately prior to such Condemnation, as
applicable, or (4) the expiration of the insurance coverage referred to in
Section 6.1(a)(iii);

 

(F)the Property and the use thereof after Restoration will be in compliance with
and permitted under all applicable Legal Requirements;

 

(G)Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

 

(H)such Casualty or Condemnation, as applicable, does not result in the loss of
access to any portion of the Property or the related Improvements that cannot be
restored as part of the Restoration;

 

(I)any disbursement of Net Proceeds shall be subject to all conditions for
Disbursements set forth herein;

 

(J)Borrower shall deliver, or cause to be delivered, to Lender a signed detailed
budget approved in writing by Borrower’s architect or engineer stating the
entire estimated cost of completing Restoration, which budget shall be
acceptable to Lender;

 

(K)the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
Restoration;

 

(L)the Liens in favor of Lender shall not be impaired as a result of such
casualty or condemnation; and

 

(M)Lender shall be satisfied that the Restoration will be completed in
accordance with any requirements under the Condominium Documents.

 

Notwithstanding the foregoing provisions of this Section 6.4(b)(i), from and
after the date of the closing of the first sale of a Residential Unit in
accordance with the terms of this Agreement to a third party purchaser that is
not an Affiliate of Borrower or Guarantor, the Net Proceeds shall be made
available to Borrower for Restoration if and to the extent the same is required
pursuant to the terms of the Condominium Documents, such Restoration to be
conducted in accordance with the provisions of this Agreement (including,
without limitation, the provisions of clauses (F), (G), (I), (J), (L) and (M) of
this Section 6.4(b)(i) and the remaining provisions of this Section 6.4(b)(i)
and Condominium Documents.





145

--------------------------------------------------------------------------------

 



(ii)The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account (the “Net Proceeds Account”) and, until disbursed in
accordance with the provisions of this Section 6.4(b), shall, subject to Legal
Requirements, constitute additional security for the Debt and the Other
Obligations. The Net Proceeds shall be disbursed by Lender to, or as directed
by, Borrower from time to time during the course of Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialmen’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property or any portion thereof
which (1) have not either been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the Title Company, or (2) are not being contested in accordance with
the terms of Section 5.2.2 hereof.

 

(iii)All plans and specifications required in connection with Restoration shall
be subject to prior review and acceptance in all respects by Lender and by an
independent consulting engineer selected by Lender (the “Casualty Consultant”).
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with Restoration. The
identity of the contractors, subcontractors and materialmen engaged in
Restoration, as well as the contracts under which they have been engaged, shall
be subject to prior review and reasonable acceptance by Lender and the Casualty
Consultant. All reasonable costs and expenses actually incurred by Lender in
connection with making the Net Proceeds available for Restoration including,
without limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower.

 

(iv)In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of Restoration, as certified by the Casualty
Consultant, minus the Retention Amount. The term “Retention Amount” shall mean,
as to each contractor, subcontractor or materialman engaged in Restoration, an
amount equal to ten percent (10%) of the costs actually incurred for work in
place as part of Restoration, as certified by the Casualty Consultant, until
fifty percent (50%) of Restoration by any such party has been completed;
provided, that Borrower shall not be obligated to withhold any additional
retention amount with respect to the remaining fifty percent (50%) of
Restoration by such party, but shall retain the initial retention amount until
Restoration has been completed by such party, including any Punchlist Items (it
being acknowledged and agreed that at no time until Restoration has been
completed by such party shall the retention amount with respect to such party be
less than five percent (5%)); provided, further, that the Retention Amount shall
in no event, and notwithstanding anything to the contrary set forth above in
this Section 6.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in Restoration. The
Retention Amount shall not be released until the Casualty





146

--------------------------------------------------------------------------------

 



Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b) and that all approvals necessary for
the re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of Restoration have been paid in full or will be paid in full out
of the Retention Amount; provided, however, that Lender will release the portion
of the Retention Amount being held with respect to any contractor, subcontractor
or materialman engaged in Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialmen’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the Title Company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the related Security Instrument and evidence of payment
of any premium payable for such endorsement. If required by Lender, the release
of any such portion of the Retention Amount shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the applicable contractor, subcontractor or materialman.

 

(v)Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

(vi)If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of
Restoration that Borrower is required to perform (excluding any restoration by
Tenants), Borrower shall deposit the deficiency (the “Net Proceeds Deficiency”)
with Lender before any further disbursement of the Net Proceeds shall be made.
The Net Proceeds Deficiency deposited with Lender shall be held by Lender and
shall be disbursed for costs actually incurred in connection with Restoration on
the same conditions applicable to the disbursement of the Net Proceeds, and
until so disbursed pursuant to this Section 6.4(b) shall constitute additional
security for the Debt and the Other Obligations.

 

(vii)The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence satisfactory to Lender that all costs incurred in connection with
Restoration have been paid in full, shall be remitted by Lender to Borrower;
provided no Event of Default shall have occurred and shall be continuing.

 

(c)If Net Proceeds are (i) equal to or greater than twenty percent (20%) of the
original principal amount of the Loan, or (ii) not required to be made available
for Restoration (due





147

--------------------------------------------------------------------------------

 



to Borrower’s inability to satisfy the conditions set forth in Section 6.4(b)(i)
or otherwise), then in any such event all Net Proceeds may be retained and
applied by Lender in accordance with Section 2.4.2 hereof toward reduction of
the Outstanding Principal Balance whether or not then due and payable in such
order, priority and proportions as Lender in its sole discretion shall deem
proper, or, in the sole discretion of Lender, the same may be paid, either in
whole or in part, to Borrower for such purposes as Lender shall approve, in its
sole discretion. No prepayment charge, Breakage Costs or Yield Maintenance
Premium shall be payable by Borrower by reason of a Casualty or Condemnation.

 

(d)In the event of foreclosure of the Security Instrument, or other transfer of
title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other Transfer of title.

 

ARTICLE VII

 

RESERVE FUNDS

 

Section 7.1Tax and Insurance Escrow.

 

7.1.1Tax and Insurance Escrow Funds. Commencing on the first Payment Date after
the date on which Substantial Completion occurs, Borrower shall either (i) draw
from the undisbursed Loan proceeds and use such funds to pay or (ii) if there
are no undisbursed Loan proceeds, to the extent permitted pursuant to the terms
hereof, pay to Lender on each Payment Date (a) one-twelfth (1/12) of the
Property Taxes that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Property Taxes at least thirty (30) days prior to their respective due
dates, and (b) one-twelfth (1/12) of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (the foregoing amounts so deposited with
Lender are hereinafter called the “Tax and Insurance Escrow Funds” and the
account in which such amounts are held shall hereinafter be referred to as the
“Tax and Insurance Escrow Account”). At Lender’s option, the Tax and Insurance
Escrow Account shall be maintained as a Subaccount of the Cash Management
Account or be an account maintained by Servicer either at Servicer or at an
Eligible Institution. Notwithstanding the previous requirements of this Section
7.1.1, Lender shall waive Borrower’s obligations to pay to Lender on each such
Payment Date the payment described in clause (b) of this Section 7.1.1, for so
long as the following conditions are met (any of which may be waived, in
Lender’s sole and absolute discretion): (i) no Event of Default has occurred and
is continuing hereunder, (ii) the insurance coverage for the Property is
included in a blanket policy insuring multiple properties and held by Borrower
or an entity that Controls Borrower, which blanket policy is acceptable to
Lender in its sole discretion, (iii) Borrower binds all applicable insurance
prior to the then current expiration date of the blanket policy described in
clause (ii) hereof, (iv) Guarantor shall satisfy all net worth and liquidity
covenants set forth in the Guaranty (if any), and (iv) Borrower provides Lender
evidence of renewal policies prior to the then current expiration date of the
applicable policy (the conditions contained in the foregoing clauses (i)





148

--------------------------------------------------------------------------------

 



through (iv), collectively, the “Insurance Escrow Funds Waiver Conditions”). If,
at any time, Borrower fails to meet any of the Insurance Escrow Funds Waiver
Conditions (and Lender has not opted to waive such condition in its sole and
absolute discretion), commencing with the next applicable Payment Date and
continuing on each Payment Date until such time as all Insurance Escrow Funds
Waiver Conditions have again been met, Borrower shall deposit an amount equal to
the product of (x) the resulting fraction where (A) the numerator is one (1),
and (B) the denominator is the number of Payment Dates then remaining in the
then current calendar year, and (y) the amount of Insurance Premiums that Lender
reasonably estimates will be payable to obtain and subsequently retain policies
of insurance which meet the requirements of Section 6.1 hereof. In addition to
the foregoing, if Borrower fails to renew the policy or policies described in
clause (ii) hereof by the date which is seven (7) days prior to the expiration
thereof, Borrower agrees to notify Lender of such failure, and to keep Lender
reasonably apprised of all developments in connection therewith, and if,
following such notice, Lender reasonably believes that Borrower will be unable
to bind the policy or policies described in clause (ii) prior to the expiration
thereof, then Lender shall have the right, without notice to Borrower, to take
such action as Lender deems necessary to protect its interest in the Property,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate. All premiums incurred by Lender
in connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Security Instrument and shall bear interest at the Default Rate.

 

7.1.2Disbursements from Tax and Insurance Escrow Funds. Provided no Default or
Event of Default has occurred and is continuing, Lender will apply the Tax and
Insurance Escrow Funds to payments of Property Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Security Instrument. In making any payment relating to the Tax and Insurance
Escrow Funds, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Property Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any Tax,
assessment, sale, forfeiture, Tax lien or title or claim thereof. If the amount
of the Tax and Insurance Escrow Funds shall exceed the amounts due for Property
Taxes and Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax and Insurance Escrow Account. Any amount
remaining in the Tax and Insurance Escrow Account after the Debt has been paid
in full shall be returned to Borrower. In allocating such excess, Lender may
deal with the Person shown on the records of Lender to be the owner of the
Property. If at any time Lender reasonably determines that the Tax and Insurance
Escrow Funds are not or will not be sufficient to pay Property Taxes and
Insurance Premiums by the due dates thereof, Lender shall notify Borrower of
such determination and Borrower shall increase its monthly payments to Lender by
the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to the due date of the Property Taxes and/or thirty
(30) days prior to the expiration of the Policies, as the case may be.

 

Section 7.2Excess Cash Reserve Funds. In the event that cash management
described in Section 2.7.2 hereof is then in effect, all Excess Cash shall be
collected by Lender and all such amounts shall be held by Lender as additional
security for the Obligations (amounts so held shall be hereinafter referred to
as the “Excess Cash Reserve Funds” and the account to which such amounts are
held shall hereinafter be referred to as the “Excess Cash Reserve Account”). At





149

--------------------------------------------------------------------------------

 



Lender’s option, the Excess Cash Reserve Account shall be maintained as a
Subaccount of the Cash Management Account or be an account maintained by
Servicer either at Servicer or at an Eligible Institution.

 

Section 7.3Intentionally Blank.

 

Section 7.4Reserve Funds, Generally.

 

(a)Borrower (i) hereby grants to Lender a first priority security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Account as additional security for payment and performance of the
Obligations and (ii) will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Reserve Funds,
including, without limitation, filing or authorizing Lender to file UCC-1
financing statements and continuations thereof. Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Obligations.

 

(b)Upon the occurrence and during the continuance of an Event of Default, Lender
may, in addition to any and all other rights and remedies available to Lender,
apply any sums then present in any or all of the Reserve Funds to the reduction
of the Outstanding Principal Balance in any order in its sole discretion.

 

(c)Borrower shall not further pledge, assign or grant any security interest in
any Reserve Fund or the monies deposited therein or permit any Lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(d)The Reserve Funds shall not constitute trust funds and may be commingled with
other monies held by Lender. No earnings or interest on the Reserve Funds shall
be payable to Borrower. Neither Lender nor any Servicer that at any time holds
or maintains the Reserve Funds shall have any obligation to keep or maintain
such Reserve Funds or any funds deposited therein in interest bearing accounts.
If Lender or any Servicer elects in its sole and absolute discretion to keep or
maintain any Reserve Funds or any funds deposited therein in an interest bearing
account, (i) such funds shall not be invested except in Permitted Investments,
and (ii) all interest earned or accrued thereon shall be for the benefit of and
be retained by Lender or any Servicer. Lender shall not be responsible and shall
have no liability whatsoever for the rate of return earned or losses incurred on
the investment of any Reserve Funds in Permitted Investments.

 

(e)Borrower shall indemnify Lender and hold Lender harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Reserve Funds; provided, however, that
Lender may not pursue any such right or claim, unless an Event of Default has
occurred and remains uncured.





150

--------------------------------------------------------------------------------

 



ARTICLE VIII

 

DEFAULTS

 

Section 8.1Event of Default.

 

(a)Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

(i)if any portion of the Debt is not paid when due (including, without
limitation, the failure of Borrower to repay the entire outstanding principal
balance of the Note in full on the Maturity Date) or any other amount under
Section 2.7.2(b)(i) through (vi) is not paid in full on each Payment Date;
provided, however, that Borrower shall have a five (5) Business Day grace period
following the date when due for all payments that are not due on a Payment Date;

 

(ii)if any of the Property Taxes or Other Charges are not paid when the same are
due and payable (unless Lender is paying such Property Taxes pursuant to Section
7.1), subject to the provisions of Section 2.7.3 and Section 5.1.2 hereof;

 

(iii)if the Policies are not kept in full force and effect, or if copies of the
certificates evidencing the Policies (or certified copies of the Policies if
requested by Lender) are not delivered to Lender within thirty (30) days after
written request therefor; provided, however, there shall be no Event of Default
under this Section 8.1(a)(iii) if: (x) sufficient funds exist in the Tax and
Insurance Escrow Account to pay all premiums and any other amounts owing with
respect to such Policies, and (y) in violation of this Agreement, Lender fails
to release such funds in order to pay same;

 

(iv)if Borrower or Pledgor, as applicable, Transfers or otherwise encumbers any
portion of the Property, the Collateral or the Pledged Collateral in violation
of the provisions of this Agreement, or Article 6 (Due on Sale/Encumbrance) of
the Security Instrument or any Transfer is made in violation of the provisions
of Section 5.2.10 hereof;

 

(v)if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made or deemed remade; provided,  however, that if Borrower did not have
actual knowledge at the time of such representation or warranty that such
representation or warranty was false or misleading in any material respect, the
same is immaterial and non-recurring, and the fact underlying such
representation or warranty are capable of being conformed to the representation
or warranty as made, the same shall not be an Event of Default hereunder if same
is cured within ten (10) Business Days after the earlier to occur of (x) written
notice from Lender or (y) Borrower become aware of same;





151

--------------------------------------------------------------------------------

 



(vi)if the representation and warranty contained in Section 4.1.37 regarding the
tax classification of Borrower as a Disregarded Entity is false or misleading at
any time;

 

(vii)if Borrower, Pledgor, Developer or Guarantor shall (i) make an assignment
for the benefit of creditors or (ii) generally not be paying its debts as they
become due;

 

(viii)if a receiver, liquidator or trustee shall be appointed for Borrower,
Pledgor or Developer, or if Borrower, Pledgor or Developer, as applicable, shall
be adjudicated bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Pledgor or Developer, as applicable, or if any proceeding for
the dissolution or liquidation of Borrower, Pledgor or Developer, as applicable,
shall be instituted; provided, however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by Borrower, Pledgor
or Principal, as applicable, upon the same not being discharged, stayed or
dismissed within ninety (90) days;

 

(ix)if Guarantor or any guarantor or indemnitor under any guaranty or indemnity
issued in connection with the Loan shall make an assignment for the benefit of
creditors or if a receiver, liquidator or trustee shall be appointed for
Guarantor or any guarantor or indemnitor under any guarantee or indemnity issued
in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;

 

(x)if Borrower attempts to assign its rights under this Agreement or any of the
other Loan Documents or any interest herein or therein in contravention of the
Loan Documents;

 

(xi)if Borrower breaches any representation, warranty or covenant contained in
Sections 4.1.30,  Section 5.4 or any of its respective negative covenants
contained in Section 5.2 or any covenant contained in Section 5.1.11 hereof;

 

(xii)with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;





152

--------------------------------------------------------------------------------

 



(xiii)if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect, unless such matter is cured within ten (10) days after the
earlier of (x) Borrower’s knowledge of same or (y) notice to Borrower from
Lender;

 

(xiv)if a material default has occurred and continues beyond any applicable cure
period under the Management Agreement (or any Replacement Management Agreement)
and if such default permits the Borrower thereunder to terminate or cancel the
Management Agreement (or any Replacement Management Agreement) and Borrower
fails to comply with Section 5.1.23 hereof;

 

(xv)if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after written notice to Borrower from Lender;

 

(xvi)if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i)
through (xiv) above or (xvii) through (xx) below, for ten (10) days after notice
to Borrower from Lender, in the case of any Default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other Default; provided, however, that if such non-monetary
Default is susceptible of cure, but cannot reasonably be cured within such
thirty (30) day period and provided further that Borrower shall have commenced
to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed ninety (90) days;

 

(xvii)Borrower defaults in the performance of any covenant or obligation
required to be performed by it under the Condominium Documents beyond expiration
of any grace or cure periods expressly provided for in the Condominium Documents
with respect to such default and such default is not cured by Borrower within
ten (10) days of notice thereof from Lender, provided that, if such default is
not monetary in nature and cannot be cured within such ten (10) day period, and
Borrower shall have commenced to cure such default within said ten (10) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such ten (10) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such default,
such additional period not to exceed ninety (90) days;

 

(xviii)Borrower defaults in the performance of any material covenant or
obligation required to be performed by it under the Escrow Agreement or
Tri-Party Agreement beyond expiration of any grace or cure periods expressly
provided for





153

--------------------------------------------------------------------------------

 



in the Escrow Agreement or Tri-Party Agreement with respect to such default and
such default is not cured by Borrower within ten (10) days of notice thereof
from Lender, provided that, if such default is not monetary in nature and cannot
be cured within such ten (10) day period, and Borrower shall have commenced to
cure such default within said ten (10) day period and thereafter diligently and
expeditiously proceeds to cure the same, such ten (10) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such default, such additional period not to exceed
ninety (90) days;

 

(xix)Borrower defaults in the performance of any material covenant or obligation
required to be performed by it under the Architect’s Agreement, the General
Contract, the REAs, or five or more Unit Purchase Agreements beyond expiration
of any grace or cure periods expressly provided for in such Agreement with
respect to such default and such default is not cured by Borrower within ten
(10) days of notice thereof from Lender, provided that, if such default is not
monetary in nature and cannot be cured within such ten (10) day period, and
Borrower shall have commenced to cure such default within said ten (10) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such ten (10) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such default,
such additional period not to exceed ninety (90) days; or

 

(xx)if there shall be default under any of the other Loan Documents not
specified in clauses (i) through (xix) above, beyond any applicable cure periods
contained in such documents, if any, whether as to Borrower, Guarantor, Pledgor,
any Restricted Party, the Property or any other Person, or if any other such
event shall occur or condition shall exist, if the effect of such default, event
or condition is to accelerate the maturity of any portion of the Debt or to
permit Lender to accelerate the maturity of all or any portion of the Debt in
accordance with the Loan Documents.

 

(b)Upon the occurrence and thereafter during the continuance of an Event of
Default (other than an Event of Default described in clauses (a)(vi),  (a)(vii)
or (a)(viii) above) and at any time thereafter, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, Lender may take such action, without notice or
demand, that Lender deems advisable to protect and enforce its rights against
Borrower and in and to the Property, including, without limitation, declaring
the Obligations to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and the Property, including, without limitation, all rights or
remedies available at law or in equity; and upon the occurrence and thereafter
during the continuance of any Event of Default described in clauses (a)(vi),
 (a)(vii) or (a)(viii) above, the Debt and all Other Obligations of Borrower
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable, without notice or demand, and Borrower hereby expressly
waives any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

8.1.1Remedies.





154

--------------------------------------------------------------------------------

 



(a)Upon the occurrence and thereafter during the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement or any of the
other Loan Documents executed and delivered by, or applicable to, Borrower or at
law or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Security Instrument has been foreclosed, sold and/or otherwise realized upon
in satisfaction of the Debt or the Obligations have been paid in full.

 

(b)With respect to Borrower and the Property, nothing contained herein or in any
other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its absolute discretion in respect of the Debt. In addition, Lender shall have
the right from time to time to partially foreclose the Security Instrument in
any manner and for any amounts secured by the Security Instrument then due and
payable as determined by Lender in its sole discretion, including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and interest, Lender may foreclose the Security Instrument
to recover such delinquent payments or (ii) in the event Lender elects to
accelerate less than the entire Outstanding Principal Balance, Lender may
foreclose the Security Instrument to recover so much of the Debt as Lender may
accelerate and such other sums secured by the Security Instrument as Lender may
elect. Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Security Instrument to secure payment of sums secured by
the Security Instrument and not previously recovered.

 

(c)Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall reasonably request in order
to effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by





155

--------------------------------------------------------------------------------

 



Lender of Lender’s intent to exercise its rights under such power. Except as may
be required in connection with a Securitization pursuant to Section 9.1 hereof,
(i) Borrower shall not be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents, and (ii) the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

 

(d)Lender shall have the right from time to time to partially foreclose the
Security Instrument in any manner and for any amounts secured by the Security
Instrument then due and payable as determined by Lender in its sole discretion,
including the following circumstances: (i) in the event Borrower defaults beyond
any applicable grace period in the payment of one or more scheduled payments of
principal and/or interest, Lender may foreclose the Security Instrument to
recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire Outstanding Principal Balance, Lender may
foreclose the Security Instrument to recover so much of the Debt as Lender may
accelerate and such other sums secured by the Security Instrument as Lender may
elect. Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Security Instrument to secure payment of sums secured by
the Security Instrument and not previously recovered.

 

(e)Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

(f)If an Event of Default exists, Lender may (directly or by its agents,
employees, contractors, engineers, architects, nominees, attorneys or other
representatives), but without any obligation to do so and without notice to
Borrower and without releasing Borrower from any obligation hereunder, cure the
Event of Default in such manner and to such extent as Lender may deem necessary
to protect the security hereof. Subject to Tenant’ rights under the Leases, and
Unit Purchasers, Lender (and its agents, employees, contractors, engineers,
architects, nominees, attorneys or other representatives) are authorized to
enter upon the Property to cure such Event of Default, and Lender is authorized
to appear in, defend, or bring any action or proceeding reasonably necessary to
maintain, secure or otherwise protect the Property or any portion thereof or the
priority of the Lien granted by the Security Instrument.

 

(g)Lender may appear in and defend any action or proceeding brought with respect
to the Property or any portion thereof and may bring any action or proceeding,
in the name and on behalf of Borrower, which Lender, in its sole discretion,
decides should be brought to protect its interest in the Property. Lender shall,
at its option, be subrogated to the Lien of any mortgage or other security
instrument discharged in whole or in part by the Obligations, and any such
subrogation rights shall constitute additional security for the payment of the
Obligations.

 

(h)As used in this Section 8.1.1, a “foreclosure” shall include, without
limitation, a power of sale.





156

--------------------------------------------------------------------------------

 



8.1.2Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be, subject to Section 3.1, cumulative and not
exclusive of any other right, power or remedy which Lender may have against
Borrower pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or otherwise. Lender’s rights, powers and remedies may be
pursued singularly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

 

8.1.3Construction Related Remedies. Upon the occurrence and thereafter during
the continuance of an Event of Default:

 

(a)Right to Stop Disbursing Funds. In addition to any other rights and remedies
which Lender may have pursuant to this Agreement and the other Loan Documents
(but subject to the terms of the Guaranty applicable to the Guarantor’s right to
access Undisbursed Loan proceeds and Escrow Funds) or pursuant to law or equity,
and without limitation thereof, (i) so long as a Monetary Default, other
material Default, or an Event of Default shall exist, Lender may decline to make
all or any portion of such further Disbursements of any unadvanced portion of
the Loan as Lender may elect and/or (ii) so long as an Event of Default shall
exist, any or all obligations of Lender under this Agreement, at the option of
Lender, shall cease and terminate; provided, however, Lender may make all or any
portion of any Disbursements of any unadvanced portion of the Loan so long as
any such Monetary Default, other material Default, or an Event of Default shall
exist without thereby becoming obligated to make all or a portion of any other
or further Disbursements of any unadvanced portion of the Loan or waiving
Lender’s right to exercise any of Lender’s rights and remedies pursuant to any
one or more of the Loan Documents or as may be available at law or equity.

 

(b)Right to Complete. In addition to any other rights and remedies which Lender
may have under this Agreement and the other Loan Documents or pursuant to law or
equity, and without limitation thereof, after the occurrence of any Event of
Default and upon acceleration of the Loan, Lender may enter upon the Property
and into possession of the Property and any other Property (and exclude Borrower
and any other persons therefrom) and cause Final Completion of the construction
of the Project in accordance with the Plans and Specifications in all material
respects, with such changes therein as Lender may from time to time deem
appropriate (provided that Borrower’s obligations hereunder (and Guarantor’s
obligations under the Completion Guaranty) shall not include (i) any increases
in the total cost of Final Completion caused solely as a result of alterations
to the Project that are not in accordance with the Plans and Specifications in
all material respects and that are performed by or at the direction of Lender
following an Event of Default or (ii) any increases in the total cost of Final
Completion caused solely by Lender’s intentional misconduct or gross
negligence), all at the sole risk, cost and expense of Borrower. Lender shall
have the right, at any and all times, in its sole discretion to discontinue any
work commenced by Lender with respect to the construction of the Project or to
change any course of action undertaken by it and shall not be bound by any
limitations or





157

--------------------------------------------------------------------------------

 



requirements of time whether set forth herein or otherwise. Upon acceleration of
the Loan, Lender shall have the right and power (but shall not be obligated) to
assume all or any portion of the obligations of Borrower under any or all
Project documents as Lender may elect and to take over and use all or any part
or parts of the labor, materials, supplies and equipment contracted for by or on
behalf of Borrower, whether or not previously incorporated into the Property. In
connection with any portion of the construction of the Project undertaken by
Lender pursuant to the provisions of this Section 8.1.3, Lender may do any or
all of the following as Lender, in its sole discretion, may elect:

 

(i)engage builders, general contractors, general and trade contractors,
suppliers, architects, engineers, inspectors and others for the purpose of
furnishing labor, materials, equipment and fixtures in connection with the
construction of the Improvements;

 

(ii)amend, modify or terminate any then existing contracts between Borrower and
any of the persons described in the preceding clause (i);

 

(iii)pay, settle or compromise all bills or claims which may become Liens
against the Property, or which have been or may be incurred in any manner in
connection with the construction of the Project or for the discharge of liens,
encumbrances or defects in the title of the Property; and

 

(iv)take such other action (including the employment of watchmen and the taking
of other measures to protect the Property) or refrain from acting under this
Agreement as Lender may in its sole and absolute discretion from time to time
determine without any limitation whatsoever.

 

(c)Sums Advanced. Borrower shall be liable to Lender for all sums paid or
incurred for the construction of the Project pursuant to the provisions of this
Section 8.1.3 (except to the extent it is determined by a court of competent
jurisdiction, beyond right of appeal, that such liabilities arose solely and
directly out of the gross negligence or willful misconduct of Lender or any
increases in the total cost of Final Completion caused solely as a result of
alterations to the Project that are not in accordance with the Plans and
Specifications in all material respects other than alterations to the Project
that are required to be made to comply with Legal Requirements, Unit Sale
Contracts or the Condominium Documents and that are performed by or at the
direction of Lender following an Event of Default), all of which shall be paid
by Borrower to Lender upon demand with interest at the Default Rate to the date
of payment to Lender, and all of the foregoing sums, including such interest at
the Default Rate, shall be deemed and shall constitute Disbursements under this
Agreement and be evidenced by the Note and secured by the Security Documents.





158

--------------------------------------------------------------------------------

 



ARTICLE IX

 

SPECIAL PROVISIONS

 

Section 9.1Transfer of Loan.

 

(a)Securitization. Lender may, at any time, sell, transfer or assign this
Agreement, the Note, the Security Instrument and the other Loan Documents, and
any or all servicing rights with respect thereto, or grant participations
therein (the “Securities”) (such sales, transfers, assignments and/or
participations, collectively, a “Securitization”). Lender may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
participations or Securities (collectively, the “Investor”) or any Rating Agency
rating such Securities, each prospective Investor, and any organization
maintaining databases on the underwriting and performance of commercial mortgage
loans, all documents and information which Lender now has or may hereafter
acquire relating to the Loan or to Borrower, any Guarantor or the Property,
whether furnished by Borrower, any Guarantor or otherwise, as Lender determines
necessary or desirable, including, without limitation, financial statements
relating to Borrower, Guarantor, the Property and any Tenant at the Property.
Borrower irrevocably waives any and all rights it may have under law or in
equity to prohibit such disclosure, including but not limited to any right of
privacy. Any assignee shall be treated as a Lender for all purposes hereunder.
Any purchaser of a participation interest shall be entitled to the benefits of
Section 2.11 and Section 5.1.24 as if it were a Lender hereunder (subject to the
requirements and limitations therein, including the requirements under Section
2.11(e) (it being understood that the documentation required under Section
2.11(e) shall be delivered to the participating Lender). NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, LENDER SHALL HAVE NO RIGHT TO ISSUE
MORTGAGE PASS-THROUGH CERTIFICATES OR OTHER SECURITIES EVIDENCING A BENEFICIAL
INTEREST IN A RATED OR UNRATED PUBLIC OFFERING OR PRIVATE PLACEMENT OR ENGAGE IN
ANY OTHER CMBS OR SIMILAR SECURITIZATION OF THE LOAN.

 

(b)Register. Lender, acting solely for this purpose as an agent of Borrower,
shall maintain at its office a register for the recordation of the names and
addresses of any party to whom it assigns a portion of the Loan (for purposes of
this Section 9.1(b) and Section 9.1(c), each a “Lender” and collectively, the
“Lenders”), and principal amounts (and stated interest) of the portion of the
Loan owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Borrower and Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(c)Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s





159

--------------------------------------------------------------------------------

 



interest in any commitments, loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

Section 9.2Cooperation. Borrower, agrees (and agrees to cause Guarantor) to
cooperate with Lender (and agrees to cause their respective officers and
representatives to cooperate) in connection with any transfer made or any
Securities created pursuant to this Article IX, including, without limitation,
the taking, or refraining from taking, of such action as may be necessary to
satisfy all of the conditions of any Investor, the delivery of an estoppel
certificate required in accordance with Section 5.1.15 hereof and such other
documents as may be reasonably requested by Lender, and the execution of
amendments to this Agreement, the Note, the Security Instrument and other Loan
Documents and Borrower’s organizational documents as reasonably requested by
Lender; provided that (i) Borrower shall be reimbursed for its reasonable costs
and expenses in connection with its obligations under this Section 9.2 and
Lender shall bear its own costs and expenses under this Section 9.2 and (ii) no
changes to the Loan Documents shall be required which will result in an increase
in the aggregate debt or monthly debt service payments. Borrower shall also
furnish and Borrower and Guarantor consent to Lender furnishing to such
Investors or prospective Investors or any Rating Agency any and all information
concerning the Property, the Leases, the financial condition of Borrower and
Guarantor as may be requested by Lender, any Investor, any prospective Investor
or any Rating Agency in connection with any sale, transfer or participations or
Securities and shall indemnify the Indemnified Parties against, and hold the
Indemnified Parties harmless from, any losses, claims, damages or liabilities
(collectively, the “Liabilities”) to which any such Indemnified Parties may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or allegedly untrue statement of any material fact contained in
a Disclosure Document or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in the
Disclosure Document or necessary in order to make the statements in the
Disclosure Document, in light of the circumstances under which they were made,
not misleading and agreeing to reimburse the Indemnified Parties for any legal
or other expenses reasonably incurred by each of them in connection with
investigating or defending the Liabilities; provided, however, that Borrower
will be liable in any such case under this Section 9.2 only to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including, without limitation,
financial statements of Borrower, operating statements and rent rolls with
respect to the Property. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have and shall survive the termination of
the Security Instrument and the satisfaction and discharge of the Debt.

 

Section 9.3Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and/or trustee, together
with its agents, nominees or designees, are collectively referred to as
“Servicer”) selected by Lender and Lender may delegate all or any





160

--------------------------------------------------------------------------------

 



portion of its responsibilities under this Agreement and the other Loan
Documents to Servicer pursuant to a pooling and servicing agreement, servicing
agreement, special servicing agreement or other agreement providing for the
servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer. Borrower shall be responsible for any
reasonable set up fees or any other initial costs relating to or arising under
the Servicing Agreement, but Borrower shall not be responsible for payment of
the regular monthly master servicing fee or trustee fee due to Servicer under
the Servicing Agreement or any fees or expenses required to be borne by, and not
reimbursable to, Servicer. Notwithstanding the foregoing, Borrower shall
promptly reimburse Lender on demand for (a) interest payable on advances made by
Servicer with respect to delinquent debt service payments (to the extent
interest at the Default Rate actually paid by Borrower in respect of such
payments are insufficient to pay the same) or expenses paid by Servicer or
trustee in respect of the protection and preservation of the Property or any
portion thereof (including, without limitation, on account of Basic Carrying
Costs), (b) all costs and expenses, liquidation fees, workout fees, special
servicing fees, operating advisor fees or any other similar fees payable by
Lender to Servicer which may be due and payable under the Servicing Agreement
(whether on a periodic or a continuing basis) as a result of an Event of Default
under the Loan, the Loan becoming specially serviced, the commencement or
continuance of any enforcement action of any kind with respect to the Loan or
any of the Loan Documents, a refinancing or a restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” of the
Loan Documents, or any Bankruptcy Action involving Borrower, Pledgor, Principal,
Guarantor or any of their respective principals or Affiliates, (c) all costs and
expenses of any Property inspections and/or Appraisals (or any updates to any
existing inspection or Appraisal) that Servicer or the trustee may be required
to obtain (other than the cost of regular annual inspections required to be
borne by Servicer under the Servicing Agreement), and (d) all costs and expenses
relating to or arising from any special requests made by Borrower or Guarantor
during the term of the Loan including, without limitation, in connection with a
prepayment, defeasance, assumption or modification of the Loan.

 

Section 9.4Restructuring of Loan.

 

(a)Lender, without in any way limiting Lender’s other rights hereunder, in its
sole and absolute discretion, shall have the right at any time to require
Borrower to restructure the Loan into additional multiple notes (which may
include component notes and/or senior and junior notes), to re-allocate
principal among component notes and/or senior and junior notes and/or to create
participation interests in the Loan, which restructuring may include the
restructuring of a portion of the Loan to one or more of the foregoing or to one
or more mezzanine loans (the “New Mezzanine Loan”) to the direct or indirect
owners of the equity interests in Borrower, secured by a pledge of such
interests, the establishment of different interest rates and debt service
payments for the Loan, and the New Mezzanine Loan and the payment of the Loan,
and the New Mezzanine Loan in such order of priority as may be designated by
Lender; provided that (i) the total principal amounts of the Loan (including any
component notes), and the New Mezzanine Loan shall equal the total principal
amount of the Loan immediately prior to the restructuring, (ii) except in the
case of the occurrence of an Event of Default or a default beyond all notice and
cure periods under the New Mezzanine Loan, the weighted average interest rate of
the Loan and the New Mezzanine Loan, if any, shall, in the aggregate, equal the
Interest Rate, (iii) except in the case of the occurrence of an Event of Default
and/or a default beyond all notice and cure periods under the





161

--------------------------------------------------------------------------------

 



New Mezzanine Loan, the aggregate debt service payments on the Loan and the New
Mezzanine Loan shall equal the aggregate debt service payments which would have
been payable under.

 

(b)Borrower shall cooperate with all reasonable requests of Lender in order to
restructure the Note, the Loan and/or to create a New Mezzanine Loan, if
applicable, and shall, upon ten (10) Business Days’ written notice from Lender,
which notice shall include the forms of documents for which Lender is requesting
execution and delivery, (i) execute and deliver such documents, including,
without limitation, in the case of any New Mezzanine Loan, a mezzanine note, a
mezzanine loan agreement, a pledge and security agreement and a mezzanine
deposit account agreement, (ii) cause Borrower’s counsel to deliver such legal
opinions, and (iii) create such a bankruptcy remote borrower under the New
Mezzanine Loan as, in each of the cases of clauses (i), (ii) and (iii) above,
shall be reasonably required by Lender and required by any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender, including, without limitation, the severance of this Agreement, the
Security Instrument and the other Loan Documents if requested; provided,
however, that following any such amendments required by Lender (A) the total
principal amounts of the Loan (including any component notes), and the New
Mezzanine Loan shall equal the total principal amount of the Loan immediately
prior to the restructuring, (B) except in the case of the occurrence of an Event
of Default or a default beyond all notice and cure periods under the New
Mezzanine Loan, , the weighted average interest rate of the Loan and the New
Mezzanine Loan, if any, shall, in the aggregate, equal the Interest Rate, and
(C) except in the case of the occurrence of an Event of Default and/or a default
beyond all notice and cure periods under the New Mezzanine Loan, the aggregate
debt service payments on the Loan and the New Mezzanine Loan shall equal the
aggregate debt service payments which would have been payable under the Loan had
the restructuring not occurred.

 

(c)Lender shall be responsible for Borrower’s and Lender’s costs and expenses
incurred in connection with the restructuring transactions contemplated by this
Section 9.4.

 

(d)In the event Borrower fails to execute and deliver such documents described
in this Section 9.4 to Lender within ten (10) Business Days’ following such
written notice by Lender, and Lender sends a second notice to Borrower with
respect to the delivery of such documents containing a legend clearly marked in
not less than fourteen (14) point bold face type, underlined, in all capital
letters “POWER OF ATTORNEY IN FAVOR OF LENDER DEEMED EFFECTIVE FOR EXECUTION AND
DELIVERY OF DOCUMENTS IF NO RESPONSE WITHIN 10 BUSINESS DAYS”, Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect such transactions, Borrower ratifying
all that such attorney shall do by virtue thereof, if Borrower fails to execute
and deliver such documents within ten (10) Business Days of delivery of such
second notice. It shall be an Event of Default if Borrower fails to comply with
any of the terms, covenants or conditions of this Section 9.4 after the
expiration of ten (10) Business Days after delivery of the second notice
thereof.

 

Section 9.5Lender as Agent. So long as no Event of Default has occurred and is
continuing, Lender agrees that (i) to the extent any portion of the Loan is
participated, syndicated or otherwise transferred, Initial Lender shall serve as
the “administrative agent” with respect to the Loan and will oversee the general
administration of the Loan, subject to any usual and customary





162

--------------------------------------------------------------------------------

 



approval rights that may be granted to other lenders hereunder from time to time
and (ii) with respect to any requests for approval hereunder, Borrower shall
only be required to make such requests to Initial Lender.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid, unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 10.2Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
during the existence of an Event of Default under this Agreement or any of the
other Loan Documents, any consent, approval or decision of Lender that is herein
or therein provided to be in the “reasonable” discretion of Lender, or words of
similar import, shall instead be deemed to be subject to the sole and absolute
discretion of Lender.

 

Section 10.3Governing Law.

 

(a)THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, EACH AND ALL OF
THIS AGREEMENT, THE NOTE, THE OTHER LOAN DOCUMENTS, AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
ATTACHMENT, CREATION, PERFECTION, AND





163

--------------------------------------------------------------------------------

 



ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED UNDER THE SECURITY
INSTRUMENT AND THE ASSIGNMENT OF LEASES IN FAVOR OF LENDER IN RESPECT OF RENTS,
REAL PROPERTY AND/OR PERSONAL PROPERTY SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH SUCH REAL PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF THIS AGREEMENT, THE NOTE AND THE LOAN AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR
THE LOAN, AND THIS AGREEMENT, THE NOTE AND THE LOAN SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. IT IS HEREBY
ACKNOWLEDGED AND AGREED THAT THE ESTABLISHMENT AND MAINTENANCE OF THE
CONDOMINIUM SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
CONDOMINIUM ACT.

 

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR LENDER ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE NOTE, ANY OTHER LOAN DOCUMENT OR THE
ATTACHMENT, CREATION, PERFECTION, OR ENFORCEMENT OF THE LIENS AND SECURITY
INTERESTS CREATED UNDER THE SECURITY INSTRUMENT AND THE ASSIGNMENT OF LEASES
SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT LOCATED IN NEW YORK, INCLUDING
WITHOUT LIMITATION, ANY STATE OR FEDERAL COURT LOCATED IN THE COUNTY OF NEW
YORK, OR, AT LENDER’S OPTION, HAWAII, INCLUDING WITHOUT LIMITATION, ANY STATE OR
FEDERAL COURT LOCATED IN THE COUNTY IN WHICH THE REAL PROPERTY ENCUMBERED BY THE
SECURITY INSTRUMENT IS LOCATED, AND BORROWER AND LENDER WAIVE ANY OBJECTIONS
WHICH THEY MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS
OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, NY 10036

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS





164

--------------------------------------------------------------------------------

 



UPON BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING INCLUDING WITHOUT
LIMITATION THOSE IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE
TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY JURISDICTION.

 

Section 10.4Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective, unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5Delay Not a Waiver. Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

 

Section 10.6Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a notice to the other parties hereto in
the manner provided for in this Section 10.6):

 

If to Lender:BREDS II Mortgage Corp.





165

--------------------------------------------------------------------------------

 



c/o Blackstone Real Estate Debt Strategies

345 Park Avenue

New York, New York 10154

Attention: Randall Rothschild

 

With copies to:c/o Blackstone Real Estate Debt Strategies

345 Park Avenue

New York, New York 10154

Attention: Thomas Ruffing

 

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, CA 90067-3026

Attention: Jesse Sharf

 

If to Borrower:c/o The Howard Hughes Corporation

13355 Noel Road, 22nd Floor

Dallas, Texas 75240

Attention: President

 

With a copy to:c/o The Howard Hughes Corporation

13355 Noel Road, 22nd Floor

Dallas, Texas 75240

Attention: General Counsel

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.
Any failure to deliver a notice by reason of a change of address not given in
accordance with this Section 10.6, or any refusal to accept a notice, shall be
deemed to have been given when delivery was attempted. Any notice required or
permitted to be given by any party hereunder or under any other Loan Document
may be given by its respective counsel. Additionally, any notice required or
permitted to be given by Lender hereunder or under any other Loan Document may
also be given by the Servicer.

 

Section 10.7Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND LENDER.





166

--------------------------------------------------------------------------------

 



Section 10.8Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Debt. To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

Section 10.11Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

 

Section 10.12Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment. Further, it is agreed Lender shall not be in default under
this Agreement, or under any other Loan Document, unless a written notice
specifically setting forth the claim of Borrower shall have been given to Lender
within thirty (30) days after Borrower first had knowledge of the occurrence of
the event which Borrower alleges gave rise to such claim and Lender does not
remedy or cure the default, if any there be, promptly thereafter. Failure to
give such notice shall constitute a waiver of such claim.

 

Section 10.13Expenses; Indemnity.

 

(a)Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of notice from Lender for all costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions





167

--------------------------------------------------------------------------------

 



requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property or any portion thereof); (ii)
Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) Lender’s ongoing performance and compliance with
all agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Lender; (v)
securing Borrower’s compliance with any requests made pursuant to the provisions
of this Agreement; (vi) the filing and recording fees and expenses, title
insurance and reasonable fees and expenses of counsel for providing to Lender
all required legal opinions, and other similar expenses incurred in creating and
perfecting the Liens in favor of Lender pursuant to this Agreement and the other
Loan Documents; (vii) enforcing or preserving any rights, either in response to
third-party claims or in prosecuting or defending any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property or any portion thereof, or any
other security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property or any portion thereof (including any
fees and expenses reasonably incurred by or payable to Servicer or a trustee in
connection with the transfer of the Loan to a special servicer upon Servicer’s
anticipation of a Default or Event of Default, liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees and
interest payable on advances made by the Servicer with respect to delinquent
debt service payments or expenses of curing Borrower’s defaults under the Loan
Documents), or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings or any other amounts required under
Section 9.3; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender. Any
cost and expenses due and payable to Lender may be paid from any amounts in the
Clearing Account or the Cash Management Account, as applicable.

 

(b)Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all Losses that may be imposed on, incurred by, or
asserted against any Indemnified Party in any manner relating to or arising out
of (i) any breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan (the
liabilities, losses, costs, expenses and other matters described in this
subparagraph (b), collectively, the “Indemnified Liabilities”); provided,
however, that Borrower shall not have any obligation to an Indemnified Party
hereunder to the extent that such Indemnified Liabilities arise from the gross
negligence, illegal acts, fraud or willful misconduct of such Indemnified Party.
To the extent that the undertaking to indemnify, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnified Parties.





168

--------------------------------------------------------------------------------

 



(c)Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

 

(d)Borrower shall indemnify, defend and hold harmless each Indemnified Party
against any Losses to which each such Indemnified Party may become subject (i)
in connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities and (ii) insofar as such
Losses so incurred arise out of or are based upon any untrue statement of any
material fact in any information provided by or on behalf of the Borrower or
Guarantor to the Rating Agencies, if any (the “Covered Rating Agency
Information”) or arise out of or are based upon the omission to state a material
fact in the Covered Rating Agency Information required to be stated therein or
necessary in order to make the statements in the Covered Rating Agency
Information, in light of the circumstances under which they were made, not
misleading.

 

Section 10.14Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.15Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses, which
are unrelated to such documents that Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents, and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.16No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a)Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b)This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the Obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to





169

--------------------------------------------------------------------------------

 



make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

Section 10.17Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public that
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender or any of its Affiliates, shall be subject to the prior approval of
Lender. None of the Borrower or any of its Affiliates shall publicly disclose or
file any Loan Document without the prior approval of Lender (except that this
Loan Agreement, exclusive of the exhibits and schedules hereto, may be publicly
filed to the extent required by applicable securities laws and regulations of
the Securities Exchange Commission).

 

Section 10.18Waiver of Marshalling of Assets. To the fullest extent permitted by
law, Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the Security Instrument, and agrees
not to assert any right under any laws pertaining to the marshalling of assets,
the sale in inverse order of alienation, homestead exemption, the administration
of estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Property in preference to every other claimant whatsoever.

 

Section 10.19Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

Section 10.20Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and those of any of the other
Loan Documents, the provisions of this Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party that drafted same. Borrower acknowledges that, with respect to
the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any Affiliate of Lender. Lender
shall not be subject to any limitation whatsoever in the exercise of any rights
or remedies available to it under any of the Loan Documents or any other
agreements or instruments that govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments that may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.





170

--------------------------------------------------------------------------------

 



Section 10.21Brokers and Financial Advisors. Other than the payment of any and
all commissions or similar fees owed to Jones Lang LaSalle (the “Broker”) in
connection with the transactions contemplated by this Agreement, Borrower hereby
represents that it has dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Borrower hereby agrees to indemnify, defend and
hold Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind (including Lender’s attorneys’ fees and expenses) in any
way relating to or arising from a claim by Broker or any other Person that such
Person acted on behalf of Borrower or Lender in connection with the transactions
contemplated herein. The provisions of this Section 10.21 shall survive the
expiration and termination of this Agreement and the payment of the Debt.

 

Section 10.22Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the letter agreement dated September 15, 2014 between Blackstone Real Estate
Special Situations Advisors L.L.C. (an affiliate of Lender) and accepted by
Grant Herlitz as President on behalf of Borrower and Guarantor (an affiliate of
Borrower), are superseded by the terms of this Agreement and the other Loan
Documents.

 

Section 10.23Cumulative Rights. All of the rights of Lender under this Agreement
hereunder and under each of the other Loan Documents, and any other agreement
now or hereafter executed in connection herewith or therewith, shall be
cumulative and may be exercised singly, together, or in such combination as
Lender may determine in its sole judgment.

 

Section 10.24Counterparts. This Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart that is executed by the party against whom enforcement of this
Agreement is sought.

 

Section 10.25Time Is of the Essence. Time is of the essence of each provision of
this Agreement and the other Loan Documents.

 

Section 10.26Consent of Holder. Wherever this Agreement refers to Lender’s
consent or discretion or other rights, such references to Lender shall be deemed
to refer to any holder of the Loan. The holder of the Loan may from time to time
appoint a trustee or Servicer, and Borrower shall be entitled to rely upon
written instructions executed by a purported officer of the holder of the Loan
as to the extent of authority delegated to any such trustee or Servicer from
time to time and determinations made by such trustee or Servicer to the extent
identified as within the delegated authority of such trustee or Servicer, unless
and until such instructions are superseded by further written instructions from
the holder of the Loan.

 

Section 10.27Successor Laws. Any reference in this Agreement to any statute or
regulation shall be deemed to include any successor statute or regulation.

 

Section 10.28Performance by Borrower and Lender; Reliance on Third
Parties. Lender may perform any of its responsibilities hereunder through one or
more agents, attorneys or





171

--------------------------------------------------------------------------------

 



independent contractors. In addition, Lender may conclusively rely upon the
advice or determinations of any such agents, attorneys or independent
contractors in performing any discretionary function under the terms of this
Agreement. Wherever this Agreement refers to Borrower’s obligation to cause
action by Pledgor or Guarantor regarding the observance, performance or
satisfaction of any term, provision, covenant or condition contained herein,
such obligation with respect to Borrower shall be interpreted to mean that
Borrower shall not suffer or permit such party to fail to observe, perform or
satisfy any such term, provision or covenant contained herein.

 

Section 10.29Joint and Several Liability; Right of Contribution. If more than
one Person has executed this Agreement as “Borrower,” the representations,
covenants, warranties and obligations of all such Persons hereunder shall be
joint and several. Each entity that constitutes Borrower (for purposes of this
Section 10.29 only, each a “Borrower” and collectively, “Borrowers”)
acknowledges and agrees that it shall be jointly and severally liable for the
Loan and all other Obligations arising under this Agreement and/or any of the
other Loan Documents. In furtherance thereof, each Borrower acknowledges and
agrees as follows:

 

(a)For the purpose of implementing the joint borrower provisions of the Loan
Documents, each Borrower hereby irrevocably appoints each other Borrower as its
agent and attorney-in-fact for all purposes of the Loan Documents, including the
giving and receiving of notices and other communications.

 

(b)To induce Lender to make the Loan, and in consideration thereof, each
Borrower hereby agrees to indemnify Lender against, and hold Lender harmless
from, any and all liabilities, expenses, losses, damages and/or claims of damage
or injury asserted against Lender by any Borrower or by any other Person arising
from or incurred by reason of (i) reliance by Lender on any requests or
instructions from any Borrower, or (ii) any other action taken by Lender in good
faith with respect to this Agreement or the other Loan Documents.

 

(c)Each Borrower acknowledges that the liens and security interests created or
granted herein and by the other Loan Documents will secure the Obligations of
all Borrowers under the Loan Documents and, in full recognition of that fact,
each Borrower consents and agrees that Lender may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
security hereof or of any other Loan Document:

 

(i)agree with any Borrower to supplement, modify, amend, extend, renew,
accelerate, or otherwise change the time for payment or the terms of the
Obligations or any part thereof, including any increase or decrease of the
rate(s) of interest thereon;

 

(ii)agree with any Borrower to supplement, modify, amend or waive, or enter into
or give any agreement, approval or consent with respect to, the Obligations or
any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;





172

--------------------------------------------------------------------------------

 



(iii)accept new or additional instruments, documents or agreements in exchange
for or relative to any of the Loan Documents or the Obligations or any part
thereof;

 

(iv)accept partial payments on the Obligations;

 

(v)receive and hold additional security or guaranties for the Obligations or any
part thereof;

 

(vi)release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security for or guaranties of the
Obligations, and apply any security and direct the order or manner of sale
thereof as Lender, in its sole and absolute discretion, may determine;

 

(vii)release any Person or any guarantor from any personal liability with
respect to the Obligations or any part thereof; or

 

(viii)settle, release on terms satisfactory to Lender or by operation of
applicable laws or otherwise liquidate or enforce any Obligations and any
security therefor or guaranty thereof in any manner, consent to the transfer of
any such security and bid and purchase at any sale; and consent to the merger,
change or any other restructuring or termination of the corporate existence of
any Borrower or any other Person, and correspondingly restructure the
obligations of such Borrower or other Person, and any such merger, change,
restructuring or termination shall not affect the liability of any Borrower or
the continuing existence of any lien or security interest hereunder, or under
any other Loan Document to which any Borrower is a party, or the enforceability
hereof or thereof with respect to all or any part of the Obligations.

 

(d)Upon the occurrence of and during the continuance of any Event of Default,
Lender may enforce this Agreement and the other Loan Documents independently as
to each Borrower and independently of any other remedy or security Lender at any
time may have or hold in connection with the Obligations, and in collecting on
the Loan it shall not be necessary for Lender to marshal assets in favor of any
Borrower or any other Person or to proceed upon or against and/or exhaust any
other security or remedy before proceeding to enforce this Agreement and the
other Loan Documents. Each Borrower expressly waives any right to require
Lender, in connection with Lender’s efforts to obtain repayment of the Loan and
Other Obligations, to marshal assets in favor of any Borrower or any other
Person or to proceed against any other Person or any collateral provided by any
other Person, and agrees that Lender may proceed against any Persons and/or
collateral in such order as it shall determine in its sole and absolute
discretion in connection with Lender’s efforts to obtain repayment of the Loan
and other Obligations. Lender may file a separate action or actions against each
Borrower to enforce the Obligations, whether action is brought or prosecuted
with respect to any other security or against any other Person, or whether any
other Person is joined in any such action or actions. Each Borrower agrees that
Lender, each Borrower and/or any other Person may deal with each other in
connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing among any of them, in any manner
whatsoever, all without in any way altering or affecting the security of this





173

--------------------------------------------------------------------------------

 



Agreement or the other Loan Documents. The rights of Lender hereunder and under
the other Loan Documents shall be reinstated and revived, and the enforceability
of this Agreement and the other Loan Documents shall continue, with respect to
any amount at any time paid on account of the Obligations, which thereafter
shall be required to be restored or returned by Lender as a result of the
bankruptcy, insolvency or reorganization of any Borrower or any other Person, or
otherwise, all as though such amount had not been paid. The enforceability of
this Agreement and the other Loan Documents at all times shall remain effective
even though any or all Obligations, or any other security or guaranty therefor,
may be or hereafter may become invalid or otherwise unenforceable as against any
Borrower or any other Person and whether or not any Borrower or any other Person
shall have any personal liability with respect thereto. Each Borrower expressly
waives any and all defenses to the enforcement of its Obligations under the Loan
Documents now or hereafter arising or asserted by reason of (i) any disability
or other defense of any Borrower or any other Person with respect to the
Obligations, (ii) the unenforceability or invalidity of any security or guaranty
for the Obligations or the lack of perfection or continuing perfection or
failure of priority of any security for the Obligations, (iii) the cessation for
any cause whatsoever of the liability of any Borrower or any other Person (other
than by reason of the full and final payment and performance of all
Obligations), (iv) any failure of Lender to marshal assets in favor of any of
the Borrowers or any other Person, (v) any failure of Lender to give notice of
sale or other disposition of any Collateral or Pledged Collateral for the
Obligations to Borrower or Pledgor or to any other Person or any defect in any
notice that may be given in connection with any such sale or disposition, (vi)
any failure of Lender to comply in any non-material respect with applicable laws
in connection with the sale or other disposition of any collateral or other
security for any Obligation, (vii) any act or omission of Lender or others that
directly or indirectly results in or aids the discharge or release of any
Borrower or of any other Person or of any of the Obligations or any other
security or guaranty therefor by operation of law or otherwise, (viii) any law
that provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation, (ix) any failure of Lender to file or enforce a claim
in any bankruptcy or similar proceeding with respect to any Person, (x) the
election by Lender, in any bankruptcy or similar proceeding of any Person, of
the application or non-application of Section 1111(b)(2) of the Bankruptcy Code,
(xi) any extension of credit or the grant of any lien under Section 364 of the
Bankruptcy Code except to the extent otherwise provided in this Agreement, (xii)
any use of cash collateral under Section 363 of the Bankruptcy Code, (xiii) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy or similar proceeding of any Person, (xiv) the avoidance of any
lien or security interest in favor of Lender securing the Obligations for any
reason, or (xv) any bankruptcy or similar proceeding commenced by or against any
Person, including any discharge of, or bar or stay against collecting, all or
any of the Obligations (or any interest thereon) in or as a result of any such
proceeding.

 

(e)Borrowers represent and warrant to Lender that they have established adequate
means of obtaining from each other, on a continuing basis, financial and other
information pertaining to their respective businesses, operations and condition
(financial and otherwise) and their respective properties, and each now is and
hereafter will be completely familiar with the businesses, operations and
condition (financial and otherwise) of the other and their respective
properties. Each Borrower hereby expressly waives and relinquishes any duty on
the part of Lender to disclose to such Borrower any matter, fact or thing
related to the businesses,





174

--------------------------------------------------------------------------------

 



operations or condition (financial or otherwise) of the other Borrowers or the
other Borrowers’ properties, whether now known or hereafter known by Lender
during the life of this Agreement. With respect to any of the Obligations,
Lender need not inquire into the powers of any Borrower or the officers,
employees or other Persons acting or purporting to act on such Borrower’s
behalf.

 

(f)EACH BORROWER WARRANTS AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET
FORTH HEREIN IS MADE WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES,
WITH THE UNDERSTANDING THAT EVENTS GIVING RISE TO ANY DEFENSE WAIVED MAY
DIMINISH, DESTROY OR OTHERWISE ADVERSELY AFFECT RIGHTS THAT EACH OTHERWISE MAY
HAVE AGAINST THE OTHER, AGAINST LENDER OR OTHERS, OR AGAINST ANY COLLATERAL. IF
ANY OF THE WAIVERS OR CONSENTS HEREIN IS DETERMINED TO BE CONTRARY TO ANY
APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVERS AND CONSENTS SHALL BE EFFECTIVE TO
THE MAXIMUM EXTENT PERMITTED BY LAW.

 

(g)Right of Contribution. Subject to the provisions of Section 10.29(f) above,
in order to provide for just and equitable contribution among the Borrowers, in
connection with the execution of the Loan Documents, the Guarantor has agreed
that if any Borrower satisfies some or all of the Obligations (a “Funding
Borrower”), the Funding Borrower shall be entitled to contribution from the
other Borrower(s) that have positive Maximum Net Worth (as defined below) for
all payments made by the Funding Borrower in satisfying the Obligations, so that
each Borrower that remains obligated under the Loan Document at the time that a
Funding Borrower makes such payment (a “Remaining Borrower”) and has a positive
Maximum Net Worth shall bear a portion of such payment equal to the percentage
that such Remaining Borrower’s Maximum Net Worth bears to the aggregate Maximum
Net Worth of all Remaining Borrowers that have positive Maximum Net Worth.

 

As used herein, “Net Worth” means, with respect to any Borrower, the amount, as
of the respective date of calculation, by which the sum of a Person’s assets
(including subrogation, indemnity, contribution, reimbursement and similar
rights that such Borrower may have), determined on the basis of a “fair
valuation” or their “fair saleable value” (whichever is the applicable test
under Section 548 and other relevant provisions of the Bankruptcy Code and the
relevant state fraudulent conveyance or transfer laws), is greater than the
amount that will be required to pay all of such Person’s debts, in each case
matured or unmatured, contingent or otherwise, as of the date of calculation,
but excluding liabilities arising under the Loan Documents and excluding, to the
maximum extent permitted by Applicable Law with the objective of avoiding
rendering such Person insolvent, liabilities subordinated to the Obligations
arising out of loans or advances made to such Person by any other Person.
“Maximum Net Worth” means, with respect to any Borrower, the greatest of the Net
Worths of such Borrower calculated as of the following dates: (A) the date on
which such Person becomes a Borrower, and (B) the date on which such Borrower
expressly reaffirms its obligations under the Loan Documents. The meaning of the
terms “fair valuation” and “fair saleable value” and the calculation of assets
and liabilities shall be determined and made in accordance with the relevant
provisions of the Bankruptcy Code and applicable state fraudulent conveyance or
transfer laws.

 

[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]

 

 

 

175

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

 

 

 

BORROWER:

 

 

 

1108 AUAHI, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

BY:

/s/ Grant Herlitz

 

Name: Grant Herlitz

 

Title: President

 

 

 

 

1118 ALA MOANA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

BY:

/s/ Grant Herlitz

 

Name: Grant Herlitz

 

Title: President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





[Signature Page – Loan Agreement]

--------------------------------------------------------------------------------

 



 

 

LENDER:

 

 

 

BREDS II MORTGAGE CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Randall Rothschild

 

Name: Randall Rothschild

 

Title: Authorized signatory

 

 



[Signature Page – Loan Agreement]

--------------------------------------------------------------------------------